[a1231201510kexhibit1015001.jpg]
EXECUTION VERSION $681,984,285 FIRST LIEN CREDIT AND GUARANTY AGREEMENT Dated as
of April 28, 2014 Among NEW MACH GEN, LLC as Borrower and THE GUARANTORS as
Guarantors and THE INITIAL LENDERS AND INITIAL REVOLVING ISSUING BANK NAMED
HEREIN as Initial Lenders and Initial Revolving Issuing Bank and CLMG CORP. as
First Lien Collateral Agent and CLMG CORP. as Administrative Agent



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015002.jpg]
i T A B L E O F C O N T E N T S Section Page ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS 2  SECTION 1.01.  Certain Defined Terms
.....................................................................................2 
SECTION 1.02.  Computation of Time Periods
........................................................................31 
SECTION 1.03.  Accounting Terms
..........................................................................................31 
SECTION 1.04.  Other Definitional Provisions and Rules of Construction.
............................31  ARTICLE II. AMOUNTS AND TERMS OF THE LOANS AND
THE LETTERS OF CREDIT31 SECTION 2.01.  The Loans and the Letters of Credit.
.............................................................31  SECTION 2.02. 
Making the Loans
..........................................................................................33 
SECTION 2.03.  Issuance of and Drawings and Reimbursements Under Revolving
Letters of
Credit.............................................................................................................35 
SECTION 2.04.  Repayment of Loans.
.....................................................................................41 
SECTION 2.05.  Termination or Reduction of the Commitments
............................................43  SECTION 2.06.  Prepayments
...................................................................................................44 
SECTION 2.07. 
Interest............................................................................................................46 
SECTION 2.08.  Fees.
...............................................................................................................46 
SECTION 2.09.  [Reserved]
......................................................................................................49 
SECTION 2.10.  Increased Costs, Etc
.......................................................................................49 
SECTION 2.11.  Payments and Computations.
.........................................................................50 
SECTION 2.12.  Taxes
..............................................................................................................52 
SECTION 2.13.  Sharing of Payments, Etc
...............................................................................55 
SECTION 2.14.  Use of Proceeds.
.............................................................................................55 
SECTION 2.15.  Evidence of
Debt............................................................................................56 
SECTION 2.16.  Duty to Mitigate
.............................................................................................57 
ARTICLE III. CONDITIONS TO EFFECTIVENESS OF LENDING 57  SECTION 3.01. 
Conditions Precedent.
....................................................................................57 
SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance.
...............................62  ARTICLE IV. REPRESENTATIONS AND WARRANTIES
63  SECTION 4.01.  Representations and Warranties
.....................................................................63  ARTICLE
V. COVENANTS 69  SECTION 5.01.  Affirmative Covenants
...................................................................................69 
SECTION 5.02.  Negative Covenants.
......................................................................................73 
SECTION 5.03.  Reporting Requirements.
...............................................................................80 



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015003.jpg]
ii ARTICLE VI. EVENTS OF DEFAULT 83  SECTION 6.01.  Events of Default.
..........................................................................................83 
SECTION 6.02.  Actions in Respect of the Revolving Letters of Credit Upon
Default ...........87  ARTICLE VII. THE AGENTS 87  SECTION 7.01.  Authorization
and Action..
.............................................................................87 
SECTION 7.02.  Administrative Agent’s Reliance, Etc
............................................................88  SECTION 7.03. 
Agents and Affiliates.
....................................................................................89 
SECTION 7.04.  Lender Party Credit Decision..
.......................................................................89 
SECTION 7.05.  Indemnification
..............................................................................................89 
SECTION 7.06.  Successor Administrative Agent
....................................................................91  SECTION
7.07.  First Lien Collateral Agent..
..........................................................................91 
ARTICLE VIII. GUARANTY 92  SECTION 8.01.  Guaranty; Limitation of
Liability...................................................................92 
SECTION 8.02.  Guaranty Absolute.
........................................................................................93 
SECTION 8.03.  Waivers and Acknowledgments..
..................................................................94  SECTION
8.04.  Subrogation
....................................................................................................95 
SECTION 8.05.  Subordination
.................................................................................................95 
SECTION 8.06.  Continuing Guaranty; Assignments
...............................................................96  ARTICLE IX.
MISCELLANEOUS 96  SECTION 9.01.  Amendments, Etc.
..........................................................................................97 
SECTION 9.02.  Notices, Etc
....................................................................................................99 
SECTION 9.03.  No Waiver; Remedies
..................................................................................100 
SECTION 9.04.  Costs and Expenses
......................................................................................101 
SECTION 9.05.  Right of Set-off..
..........................................................................................102 
SECTION 9.06.  Binding Effect.
.............................................................................................102 
SECTION 9.07.  Assignments and Participations
...................................................................103  SECTION
9.08.  Execution in Counterparts.
...........................................................................106 
SECTION 9.09.  No Liability of the Revolving Issuing Banks.
.............................................106  SECTION 9.10. 
Confidentiality.
............................................................................................107 
SECTION 9.11.  Marshalling; Payments Set Aside
................................................................107  SECTION
9.12.  Patriot Act Notice.
.......................................................................................107 
SECTION 9.13.  Jurisdiction, Etc..
..........................................................................................108 
SECTION 9.14.  Governing Law.
...........................................................................................108 
SECTION 9.15.  Waiver of Jury Trial
.....................................................................................108 
SECTION 9.16.  Limitation on Liability
.................................................................................108 



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015004.jpg]
iii SCHEDULES Schedule I - Commitments and Lending Offices Schedule II -
Guarantors Schedule 2.03(e) - Existing Letters of Credit Refinanced Schedule
3.01(a)(ii)(F)- First Lien Consents and Agreements Schedule 4.01(b) - Loan
Parties Schedule 4.01(c) - Subsidiaries Schedule 4.01(e) - Governmental
Approvals and Authorizations Schedule 4.01(o) - Environmental Disclosure
Schedule 4.01(r) - Owned Real Property Schedule 4.01(s) - Leased Real Property
Schedule 4.01(t) - Material Contracts Schedule 5.01(d) - Insurance EXHIBITS
Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of Term B Note
Exhibit B-1 - Form of Notice of Borrowing Exhibit B-2 - Form of Notice of
Issuance Exhibit C - Form of Assignment and Acceptance Exhibit D - Forms of
Initial First Lien Mortgages Exhibit E - Form of Solvency Certificate Exhibit
F-1 - Form of Consent and Agreement for Permitted Commodity Hedge and Power Sale
Agreements Exhibit F-2 - Form of Consent and Agreement for Other Material
Contracts Exhibit G - Form of Local Counsel Opinions as to Real Estate Matters



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015005.jpg]
FIRST LIEN CREDIT AND GUARANTY AGREEMENT FIRST LIEN CREDIT AND GUARANTY
AGREEMENT dated as of April 28, 2014 among NEW MACH GEN, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors (as hereinafter defined), the
Lenders (as hereinafter defined), the Revolving Issuing Bank (as hereinafter
defined), CLMG CORP. (“CLMG”), a Texas corporation, as first lien collateral
agent (together with any successor collateral agent appointed pursuant to
Section 7 of the Intercreditor Agreement, the “First Lien Collateral Agent”) for
the First Lien Secured Parties (as hereinafter defined), and CLMG, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, the “Administrative Agent” and, together with the First
Lien Collateral Agent, the “Agents”) for the Lender Parties (as hereinafter
defined). PRELIMINARY STATEMENTS: (1) Each of MACH Gen, LLC, a Delaware limited
liability company (“MACH Gen”) and the Guarantors (a) is a debtor in a pending
case under chapter 11 of the Bankruptcy Code, jointly administered with the
corresponding case of each other Loan Party (such cases together, the “Chapter
11 Cases”), in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”), and (b) is the proponent of a prepackaged plan of
reorganization of such debtors (the “Plan of Reorganization”), which Plan of
Reorganization has been confirmed by the Bankruptcy Court by order dated April
11, 2014. The Borrower has been formed as a subsidiary of MACH Gen and pursuant
to the Plan of Reorganization MACH Gen has contributed all of its interests in
the Guarantors to the Borrower. (2) In order to satisfy certain conditions to
effectiveness and consummation of the Plan of Reorganization, the Borrower, a
wholly-owned Subsidiary of MACH Gen, has requested that the Lender Parties make
available, effective upon consummation of the Plan of Reorganization, first lien
secured credit facilities for the Borrower comprised of (a) a $481,984,285.14
term B loan facility and (b) a $200,000,000 working capital revolving credit
facility (of which up to $160,000,000 shall be available for the issuance of
letters of credit) to pay transaction fees and expenses, provide security in the
form of letters of credit to support the working capital needs and obligations
of the Borrower and Guarantors and provide funds for ongoing working capital
requirements and other general corporate purposes of the Borrower and the
Guarantors after the date hereof. (3) The Lender Parties have indicated their
willingness to agree to make available the Facilities (as hereinafter defined),
subject to the terms and conditions of this Agreement. (4) The parties hereto
are entering into this Agreement on the effective date of the Plan and in order
to consummate the Plan of Reorganization. NOW, THEREFORE, in consideration of
the premises and of the mutual covenants and agreements contained herein, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015006.jpg]
2 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01. Certain Defined
Terms. As used in this Agreement, the following terms shall have the following
meanings: “Accepting Lenders” has the meaning specified in Section 2.06(c).
“Accession Agreement” has the meaning specified in the Intercreditor Agreement.
“Accounts” has the meaning specified in the Security Deposit Agreement.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement. “Administrative Agent’s Account” means the account of the
Administrative Agent specified by the Administrative Agent in writing to the
Lender Parties from time to time. “Affiliate” means, as to any Person, any other
Person that, directly or indirectly, controls, is controlled by or is under
common control with such Person or is a director or officer of such Person. For
purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 15% or more of
the Voting Interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise. “Agents” has the meaning specified in the
recital of parties to this Agreement. “Agreement” means this First Lien Credit
and Guaranty Agreement, as amended. “Agreement Value” means, for each Hedge
Agreement or Commodity Hedge and Power Sale Agreement, on any date of
determination, the amount, if any, that would be payable by any Loan Party to
its counterparty to such Hedge Agreement or Commodity Hedge and Power Sale
Agreement, as the case may be, in accordance with its terms as if an Early
Termination Event has occurred on such date of determination. “Anti-Terrorism
Laws” means any of the following (a) the Anti-Terrorism Order, (b) the Terrorism
Sanctions Regulations (Title 31 Part 595 of the US Code of Federal Regulations),
(c) the Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of
the US Code of Federal Regulations), (d) the Foreign Terrorist Organizations
Sanctions Regulations (Title 31 Part 597 of the US Code of Federal Regulations),
(e) the Patriot Act, (f) all other present and future legal requirements of any
Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war,



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015007.jpg]
3 and (g) any regulations promulgated pursuant thereto or pursuant to any legal
requirements of any Governmental Authority governing terrorist acts and acts of
war. “Anti-Terrorism Order” means Section 1 of Executive Order 13224 of
September 24, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (Title 12, Part 595 of the
US Code of Federal Regulations). “Applicable Margin” means (a) with respect to
the Term B Facility, 5.50% per annum and (b) with respect to the Revolving
Credit Facility, (i) until the Revolving Credit Reduction Date, 4.75% per annum
and (ii) from and after the Revolving Credit Reduction Date, 4.25% per annum.
“Appropriate Lender” means, at any time, with respect to (a) any of the Term B
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time and (b) with respect to the Revolving
Letter of Credit Facility, the Revolving Issuing Bank and each Revolving Credit
Lender. “Approved Fund” means any Fund that is administered or managed by (a) a
Lender Party, (b) an Affiliate of a Lender Party or (c) an entity or an
Affiliate of an entity that administers or manages a Lender Party. “Asset
Management Agreement” means that certain Amended and Restated Asset Management
Agreement, dated September 30, 2010, originally by and among MACH Gen, Athens,
Millennium, Harquahala and Competitive Power Ventures in respect of the Athens
Project, the Millennium Project and the Harquahala Project, as assigned from
MACH Gen to the Borrower on or about the date hereof. “Asset Sale” has the
meaning specified in the Security Deposit Agreement. “Assignment and Acceptance”
means an assignment and acceptance entered into by a Lender Party and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 9.07 or by the definition of “Eligible Assignee”), and accepted by the
Administrative Agent, in accordance with Section 9.07 and in substantially the
form of Exhibit C hereto or any other form approved by the Administrative Agent.
“Athens” means New Athens Generating Company, LLC, a Delaware limited liability
company and owner of the Athens Project. “Athens Cap Amount” means, as of any
date of determination, an amount equal to the product of (a) $447,900,000
multiplied by (b) a fraction, the numerator of which is the Outstanding Amount
under this Agreement at such time and the denominator of which is the sum of (i)
the total Outstanding Amount under this Agreement at such time and (ii) any
outstanding First Lien Obligations under any First Lien Commodity Hedge and
Power Sale Agreements, in each case, at such time. “Athens Project” means the
1,080 MW natural gas/fuel oil-fired capable electric generating station located
in Greene County, New York and all appurtenances thereto



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015008.jpg]
4 owned or operated by Athens, including electrical switchyards, electrical
interconnections and fuel delivery and storage facilities. “Available Amount” of
any Revolving Letter of Credit means, at any time, the maximum amount (whether
or not such maximum amount is then in effect under such Revolving Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Revolving Letter of Credit) available to be drawn under such Revolving
Letter of Credit at such time (assuming compliance at such time with all
conditions to drawing). “Bankruptcy Code” means Title 11 of the United States
Code entitled “Bankruptcy,” as now and hereafter in effect, or any successor
statute. “Bankruptcy Court” has the meaning specified in the recitals to this
Agreement. “Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally. “Base
Capex Amount” has the meaning specified in Section 5.02(m). “Base Case
Projections” has the meaning specified in Section 3.01(a)(xii). “Borrower” has
the meaning specified in the recital of parties to this Agreement. “Borrowing”
means a Term B Borrowing, a Revolving Credit Borrowing or a Revolving Letter of
Credit Borrowing, as the context may require. “Budget” has the meaning specified
in Section 5.03(d). “Business Day” means a day of the year on which banks are
not required or authorized by law to close in New York City or Las Vegas,
Nevada, and, if the applicable Business Day relates to any Loans, on which
dealings are carried on in the London interbank market. “Capacity” means 1,080
MW in the case of Athens, 360 MW in the case of Millennium, and 1,092 MW in the
case of Harquahala. “Capex Carryover Amount” has the meaning specified in
Section 5.02(m). “Capital Expenditures” means, for any Person for any period,
the sum of, without duplication, (a) all expenditures made, directly or
indirectly, by such Person or any of its Subsidiaries during such period for
equipment, fixed assets, real property or improvements, or for replacements or
substitutions therefor or additions thereto, that have been or should be, in
accordance with GAAP, reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person plus (b) the aggregate



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015009.jpg]
5 principal amount of all Debt (including Obligations under Capitalized Leases)
assumed or incurred in connection with any such expenditures. For purposes of
this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be. “Capital Expenditures for Investment” means,
in respect of any of the Loan Parties, the portions of such Loan Party’s Capital
Expenditures that are not Capital Expenditures for Maintenance. “Capital
Expenditures for Maintenance” means, in respect of any of the Loan Parties,
Capital Expenditures that are customary for the operation and maintenance of any
of the Projects at its Capacity in accordance with applicable law and Prudent
Industry Practice and in the ordinary course of business consistent with past
practice, which shall include, for the avoidance of doubt, the Vane Upgrades and
Control System Replacement. “Capitalized Leases” means all leases that have been
or should be, in accordance with GAAP, recorded as capitalized leases. “Cash”
means money, currency or a credit balance in any demand account or deposit
account. “Cash Equivalents” has the meaning specified in the Security Deposit
Agreement. “Cash Flow Available for Debt Service” means funds applied to the
repayment of the principal amount of Term B Loans that were transferred from the
Revenue Account to (a) the First Lien Principal Payment Account (as defined in
the Security Deposit Agreement) pursuant to priority third of Section 3.2 of the
Security Deposit Agreement, (b) the voluntary prepayment of Term B Loans
pursuant to priority sixth of Section 3.2 of the Security Deposit Agreement or
(c) the Prepayment Account (as defined in the Security Deposit Agreement) on
Cash Flow Payment Dates after the Effective Date pursuant to priority eighth of
Section 3.2 of the Security Deposit Agreement. “Cash Flow Payment Date” has the
meaning specified in the Security Deposit Agreement. “Cash Sweep Percentage” has
the meaning specified in Section 2.06(b)(i). “Casualty Event” has the meaning
specified in the Security Deposit Agreement. “CERCLA” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015010.jpg]
6 “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency. “Change of Control” means, at any time, any “person” or “group” (within
the meaning of Rule 13(d) of the Exchange Act and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) other
than any member or members of the Sponsor Group (a) shall have acquired
ownership, directly or indirectly, beneficially or of record, of more than 50%
on a fully diluted basis of the aggregate voting power represented by the issued
and outstanding Equity Interests in the Borrower or (b) have acquired direct or
indirect control of the Borrower. For the purposes of this definition, “Control”
shall be defined to mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Borrower,
whether through the ability to exercise voting power, contract or otherwise.
“Chapter 11 Cases” has the meaning specified in the recitals to this Agreement.
“CLMG” has the meaning specified in the recital of parties to this Agreement.
“Collateral” means all Property (including Equity Interests in any Guarantor) of
the Loan Parties, now owned or hereafter acquired, other than Excluded Property.
“Collateral Agent’s Office” means, with respect to the First Lien Collateral
Agent or any successor First Lien Collateral Agent, the office of such Agent as
such Agent may from time to time specify to the Borrower and the Administrative
Agent. “Commitment” means a Term B Commitment, a Revolving Credit Commitment or
a Revolving Letter of Credit Commitment, as the context may require. “Commitment
Reduction Amount” has the meaning specified in Section 2.08(b)(i). “Commitment
Reduction Date” has the meaning specified in Section 2.08(b)(i). “Commodity
Hedge and Power Sale Agreement” means any Non-Speculative swap, cap, collar,
floor, future, option, spot, forward, power purchase and sale agreement,
electric power generation capacity swap or purchase and sale agreement, fuel
purchase and sale agreement, power transmission agreement, fuel transportation
agreement, fuel storage agreement, or netting agreement or similar agreement
entered into in respect of any commodity by any Loan Party in connection with
any Permitted Trading Activity hedged with the same Commodity Hedge Counterparty
under one master or implementation agreement, but excluding any Energy
Management Agreement and any master or implementation agreements or transactions
entered into pursuant to such Energy Management Agreement between any Loan Party
and its counterparty to such Energy Management Agreement. “Commodity Hedge
Counterparty” means any Person that (a)(i) is a commercial bank, insurance
company, investment fund or other similar financial institution or any



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015011.jpg]
7 Affiliate thereof which is engaged in the business of entering into commodity
hedge and power sale agreements, (ii) is any industrial or utility company or
other company that enters into commodity hedges in the ordinary course of its
business, or (iii) is either a load-serving entity that has received an order
from a local commission or a municipal or cooperative entity that has been
granted a monopoly franchise territory for retail electric sales and, in either
case, the right to recover costs of purchased power in rates, and (b) in the
case of (i) and (ii) only, at the time the applicable Commodity Hedge and Power
Sale Agreement is entered into, has a Required Rating. “Communications” has the
meaning specified in Section 9.02(b). “Confidential Information” means
information that any Loan Party furnishes to any Agent or any Lender Party
designated as confidential, but does not include any such information that is or
becomes generally available to the public other than as a result of a breach by
such Agent or any Lender Party of its obligations hereunder or that is or
becomes available to such Agent or such Lender Party from a source other than
the Loan Parties that is not, to the best of such Agent’s or such Lender Party’s
knowledge, acting in violation of a confidentiality agreement with a Loan Party.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Contractual Obligations” means, as applied to any Person, any provision of any
Equity Interests issued by such Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which such Person
is a party or by which it or any of its Properties is bound. “Control System
Replacement” means the replacement of the existing control system at the Athens
Project with a Siemens Power Plant Automation T3000 control system, or
equivalent. “Counterparty Collateral Accounts” means cash collateral, lock-box,
margin, clearing or similar accounts held in the name of a Loan Party and
subject to a Permitted Lien pursuant to clause (d) of the definition thereof;
provided, that the balance of any such account shall not exceed $250,000 at any
time, and the aggregate balance of all such accounts shall not exceed $1,000,000
at any time. “Debt” of any Person means, without duplication, (a) Debt for
Borrowed Money of such Person, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue (unless being contested in good faith by appropriate proceedings for
which reserves and other appropriate provisions, if any, required by GAAP shall
have been made) by more than 90 days incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015012.jpg]
8 lessee under Capitalized Leases, (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests in such Person or any other Person or any warrants, rights
or options to acquire such Equity Interests, valued, in the case of Redeemable
Preferred Interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) all obligations of such Person
in respect of Hedge Agreements and Commodity Hedge and Power Sale Agreements,
valued at the Agreement Value thereof, (h) all Guaranteed Debt of such Person
and (i) all indebtedness and other payment obligations referred to in clauses
(a) through (h) above of another Person secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such indebtedness or other payment obligations, not to exceed
the value of the property on which such Lien exists. “Debt for Borrowed Money”
of any Person means, at any date of determination, the sum of (a) all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person at such date, (b) all obligations of
such Person under acceptance, letter of credit or similar facilities at such
date and (c) all Synthetic Debt of such Person at such date. “Debt Service
Reserve Account” has the meaning specified in the Security Deposit Agreement.
“Debt Service Reserve Requirement” means $20,000,000, provided that from and
after the first date on which the sale of (x) Millennium or the Millennium
Project and (y) Harquahala or the Harquahala Project shall both have been
consummated such amount shall be reduced to $10,000,000. “Declining Lender” has
the meaning specified in Section 2.06(c). “Default” means any Event of Default
or any event that would constitute an Event of Default but for the passage of
time or the requirement that notice be given or both. “Default Interest” has the
meaning set forth in Section 2.07(c). “Defaulting Lender” means, at any time,
any Lender Party that, at such time, (a) fails to pay (other than as a result of
a good faith dispute) any amount required to be paid by such Lender Party to any
Revolving Issuing Bank under this Agreement (beyond any applicable cure period)
or (b) shall take any action or be the subject of any action or proceeding of a
type described in Section 6.01(f). “Depositary” has the meaning specified in the
Security Deposit Agreement. “DIP Credit Agreement” means that certain Senior
Secured Superpriority Debtor- in-Possession Credit and Guaranty Agreement, dated
as of March 6, 2014, among MACH Gen, the Guarantors, CLMG Corp. in its
capacities as administrative agent and collateral



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015013.jpg]
9 agent, and each of the banks, financial institutions, other institutional
lenders and other parties party thereto from time to time, as amended. “Dollars”
and the sign “$” mean the lawful currency of the United States of America.
“Early Termination Event” has the meaning specified in the Intercreditor
Agreement. “Effective Date” has the meaning specified in Section 3.01. “Electric
Interconnection and Transmission Agreements” means each of: (a) that certain
Interconnection Agreement dated April 27, 2001 by and between Athens and Niagara
Mohawk Power Corporation in respect of the Athens Project; (b) that certain
Construction and Operating Agreement, dated July 9, 2007, by and between Athens
and Consolidated Edison Company of New York, Inc. in respect of the Athens
Project; (c) that certain Special Protection System Engineering, Construction
and Implementation Agreement, dated December 6, 2006, by and between Athens and
Niagara Mohawk Power Corporation d/b/a National Grid in respect of the Athens
Project; (d) that certain Interconnection Service Agreement, dated November 26,
1997, by and between Millennium and New England Power Company in respect of the
Millennium Project; (e) that certain Service Agreement for Network Integration
Transmission Service, effective February 1, 2002, by and between Millennium and
New England Power Company in respect of the Millennium Project; (f) that certain
Southwest Reserve Sharing Group Participation Agreement, dated November 3, 1997,
by and among various participants in respect of the Harquahala Project; and (g)
that certain ANPP Hassayampa Switchyard Interconnection Agreement, dated
November 1, 2001, by and among various parties, including Salt River Project
Agricultural Improvement and Power District and Harquahala in respect of the
Harquahala Project. “Eligible Assignee” means (a) a Lender Party; (b) an
Affiliate of a Lender Party; (c) an Approved Fund; and (d) any other Person
(other than an individual) approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed); provided, however, that in the case
of an assignment to any Person of (A) a Revolving Credit Commitment, the
Revolving Issuing Bank shall have consented to such assignment (such approval of
the Revolving Issuing Bank, not to be unreasonably withheld or delayed);
provided, further, that (i) with respect to an assignment of a Revolving Letter
of Credit Commitment, such Eligible Assignee must also be an Eligible Bank and
(ii) no Loan Party shall qualify as an Eligible Assignee under this definition.
“Eligible Bank” means (i) the Initial Revolving Issuing Bank or an Affiliate of
the Initial Revolving Issuing Bank, or (ii) any bank or financial institution
established under the laws of the United States, any State thereof or any other
country that is a member of the OECD which has a long term unsecured non-credit
enhanced rating of A3 or higher from Moody’s and A- or higher from S&P.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015014.jpg]
10 “Energy Management Agreements” means each energy management agreement or
similar agreement entered into by a Loan Party with a counterparty, which
counterparty shall have, at the time the applicable Energy Management Agreement
is entered into, a Required Rating and, if it ceases at any time to have a
Required Rating, shall have an obligation to provide collateral in amount and
form, and pursuant to documents, customarily provided in comparable transactions
to secure its obligations, for the management of Permitted Trading Activities of
such Loan Party, including: (a) that certain Energy Management and Marketing
Agreement, dated November 1, 2013, by and between Millennium and Consolidated
Edison Energy, Inc. in respect of the Millennium Project, as amended by that
First Amendment to the Energy Management and Marketing Agreement and the ISDA
Master Agreement dated as of February 26, 2014; (b) that certain Energy
Management and Marketing Agreement, November 1, 2013, by and between Athens and
Consolidated Edison Energy, Inc. in respect of the Athens Project, as amended by
that First Amendment to the Energy Management and Marketing Agreement and the
ISDA Master Agreement dated as of February 26, 2014; and (c) that certain Energy
Management Agreement, dated October 25, 2010, by and between Harquahala and Twin
Eagle Resource Management, LLC (as assignee of BNP Paribas Energy Trading GP) in
respect of the Harquahala Project, as amended on September 22, 2011 and as
further amended on November 1, 2012, and related Confirmations dated March 16,
2012, March 23, 2012, March 29, 2012 and June 4, 2012, in each case including
all master or implementation agreements and transactions thereunder (including
relating to the purchase and sale of fuel or power or the transmission or
transportation thereof) entered into pursuant to such Energy Management
Agreement between any Loan Party and its counterparty to such Energy Management
Agreement. “Environmental Action” means any action, suit, demand, demand letter,
claim, written notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief. “Environmental Law” means any
Federal, state or local statute, law, ordinance, rule, regulation, code, order,
writ, judgment, injunction or decree relating to pollution or protection of the
environment or, as such relates to exposure to Hazardous Materials, health or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials. “Environmental Permit” means any permit, approval,
identification number, license or other authorization required under any
Environmental Law. “Equity Interests” means, with respect to any Person, shares
of capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015015.jpg]
11 other ownership or profit interests in) such Person, securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or other acquisition from such Person of such shares (or such other interests),
and other ownership or profit interests in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or under common
control with any Loan Party, within the meaning of Section 414 (b) or (c) of the
Internal Revenue Code. “ERISA Event” means (a)(i) the occurrence of a reportable
event, within the meaning of Section 4043 of ERISA, with respect to any Plan
unless the 30 day notice requirement with respect to such event has been waived
by the PBGC or (ii) the requirements of Section 4043(b) of ERISA apply with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (d) the cessation of operations at a
facility of any Loan Party or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 206(g)(5)
of ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan. “Eurocurrency
Liabilities” has the meaning specified in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time. “Eurodollar Rate”
means, for any Interest Period in respect of a Loan, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”) by Bloomberg, Reuters or other commercially
available source providing quotations of BBA LIBOR, as designated by the
Administrative Agent from time to time, at approximately 11:00 A.M. (London
time) on



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015016.jpg]
12 the Interest Rate Determination Date for such Interest Period, as the London
interbank offered rate for deposits in Dollars with a maturity corresponding to
the applicable Eurodollar Rate Period, by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period, as applicable.
“Eurodollar Rate Period” means, for any Interest Period in respect of a Loan, a
period of twelve months. “Eurodollar Rate Reserve Percentage” means, for any
Interest Period in respect of a Loan, the reserve percentage applicable two
Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Loans is determined) having
a term equal to such Interest Period. “Event of Eminent Domain” has the meaning
specified in the Security Deposit Agreement. “Events of Default” has the meaning
specified in Section 6.01. “EWG” has the meaning specified in Section 4.01(v).
“Excluded Property” has the meaning specified in the Intercreditor Agreement.
“Existing Debt” means Debt of each Loan Party outstanding immediately before the
occurrence of the Effective Date. “Existing Letters of Credit” has the meaning
specified in Section 2.03(e). “Existing Loan Parties” has the meaning specified
in Section 2.03(e). “Facility” means the Term B Facility, the Revolving Credit
Facility or the Revolving Letter of Credit Facility, as the context may require,
and “Facilities” means collectively, the Term B Facility, the Revolving Credit
Facility and the Revolving Letter of Credit Facility. “FERC” means the Federal
Energy Regulatory Commission and its successors. “Financing Documents” has the
meaning specified in the Intercreditor Agreement. “First Lien Collateral Agent”
has the meaning specified in the recital of parties to this Agreement.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015017.jpg]
13 “First Lien Collateral Documents” means the First Lien Security Agreement,
the Security Deposit Agreement, the First Lien Mortgages, each First Lien
Consent and Agreement, each of the collateral documents, instruments and
agreements delivered pursuant to Section 5.01(j), and each other agreement that
creates or purports to create a Lien in favor of the First Lien Collateral Agent
for the benefit of the First Lien Secured Parties, in each case, as amended.
“First Lien Commodity Hedge and Power Sale Agreement” has the meaning specified
in the Intercreditor Agreement. “First Lien Consent and Agreement” means with
respect to any Material Contract, (i) if such Material Contract is a Commodity
Hedge and Power Sale Agreement, a consent and agreement in favor of the First
Lien Collateral Agent (for the benefit of the First Lien Secured Parties) in
substantially the form attached hereto as Exhibit F-1 and (ii) in the case of
any other such Material Contract, a consent and agreement in favor of the First
Lien Collateral Agent (for the benefit of the First Lien Secured Parties) in
substantially the form attached hereto as Exhibit F-2 or, in either case,
otherwise in form and substance reasonably satisfactory to the First Lien
Collateral Agent and the Administrative Agent. “First Lien Mortgage Policies”
has the meaning set forth in Section 3.01(a)(iii)(B). “First Lien Mortgages”
means the Initial First Lien Mortgages and any other deed of trust, trust deed,
mortgage, leasehold mortgage or leasehold deed of trust delivered from time to
time after the date hereof pursuant to Section 5.01(j), in each case as amended.
“First Lien Obligations” has the meaning specified in the Intercreditor
Agreement. “First Lien Secured Parties” has the meaning specified in the
Intercreditor Agreement. “First Lien Security Agreement” means that certain
First Lien Security Agreement, dated as of the date hereof, by the Borrower, the
Guarantors and MACH Gen in favor of the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties, as amended. “First Offer” has the
meaning specified in Section 2.06(c). “Fiscal Quarter” means a fiscal quarter of
any Fiscal Year. “Fiscal Year” means a fiscal year of the Borrower and its
Subsidiaries ending on December 31 of each calendar year. “Floor Amount” means
with respect to any sale in respect of any Project or any Project Company
pursuant to Section 5.02(e)(v), with respect to (i) the Athens Project or



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015018.jpg]
14 Athens, $600,000,000, (ii) the Millennium Project or Millennium, $150,000,000
and (iii) the Harquahala Project or Harquahala, $300,000,000. “FPA” means the
Federal Power Act, as amended. “Fronting Bank” has the meaning specified in
Section 2.03(j)(iii). “Fund” means any Person (other than an individual) that is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course. “GAAP”
has the meaning specified in Section 1.03. “Gas Interconnection Agreements”
means each of: (a) that certain Interconnection Agreement, dated May 16, 1997,
by and between Millennium and Tennessee Gas Pipeline Company in respect of the
Millennium Project; (b) that certain Letter Agreement, dated November 6, 1997,
by and between Millennium and Tennessee Gas Pipeline Company regarding
reimbursement and installation of facilities in respect of the Millennium
Project; (c) that certain Balancing Agreement, dated March 15, 2000, by and
between Millennium and Tennessee Gas Pipeline Company in respect of the
Millennium Project; (d) that certain Interconnection Facilities Agreement, dated
October 24, 2001, by and between Athens and Iroquois Gas Transmission System, LP
in respect of the Athens Project; (e) that certain Operations and Maintenance
Agreement for the Athens Interconnection Facility, dated October 24, 2001, by
and between Athens and Iroquois Gas Transmission System, LP in respect of the
Athens Project; (f) that certain Operational Balancing Agreement, dated October
24, 2001, by and between Athens and Iroquois Gas Transmission System, LP in
respect of the Athens Project; (g) that certain Letter Agreement, dated November
27, 2000, by and between Harquahala and El Paso Natural Gas Company in respect
of the Harquahala Project; and (h) that certain Operational Balancing Agreement,
dated February 28, 2003, between Harquahala and El Paso Natural Gas Company in
respect of the Harquahala Project. “Governmental Authority” means any nation or
government, any state, province, city, municipal entity or other political
subdivision thereof, and any governmental, executive, legislative, judicial,
administrative or regulatory agency, department, authority, instrumentality,
commission, board, bureau or similar body, whether federal, state, provincial,
territorial, local or foreign. “Governmental Authorization” means any
authorization, approval, consent, franchise, license, covenant, order, ruling,
permit, certification, exemption, notice, declaration or similar right,
undertaking or other action of, to or by, or any filing, qualification or
registration with, any Governmental Authority. “Granting Lender” has the meaning
specified in Section 9.07(l). “Guaranteed Debt” means, with respect to any
Person, any obligation or arrangement of such Person to guarantee or otherwise
assure payment of any Debt (“primary obligations”) of any other Person (the
“primary obligor”) in any manner,



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015019.jpg]
15 whether directly or indirectly, including, without limitation, (a) the direct
or indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of a primary obligor, (b) the
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor or (iii) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Guaranteed
Debt shall be deemed to be an amount equal to the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Debt is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guaranteed
Debt) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith. “Guaranteed
Obligations” has the meaning specified in Section 8.01(a). “Guarantors” means
MACH Gen GP, LLC and each of the Project Companies. “Guaranty” means the
guaranty of the Guarantors set forth in Article VIII. “Harquahala” means New
Harquahala Generating Company, LLC, a Delaware limited liability company and
owner of the Harquahala Project. “Harquahala Project” means the 1,092 MW natural
gas/fuel oil-fired electric generating station located in Maricopa County,
Arizona and all appurtenances thereto owned or operated by Harquahala, including
electrical switchyards, electrical interconnections and fuel delivery and
storage facilities. “Harquahala Sale” means the sale of all, but not less than
all, of the Equity Interests in, or all or substantially all, but not less than
substantially all, of the Property of, Harquahala or the Harquahala Project.
“Harquahala TO Agreement” means that certain Transmission Owner/Operator
Services Agreement, dated May 5, 2008, as extended pursuant to the Agreement
dated April 11, 2011, by and between Harquahala and Constellation Energy Control
and Dispatch, LLC in respect of the Harquahala Project. “Hazardous Materials”
means (a) petroleum or petroleum products, by-products or breakdown products,
radioactive materials, asbestos-containing materials and polychlorinated
biphenyls and (b) any other chemicals, materials or substances designated,
classified or regulated as hazardous or toxic or as a pollutant or contaminant
under any Environmental Law.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015020.jpg]
16 “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements but excluding any
Commodity Hedge and Power Sale Agreement. “Honor Date” has the meaning specified
in Section 2.03(d)(i). “IDA Lease” means that certain Lease Agreement, dated
December 1, 2001, amended and restated on May 1, 2003, by and between the Greene
County Industrial Development Agency, as landlord, and Athens Generating
Company, LLC, as tenant, in respect of the Athens Project, as amended.
“Indemnified Costs” has the meaning specified in Section 7.05(a). “Indemnified
Party” has the meaning specified in Section 9.04(b). “Independent Engineer”
means any independent engineer reasonably acceptable to the Administrative Agent
retained on behalf of or for the benefit of the Lender Parties from time to
time, including, as of the date hereof, Leidos Engineering, LLC (formerly R.W.
Beck, Inc). “Independent Environmental Consultant” means any independent
environmental consultant reasonably acceptable to the Administrative Agent
retained on behalf of or for the benefit of the Lender Parties from time to
time, including, as of the date hereof, Terracon Consultants, Inc. “Independent
Insurance Consultant” means any independent insurance consultant reasonably
acceptable to the Administrative Agent retained on behalf of or for the benefit
of the Lender Parties from time to time, including, as of the date hereof,
Moore-McNeil, LLC. “Independent Power Market Consultant” means any independent
power market consultant reasonably acceptable to the Administrative Agent
retained on behalf of or for the benefit of the Lender Parties from time to
time, including, as of the date hereof, Charles River Associates. “Initial
Extension of Credit” means the earlier to occur of the initial Borrowing and the
initial issuance of a Letter of Credit hereunder. “Initial First Lien Mortgages”
means, with respect to: (a) the Athens Project, (i) the Fee and Leasehold
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(New York) by Athens and by Greene County Industrial Development Agency to CLMG,
as collateral agent, dated as of the date hereof, and (ii) the First Lien
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(New York) by Athens to CLMG, as collateral agent, dated as of the date hereof;
(b) the Harquahala Project, the First Lien Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (Arizona) by Harquahala to
Fidelity National Title Insurance Company, for the benefit of CLMG, as
collateral agent, dated as of the date



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015021.jpg]
17 hereof; and (c) the Millennium Project, the First Lien Fee and Leasehold
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Massachusetts) by Millennium to CLMG, as collateral agent, dated as of the date
hereof. “Initial Lender Parties” means the Initial Revolving Issuing Bank and
the Initial Lenders. “Initial Lenders” means the banks, financial institutions
and other institutional lenders listed on the signature pages hereof as the
Initial Lenders. “Initial Operating Budget” has the meaning specified in Section
3.01(a)(xii). “Initial Pledged Debt” has the meaning specified in the First Lien
Security Agreement. “Initial Pledged Equity” has the meaning specified in the
First Lien Security Agreement. “Initial Revolving Issuing Bank” means the bank
listed on the signature pages hereof as the Initial Revolving Issuing Bank.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Intercreditor Agreement” means that certain Collateral Agency and Intercreditor
Agreement, dated as of the date hereof, by and among the Borrower, the
Guarantors, the First Lien Collateral Agent, the First Lien Administrative Agent
and the other Persons party thereto from time to time, as amended. “Interest
Payment Date” means, with respect to any Loan, the last day of each March, June,
September and December; provided, that, in addition to the foregoing, in each
case, each of (x) the date upon which the Loan has been paid in full, or has
been prepaid in full or in part pursuant to Section 2.06, (y) the Term B
Maturity Date, and (z) the Revolving Credit Termination Date shall be deemed to
be an “Interest Payment Date” with respect to any interest that has then accrued
under the Agreement. “Interest Period” means, for each Loan, the period
commencing on the date of such Loan, and, thereafter, each subsequent period
commencing on the day following the last day of the immediately preceding
Interest Period, and ending on the last day of the period determined pursuant to
the provisions below. (a) Interest Periods commencing on the same date shall be
of the same duration; (b) the initial Interest Period for any Term B Loan shall
end on the Interest Payment Date occurring in December in the calendar year in
which such Loan is made and the initial Interest Period for any Revolving Credit
Loan shall end on the one-year anniversary of such Revolving Credit Loan;



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015022.jpg]
18 (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; (d) (i) no Interest Period for a Term
B Loan may end later than the Term B Maturity Date and (ii) no Interest Period
for a Revolving Credit Loan or Revolving Letter of Credit Loan may end later
than the Revolving Credit Termination Date; and (e) whenever the first day of
any Interest Period occurs on a day of an initial calendar month for which there
is no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month. “Interest Rate Determination Date” means, with
respect to any Interest Period, the date that is two Business Days prior to the
first day of such Interest Period. “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder. “Investment” in any Person means any
loan or advance to such Person, any purchase or other acquisition of any Equity
Interests or Debt or the assets comprising a division or business unit or a
substantial part or all of the business of such Person, any capital contribution
to such Person or any other direct or indirect investment in such Person,
including, without limitation, any acquisition by way of a merger or
consolidation (or similar transaction) and any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (h) or (i) of the
definition of “Debt” in respect of such Person. “L/C Disbursement” means a
payment or disbursement made by the Revolving Issuing Bank pursuant to a
Revolving Letter of Credit. “L/C Related Documents” has the meaning specified in
Section 2.03(g)(i). “Lender Party” means any Lender or any Revolving Issuing
Bank. “Lenders” means the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Person shall be a
party to this Agreement. “Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015023.jpg]
19 “Liability Amount” means the amount that a Loan Party would owe under an
Energy Management Agreement to the counterparty thereunder upon the termination
of such Energy Management Agreement. “Lien” means, with respect to any Property,
(a) any mortgage, deed of trust, deed to secure debt, lien (statutory or
otherwise), pledge, hypothecation, encumbrance, collateral assignment, charge or
security interest in, on or of such Property, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), relating to such Property, and (c) in the case of
Equity Interests or debt securities, any purchase option, call or similar right
of a third party with respect to such Equity Interests or debt securities. For
the avoidance of doubt, “Lien” shall not include any netting or set-off
arrangements under any Contractual Obligation (other than Contractual
Obligations constituting Debt for Borrowed Money) otherwise permitted under the
terms of the Loan Documents. “Loan” means a Term B Loan, a Revolving Credit Loan
or a Revolving Letter of Credit Loan, as the context may require, and “Loans”
means collectively the Term B Loans, the Revolving Credit Loans and the
Revolving Letter of Credit Loans. “Loan Documents” means (a) this Agreement, (b)
the Notes, (c) the Guaranty, (d) the Intercreditor Agreement, and (e) the First
Lien Collateral Documents, in each case as amended. “Loan Parties” means the
Borrower and the Guarantors. “LTSAs” means each of: (a) that certain Amended and
Restated Combustion Turbine Parts Supply and Repair Agreement, dated January 26,
2007, by and between Siemens Power Generation, Inc. and Athens, as amended by
Amendment One to the Amended and Restated Combustion Turbine Parts Supply and
Repair Agreement, dated June 23, 2008, and by Amendment Two to the Amended and
Restated Combustion Turbine Parts Supply and Repair Agreement, effective as of
September 20, 2013, in respect of the Athens Project; (b) that certain Amended
and Restated Combustion Turbine Parts Supply and Repair Agreement, dated January
26, 2007, by and between Siemens Power Generation, Inc. and Harquahala, as
amended by Amendment One to the Amended and Restated Combustion Turbine Parts
Supply and Repair Agreement, dated June 23, 2008, and by Amendment Two to the
Amended and Restated Combustion Turbine Parts Supply and Repair Agreement,
effective as of September 20, 2013, in respect of the Harquahala Project; and
(c) that certain Amended and Restated Combustion Turbine Parts Supply and Repair
Agreement, dated January 26, 2007, by and between Siemens Power Generation, Inc.
and Millennium, as amended by Amendment One to the Amended and Restated
Combustion Turbine Parts Supply and Repair Agreement, dated June 23, 2008, and
by Amendment Two to the Amended and Restated Combustion Turbine Parts Supply and
Repair Agreement effective as of September 20, 2013, in respect of the
Millennium Project. “MACH Gen” has the meaning specified in the recitals to this
Agreement.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015024.jpg]
20 “Margin Stock” has the meaning specified in Regulation U. “Material Adverse
Change” means any change, occurrence or development (including, without
limitation, as a result of regulatory changes applicable to the Borrower or any
of its Subsidiaries) that has had or could reasonably be expected to have a
Material Adverse Effect. “Material Adverse Effect” means a material adverse
effect on (a) the financial condition, business, results or operations of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
any Agent or the Lender Parties, taken as a whole, under any Loan Document or
(c) the ability of the Loan Parties to perform their respective Obligations
under the Loan Documents. “Material Contract” means each of (a) the Electric
Interconnection and Transmission Agreements, (b) the Gas Interconnection
Agreements, (c) the Water Supply Contracts, (d) the LTSAs, (e) any Commodity
Hedge and Power Sale Agreement with a term in excess of one year after the first
delivery or settlement thereunder, (f) the IDA Lease and the PILOT Documents,
(g) the Millennium Lease, the Millennium Agreement and the Millennium
Decommissioning Agreement, (h) the O&M Agreements, (i) the Asset Management
Agreement, (j) the Energy Management Agreements, (k) the Harquahala TO
Agreement, and (l) any other Contractual Obligation (other than the Loan
Documents) entered into after the date hereof by any Loan Party for which
breach, nonperformance or cancellation could reasonably be expected to have a
Material Adverse Effect or materially impair or interfere with the operations of
the Project Company to which such Contractual Obligation relates. “Material
Contract Threshold Amount” has the meaning specified in Section 6.01(n).
“Maximum Potential Exposure” means, with respect to any Commodity Hedge and
Power Sale Agreement, an amount equal to the maximum potential exposure of the
Loan Parties to the Commodity Hedge Counterparty as determined pursuant to such
Commodity Hedge and Power Sale Agreement. “Millennium” means Millennium Power
Partners, L.P, a Delaware limited partnership and owner of the Millennium
Project. “Millennium Agreement” means that certain Agreement, dated March 6,
1997, by and between Millennium and Town of Charlton, Massachusetts in respect
of the Millennium Project. “Millennium Decommissioning Agreement” means that
certain Decommissioning Agreement, dated November 25, 1997, by and between
Millennium and Town of Charlton, Massachusetts in respect of the Millennium
Project. “Millennium Lease” means that certain Lease agreement, dated as of
August 31, 1998 by and between the Town of Southbridge, Massachusetts and
Millennium, in respect of the Millennium Project, as amended.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015025.jpg]
21 “Millennium Project” means the 360 MW natural gas/fuel oil-fired capable
electric generating station located in Worcester County, Massachusetts and all
appurtenances thereto owned or operated by Millennium, including electrical
switchyards, electrical interconnections and fuel delivery and storage
facilities. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer Plan”
means a multiemployer plan, as defined in Section 4001(a)(3) of ERISA, to which
any Loan Party or any ERISA Affiliate is making or accruing an obligation to
make contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions. “Multiple Employer Plan” means a
single employer plan, as defined in Section 4001(a)(15) of ERISA, that (a) is
maintained for employees of any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates or (b) was so
maintained and in respect of which any Loan Party or any ERISA Affiliate could
have liability under Section 4064 or 4069 of ERISA in the event such plan has
been or were to be terminated. “Net Cash Proceeds” has the meaning specified in
the Security Deposit Agreement. “Non-Speculative” means, in the case of any
applicable Commodity Hedge and Power Sale Agreement, that (i) such Commodity
Hedge and Power Sale Agreement is limited such that the volume of the hedges
entered into thereunder with respect to a Project, taken together with the
aggregate volume of hedges under all other Commodity Hedge and Power Sale
Agreements in effect with respect to such Project, does not exceed the power
output or fuel input limits of the Plant it is intended to hedge and (ii)
transactions under such Commodity Hedge and Power Sale Agreement are executed in
a manner such that the amount of fixed-price gas purchased and the amount of
fixed price power sold under such Commodity Hedge and Power Sale Agreement, in
aggregate, are appropriately related (i.e., the amount of gas purchased under
such Commodity Hedge and Power Sale Agreement approximates as reasonably as
possible the amount of gas needed to generate the amount of fixed-price power
sold thereunder); provided, however, that any Commodity Hedge and Power Sale
Agreement entered into for a period that does not exceed five days and that
otherwise meets the requirements of clause (i) above, shall be deemed to be
Non-Speculative so long as the Borrower uses commercially reasonable efforts to
minimize the duration of such uncovered arrangements. “Note” means a Term B Note
or a Revolving Credit Note, as the context may require, and “Notes” means all of
the Term B Notes and the Revolving Credit Notes. “Notice of Borrowing” means a
Notice of Borrowing, in substantially the form of Exhibit B-1 hereto, given by
the Borrower in accordance with Section 2.02. “Notice of Issuance” has the
meaning specified in Section 2.03(a).



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015026.jpg]
22 “Notice of Non-Renewal” has the meaning specified in Section 2.01(d)(iii).
“NPL” means the National Priorities List under CERCLA. “O&M Agreements” means
each of: (a) that certain Second Amended and Restated Operation and Maintenance
Agreement between Millennium and NAES Corporation dated as of January 1, 2013 in
respect of the Millennium Project; (b) that certain Second Amended and Restated
Operation and Maintenance Agreement between Athens and NAES Corporation dated as
of January 1, 2013 in respect of the Athens Project; and (c) that certain Second
Amended and Restated Operation and Maintenance Agreement between Harquahala and
NAES Corporation effective as of January 1, 2014 in respect of the Harquahala
Project. “O&M Costs” has the meaning specified in the Security Deposit
Agreement. “Obligation” means all payment obligations of every nature of each
Loan Party from time to time owed to any Agent or any Lender Party from time to
time under any Loan Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Revolving Letters of Credit,
fees, expenses, indemnification or otherwise. “Operating Account” has the
meaning specified in the Security Deposit Agreement. “Other Taxes” has the
meaning specified in Section 2.12(b). “Outstanding Amount” has the meaning
specified in the Intercreditor Agreement. “Patriot Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56, signed into law October 26,
2001. “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Encumbrances” has the meaning specified in the First Lien Mortgages.
“Permitted Liens” means (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b);
(b) Liens imposed by or arising by operation of law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
(i) for amounts that are not overdue or (ii) for amounts that are overdue that
(A) do not materially adversely affect the use of the Property to which they
relate or (B) are bonded or are being contested in good faith by appropriate
proceedings for which reserve and other appropriate provisions, if any, required
by GAAP shall have been made; (c) pledges or deposits in the ordinary course of
business to secure obligations under workers’ compensation, unemployment



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015027.jpg]
23 insurance, social security legislation or other similar legislation or to
secure public or statutory obligations or to secure a bond or letter of credit
or similar instrument that is utilized to secure such obligations; (d) deposits
(or pledges of deposit accounts or securities accounts containing such deposits)
to secure the performance of bids, trade contracts and leases (other than Debt),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business, including margin requirements of independent
system operators or energy managers, or to secure a bond or letter of credit or
similar instrument that is utilized to secure such obligations; (e) Liens
securing judgments (or the payment of money not constituting a Default under
Section 6.01(g)) or securing appeal or other surety bonds related to such
judgments or to secure a bond or letter of credit or similar instrument that is
utilized to secure such judgments; (f) Permitted Encumbrances; and (g)
easements, rights-of-way, restrictions, encroachments and other minor defects or
irregularities in title and any zoning or other similar restrictions to or
vested in any governmental office or agency to control or regulate the use of
any Real Property, that individually or in the aggregate do not materially
adversely affect the value of said Real Property or materially impair the
ability of the Loan Parties to operate the Real Property to which they relate in
the ordinary course of business. “Permitted Trading Activity” means (a) the
daily or forward purchase and/or sale or other acquisition or disposition of
wholesale or retail electric energy, capacity, ancillary services, transmission
rights, emissions allowances, weather derivatives, demand derivatives and/or
related commodities, in each case, whether physical or financial, (b) the daily
or forward purchase and/or sale or other acquisition of fuel, fuel
transportation and/or storage rights and/or capacity, whether physical or
financial, (c) electric energy-related tolling transactions, as seller or
tolling servicer, (d) price risk management activities or services, (e) other
similar electric industry activities or services or (f) additional services as
may be consistent with Prudent Industry Practice from time to time in support of
the marketing and trading related to the Projects, in each case in the foregoing
clauses (a) through (f), to the extent (i) the purpose of such activity (when
taken together with any other related Permitted Trading Activities undertaken by
the Loan Parties from time to time) is to protect the Borrower and the other
Loan Parties against fluctuations in the price, availability or supply of any
commodity, (ii) such activity is conducted in the ordinary course of business of
the Borrower and the other Loan Parties and (iii) not for speculative purposes
or on a speculative basis. “Person” means an individual, partnership,
corporation (including a business trust), limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof. “PILOT Documents”
means the PILOT Agreement, the PILOT Mortgage and each other Instrument of
Collateral Security (as each such term is defined in the IDA Lease). “Plan”
means a Single Employer Plan or a Multiple Employer Plan.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015028.jpg]
24 “Plan of Reorganization” has the meaning specified in the recitals to this
Agreement. “Platform” has the meaning specified in Section 9.02(b). “Pledged
Accounts” has the meaning specified in the First Lien Security Agreement.
“Pledged Debt” has the meaning specified in the First Lien Security Agreement.
“Post-Petition Interest” has the meaning specified in Section 8.05(b).
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation. “Prepayment
Amount” has the meaning specified in Section 2.08(b)(ii). “Pre-Petition First
Lien Credit Agreement” means that certain Amended and Restated First Lien Credit
and Guaranty Agreement, dated as of June 26, 2012, among MACH Gen, the
Guarantors, CLMG Corp. in its capacities as administrative agent and first lien
collateral agent, and each of the banks, financial institutions, other
institutional lenders and other parties party thereto from time to time, as
amended. “Pro Rata Share” of any amount means, (a) with respect to any Revolving
Credit Lender at any time and with respect to the Revolving Credit Facility, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time and the denominator of
which is the aggregate amount of the Revolving Credit Facility at such time and
(b) with respect to any Term B Lender at any time and with respect to the Term B
Facility, the product of such amount times a fraction the numerator of which is
the amount of Loans owed to such Term B Lender under the Term B Facility at such
time and the denominator of which is the aggregate amount of the Loans then
outstanding and owed to all Term B Lenders under the Term B Facility at such
time. “Project Companies” means Athens, Harquahala and Millennium. “Projects”
means the Athens Project, the Harquahala Project and the Millennium Project.
“Property” means any right or interest in or to any asset or property of any
kind whatsoever (including Equity Interests), whether real, personal or mixed
and whether intangible or tangible. “Prudent Industry Practice” means those
practices, methods, equipment, specifications and standards of safety and
performance, as are commonly used by electric generating stations utilizing
comparable fuels as good, safe and prudent engineering



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015029.jpg]
25 practices would dictate in connection with the design, construction,
operation, maintenance, repair and use of electrical and other equipment,
facilities and improvements of such electrical generating stations, with
commensurate standards of safety, performance, dependability (including the
implementation of procedures that shall not adversely affect the long term
reliability of the Projects, in favor of short term performance), efficiency and
economy, in each such case as the same may evolve from time to time, consistent
with applicable law and considering the state in which a Project is located and
the type and size of such Project. “Prudent Industry Practice” as defined herein
does not necessarily mean one particular practice, method, equipment
specification or standard in all cases, but is instead intended to encompass a
broad range of acceptable practices, methods, equipment specifications and
standards. “PUHCA” has the meaning specified in Section 4.01(v). “Real
Properties” means each item of Property listed on Schedules 4.01(r) and 4.01(s)
hereto and any other real property subsequently acquired by any Loan Party
covered by Section 5.01(j) hereof. “Redeemable” means, with respect to any
Equity Interest, any such Equity Interest that (a) the issuer has undertaken to
redeem at a fixed or determinable date or dates, whether by operation of a
sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) is redeemable at the option of the
holder. “Register” has the meaning specified in Section 9.07(e). “Regulation U”
means Regulation U of the Board of Governors of the Federal Reserve System, as
in effect from time to time. “Repayment Event” means the satisfaction of the
following conditions: (a) the repayment in full in Cash of all of the
outstanding principal amount of the Loans and all other Obligations (other than
contingent Obligations) due and payable under the Loan Documents, (b) the
termination of all Commitments and (c) the termination and cancellation of all
Revolving Letters of Credit (unless such Revolving Letters of Credit are cash
collateralized on terms, conditions and amounts (but no more than 103.0% of the
Available Amount of such Revolving Letters of Credit) reasonably satisfactory to
the Administrative Agent and the Revolving Issuing Bank). “Required Lenders”
means, at any time, Lenders owed or holding more than 50% of the sum of (without
duplication) (a) the aggregate principal amount of the Loans outstanding at such
time, plus (b) the aggregate Available Amount of all Revolving Letters of Credit
outstanding at such time, plus (c) the aggregate Unused Revolving Credit
Commitments at such time. “Required Rating” means with respect to (a) any
Commodity Hedge Counterparty that is described in clause (a)(i) of the
definition of “Commodity Hedge Counterparty,” either (i) the unsecured senior
debt obligations of such Person are rated at least Baa1 by Moody’s and at least
BBB+ by S&P or (ii) such Person’s obligations under



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015030.jpg]
26 any applicable Commodity Hedge and Power Sale Agreement are guaranteed by a
Person whose unsecured senior debt obligations are rated at least Baa1 by
Moody’s and at least BBB+ by S&P, and (b) any Commodity Hedge Counterparty
described in clause (a)(ii) of the definition of “Commodity Hedge Counterparty,”
either (i) the unsecured senior debt obligations of such Person are rated at
least Baa3 by Moody’s and at least BBB- by S&P or (ii) such Commodity Hedge
Counterparty’s obligations under any applicable Commodity Hedge and Power Sale
Agreement are guaranteed by a Person whose unsecured senior debt obligations are
rated at least Baa3 by Moody’s and at least BBB- by S&P, and (c) any
counterparty to an Energy Management Agreement, either (i) the unsecured senior
debt obligations of such Person are rated at least Baa1 by Moody’s and at least
BBB+ by S&P or (ii) such Person’s obligations under any applicable Energy
Management Agreement are guaranteed by a Person whose unsecured senior debt
obligations are rated at least Baa1 by Moody’s and at least BBB+ by S&P.
“Responsible Officer” means, as to any Person, any duly authorized and appointed
officer of such Person, as demonstrated by a certificate of incumbency or other
appropriate appointment or resolution, having actual knowledge of the matter in
question. “Revenue Account” has the meaning specified in the Security Deposit
Agreement. “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Loans made by the Revolving Credit Lenders.
“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time for any period the amount set forth for such period opposite such
Lender’s name on Schedule I hereto under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(e) as such Lender’s “Revolving
Credit Commitment” for such period, as such amount may be reduced at or prior to
such time pursuant to Sections 2.05 or 6.01. “Revolving Credit Facility” means,
at any time, the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Commitments at such time. “Revolving Credit Lender” means any Lender that
has a Revolving Credit Commitment. “Revolving Credit Loan” has the meaning
specified in Section 2.01(b). “Revolving Credit Maturity Date” means July 10,
2021. “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Revolving Credit Lender, in substantially the form of Exhibit
A-1 hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Loans made by such Lender, as amended.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015031.jpg]
27 “Revolving Credit Reduction Date” means the date which is sixty (60) days
after the Effective Date. “Revolving Credit Termination Date” means the earlier
of (a) the Revolving Credit Maturity Date and (b) the date of termination in
whole of the Revolving Credit Commitments and the Revolving Letter of Credit
Commitment pursuant to Section 2.05 or 6.01. “Revolving Issuing Bank” means the
Initial Revolving Issuing Bank and any Eligible Assignee to which the Revolving
Letter of Credit Commitment hereunder has been assigned pursuant to Section 9.07
so long as such Eligible Assignee expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Revolving Issuing Bank and notifies the
Administrative Agent of its Lending Office and the amount of its Revolving
Letter of Credit Commitment (which information shall be recorded by the
Administrative Agent in the Register), for so long as such Initial Revolving
Issuing Bank or Eligible Assignee, as the case may be, shall have a Revolving
Letter of Credit Commitment. “Revolving L/C Cash Collateral Account” has the
meaning specified in the Security Deposit Agreement. “Revolving Letter of
Credit” has the meaning specified in Section 2.01(c)(i). “Revolving Letter of
Credit Borrowing” means an extension of credit resulting from a drawing under
any Revolving Letter of Credit which has not been reimbursed on the applicable
Honor Date or refinanced as Revolving Credit Borrowing. “Revolving Letter of
Credit Commitment” means, with respect to the Revolving Issuing Bank at any time
for any period the amount set forth for such period opposite the Revolving
Issuing Bank’s name on Schedule I hereto under the caption “Revolving Letter of
Credit Commitment” or, if the Revolving Issuing Bank has entered into an
Assignment and Acceptance, set forth for the Revolving Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(e) as
the Revolving Issuing Bank’s “Revolving Letter of Credit Commitment” for such
period, as such amount may be reduced at or prior to such time pursuant to
Sections 2.05 or 6.01. “Revolving Letter of Credit Facility” means, at any time,
an amount equal to the Revolving Issuing Bank’s Revolving Letter of Credit
Commitment at such time, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. “Revolving Letter of Credit Loan” means, with respect
to each Revolving Credit Lender, such Lender’s funding of its participation in
any Revolving Letter of Credit Borrowing in accordance with its Pro Rata Share
pursuant to Section 2.03. “S&P” means Standard & Poor’s Ratings Services, a
division of the McGraw-Hill Companies, Inc.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015032.jpg]
28 “Second Lien Collateral Documents” has the meaning specified in the
Intercreditor Agreement. “Second Lien Secured Parties” has the meaning specified
in the Intercreditor Agreement. “Second Offer” has the meaning specified in
Section 2.06(c). “Secured Parties” has the meaning specified in the
Intercreditor Agreement. “Security Deposit Agreement” means that certain
Security Deposit Agreement, dated as of the date hereof, by the Borrower, the
Guarantors, the First Lien Collateral Agent and the Depositary, as amended.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated. “Solvent” and “Solvency”
mean, with respect to any Person on a particular date, that on such date (a) the
fair value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature (taking into account reasonably anticipated
prepayments and refinancings) and (c) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. “SPC” has the meaning specified in Section 9.07(l). “Sponsor
Group” means any of Angelo Gordon & Co., L.P., Solus Alternative Asset
Management LP and ECP Polaris, Ltd. (including, until a termination of the Total
Return Swap Confirmation (“TRS”) by and between ECP Polaris, Ltd. (“ECP”) and
Deutsche Bank AG, London Branch (“DB”) dated as of October 31, 2011 (as it may
be amended, modified, or restated from time to time), DB and its Affiliates for
the benefit of ECP), together with their respective Affiliates and controlled
investment affiliates. “Subordinated Obligations” has the meaning specified in
Section 8.05. “Subsidiary” of any Person means any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015033.jpg]
29 the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency), (b) the
interest in the capital or profits of such partnership, joint venture or limited
liability company or (c) the beneficial interest in such trust or estate is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries. “Synthetic Debt” means, with respect to any Person,
without duplication of any clause within the definition of “Debt,” the principal
amount of all (a) obligations of such Person under any lease that is treated as
an operating lease for financial accounting purposes and a financing lease for
tax purposes (i.e., a “synthetic lease”), (b) obligations of such Person in
respect of transactions entered into by such Person, the proceeds from which
would be reflected on the financial statements of such Person in accordance with
GAAP as cash flows from financings at the time such transaction was entered into
(other than as a result of the issuance of Equity Interests) and (c) obligations
of such Person in respect of other transactions entered into by such Person that
are not otherwise addressed in the definition of “Debt” or in clause (a) or (b)
above that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing). “Taxes” has the meaning specified in Section 2.12(a).
“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans
made by the Term B Lenders on the Effective Date. “Term B Commitment” means, (a)
with respect to any Term B Lender at any time, the amount set forth opposite its
name on Schedule I hereto under the caption “Term B Commitment” or, (b) with
respect to any Term B Lender that has entered into one or more Assignment and
Acceptances, the amount set forth for such Term B Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(e) as such Term
B Lender’s “Term B Commitment,” in each case, as such amount may be reduced at
or prior to such time pursuant to Sections 2.05 or 6.01. “Term B Facility”
means, at any time, the aggregate amount of the Term B Lenders’ Term B
Commitments at such time. “Term B Lender” means, any Lender that has a Term B
Commitment or holds a Term B Loan. “Term B Loan” has the meaning specified in
Section 2.01(a). “Term B Maturity Date” means the earlier of (a) July 10, 2022
and (b) the date the Term B Loans become due and payable pursuant to Section
6.01. “Term B Note” means a promissory note of the Borrower payable to the order
of any Term B Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Term B Lender, as amended.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015034.jpg]
30 “Termination Payment” has the meaning specified in the Intercreditor
Agreement. “Title Company” means Fidelity National Title Insurance Company.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(d)(i). “Unused
Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
and Revolving Letter of Credit Loans made by such Lender (in its capacity as a
Revolving Credit Lender) and outstanding at such time plus (ii) such Lender’s
Pro Rata Share of (A) the aggregate Available Amount of all Revolving Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Revolving Letter of Credit Loans made by the Revolving Issuing Bank pursuant to
Section 2.03(d) (to the extent that such Revolving Credit Lender has not made
such Lender’s Pro Rata Share of any L/C Disbursement available to the
Administrative Agent) outstanding at such time. “Vane Upgrades” means the
installation of CT Row 2 vane upgrades in respect of the Athens Project, the
Millennium Project and the Harquahala Project pursuant to one or more agreements
with Siemens Power Generation, Inc. (or an affiliate thereof). “Voting
Interests” means shares of capital stock issued by a corporation, or equivalent
Equity Interests in any other Person, the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency. “Water Supply
Contracts” means each of: (a) that certain Water Protection Agreement, dated
July 11, 2000, by and between Harquahala Generating Company, LLC, the Harquahala
Valley Irrigation District and Harquahala Valley Power District in respect of
the Harquahala Project; (b) that certain Water Delivery Agreement, dated July
11, 2000, between Harquahala Generating Company, LLC and the Harquahala Valley
Irrigation District in respect of the Harquahala Project; (c) that certain
Delivery of Excess Central Arizona Project Water Agreement, dated May 21, 2004,
by and between Harquahala and the Central Arizona Water Conservation District in
respect of the Harquahala Project; (d) that certain Water Supply Agreement,
dated January 5, 1998, by and between Millennium and the Town of Southbridge, MA
in respect of the Millennium Project; (e) that certain Water Rights Agreement,
dated June 5, 1997, and as amended January 29, 1999, by and between Millennium,
American Optical Company and Southbridge Associates Limited Partnership in
respect of the Millennium Project; and (f) that certain Water Withdrawal
Registration Partial Transfer Agreement, dated June 5, 1997, by and between
Millennium and American Optical Corporation in respect of the Millennium
Project. “Withdrawal Liability” has the meaning specified in Part I of Subtitle
E of Title IV of ERISA.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015035.jpg]
31 “Yield Maintenance Fee” means any yield maintenance fee payable pursuant to
Section 2.08(b). “Yield Maintenance Period” means the period commencing on July
10, 2012 and continuing until July 10, 2016. SECTION 1.02. Computation of Time
Periods. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” SECTION 1.03. Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles in effect in the United States from time to time
(“GAAP”). SECTION 1.04. Other Definitional Provisions and Rules of Construction.
(a) Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference. (b)
References to “Sections” and “subsections” shall be to Sections and subsections,
respectively, of this Agreement unless otherwise specifically provided. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect. (c) The use in any of the Loan Documents of the
word “include” or “including,” shall not be construed to be limiting whether or
not nonlimiting language (such as “without limitation” or “but not limited to”
or words of similar import) is used with reference thereto. (d) Unless otherwise
expressly provided herein or in the other Loan Documents, references in the Loan
Documents to any agreement or contract shall be deemed to be a reference to such
agreement or contract as amended, amended and restated, supplemented, replaced
or otherwise modified from time to time in accordance with its terms and in
compliance with the Loan Documents. ARTICLE II AMOUNTS AND TERMS OF THE LOANS
AND THE LETTERS OF CREDIT SECTION 2.01. The Loans and the Letters of Credit. (a)
The Term B Loans. Each Term B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance (a “Term B Loan”) to
the Borrower on the Effective Date in an amount in Dollars not to exceed such
Lender’s Term B Commitment at such time. The Term B Borrowing shall consist of
Term B Loans made



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015036.jpg]
32 simultaneously by the Term B Lenders ratably according to their Term B
Commitments. Term B Loan amounts repaid or prepaid may not be reborrowed. (b)
The Revolving Credit Loans. Each Revolving Credit Lender severally agrees, on
and subject to the terms and conditions hereinafter set forth, to make advances
(each, a “Revolving Credit Loan”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the date that is
thirty (30) days prior to the Revolving Credit Termination Date in an amount for
each such Loan not to exceed such Lender’s Unused Revolving Credit Commitment at
such time. Each Revolving Credit Borrowing shall be in an aggregate amount equal
to the lesser of (i) $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (other than a Borrowing the proceeds of which shall be used solely to
repay or prepay in full outstanding Revolving Letter of Credit Loans or the
initial Borrowing of Revolving Credit Loans) or (ii) the aggregate Unused
Revolving Credit Commitment at such time and, in each case, shall consist of
Revolving Credit Loans made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments. Within the limits of
each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(b), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(b). (c) Letters
of Credit. (i) Revolving Letters of Credit. The Revolving Issuing Bank agrees,
on the terms and conditions hereinafter set forth and in reliance on the
agreements of the Revolving Credit Lenders set forth in Section 2.03 below, to
issue (or cause its Affiliate that is a commercial bank that meets the criteria
set forth in the definition of “Eligible Assignee” or, subject to Section
2.03(j), a Fronting Bank to issue) letters of credit (the “Revolving Letters of
Credit”) in U.S. Dollars for the account of the Borrower from time to time on
any Business Day during the period from the Effective Date until thirty (30)
days before the Revolving Credit Termination Date in an aggregate Available
Amount (i) for all Revolving Letters of Credit not to exceed at any time the
lesser of (A) the Revolving Letter of Credit Facility at such time and (B) the
Revolving Issuing Bank’s Revolving Letter of Credit Commitment at such time and
(ii) for each such Revolving Letter of Credit not to exceed the Unused Revolving
Credit Commitments of the Revolving Credit Lenders at such time. (ii)
[Reserved]. (iii) Renewal and Termination of Revolving Letters of Credit. No
Revolving Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than the tenth
Business Day prior to the Revolving Credit Termination Date and may by its terms
be renewable annually as may be stated in the Revolving Letter of Credit and
upon the fulfillment of the applicable conditions set forth in Article III
unless the Revolving Issuing Bank, upon notice (a “Notice of Non-Renewal”) to
the beneficiary and the Borrower (with a copy to the Administrative Agent) at
least 60 calendar days (or such other period that may be specified in such
Revolving Letter of Credit) prior to the then applicable expiration date that
such Revolving Letter of Credit will not be renewed; provided that the terms of
each



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015037.jpg]
33 Revolving Letter of Credit that is automatically renewable annually shall,
(x) permit such beneficiary, upon receipt of such Notice of Non-Renewal, to draw
under such Revolving Letter of Credit prior to the date such Revolving Letter of
Credit otherwise would have expired and (y) not permit the expiration date
(after any renewal) of such Revolving Letter of Credit in any event to be
extended to a date later than 10 Business Days before the Revolving Credit
Termination Date. If a “Notice of Non-Renewal” is given by any Revolving Issuing
Bank pursuant to the immediately preceding sentence, such Revolving Letter of
Credit shall expire on the expiry date. Within the limits of the Revolving
Letter of Credit Facility and subject to the limits referred to above, the
Borrower may request the issuance of Revolving Letters of Credit under this
Section 2.01, repay any Unreimbursed Amounts resulting from drawings thereunder
pursuant to Section 2.03(d)(i) or repay any Revolving Letter of Credit Loan
resulting from drawings thereunder pursuant to Section 2.03(d)(ii), and request
the issuance of additional Letters of Credit under this Section 2.01. SECTION
2.02. Making the Loans. (a) Each Revolving Credit Borrowing shall be made
following the issuance of a Notice of Borrowing, given not later than 11:00 A.M.
(New York City time) (x) subject to the following clause (y), on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing, in
the case of a Borrowing in a principal amount of up to $25,000,000, or (y) the
tenth Business Day prior to the date of the proposed Revolving Credit Borrowing,
in the case of any Borrowing that, together with all other Borrowings requested
within the preceding 10 consecutive Business Days, would result in the aggregate
principal amount of such Borrowings being greater than $25,000,000 (except in
the case of the initial Borrowing on the Effective Date), by the Borrower to the
Administrative Agent, which shall give to each Appropriate Lender prompt notice
thereof by telecopier or electronic communication. Each such Notice of Borrowing
shall be by telephone, confirmed immediately in writing, or by telecopier or
electronic communication, in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
and (ii) aggregate amount of such Borrowing. Each Appropriate Lender shall,
before 11:00 A.M. (New York City time) on the date of such Revolving Credit
Borrowing, make available for the account of its Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Revolving Credit Borrowing in accordance
with the respective Commitments under the Revolving Credit Facility of such
Lender and the other Appropriate Lenders. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower by crediting the Operating Account. (b) The Term B Borrowing
consisting of Term B Loans advanced by the Term B Lenders on the Effective Date
shall be made following the issuance of a Notice of Borrowing, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Term B Borrowing, by the Borrower to the Administrative Agent,
which shall give to the Term B Lenders prompt notice thereof by telecopier or
electronic communication. Each such Notice of Borrowing shall be by telephone,
confirmed immediately in writing, or by telecopier or electronic communication,
in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (i) date of such Term B Borrowing (which shall be the Effective Date),
and (ii) aggregate amount of such Term B Borrowing. Each Term B Lender



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015038.jpg]
34 shall, before 11:00 A.M. (New York City time) on the date of such Term B
Borrowing, make available for the account of its Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
its Pro Rata Share of the amount of such Term B Borrowing in accordance with its
Commitment under the Term B Facility. After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Borrower hereby directs the Administrative Agent to apply such
funds to the repayment of the Existing Debt of MACH Gen and the Guarantors. (c)
Notwithstanding anything to the contrary in this Article II, in connection with
Loans requested to be made on the Effective Date, if the proceeds of such Loans
will be used exclusively to repay and/or refinance in full all obligations of
the Existing Loan Parties outstanding on the Effective Date under the
Pre-Petition First Lien Credit Agreement and the DIP Credit Agreement, the
request for the Borrowing of such Loans may be given by the Borrower to the
Administrative Agent telephonically or by electronic communication, not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
proposed Effective Date, if such request is confirmed in writing by a Notice of
Borrowing given not later than 11:00 A.M. (New York City time) on the proposed
Effective Date. (d) [Reserved]. (e) Each Notice of Borrowing shall be
irrevocable and binding on the Borrower. The Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Loan
to be made by such Lender as part of such Borrowing when such Loan, as a result
of such failure, is not made on such date. (f) Unless the Administrative Agent
shall have received notice from an Appropriate Lender prior to the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay or pay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 to Loans comprising
such Borrowing and (ii) in the case of such Lender, the Eurodollar Rate. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Loan as part of such Borrowing for
all purposes.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015039.jpg]
35 (g) The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing. SECTION 2.03. Issuance of and
Drawings and Reimbursements Under Revolving Letters of Credit. (a) Request for
Issuance. Each Revolving Letter of Credit shall be issued upon notice, given not
later than 11:00 A.M. (New York City time) (x) subject to the following clause
(y), on the third Business Day prior to the date of the proposed issuance of
such Revolving Letter of Credit, in the case of a Revolving Letter of Credit
with an Available Amount of up to $25,000,000, or (y) the tenth Business Day
prior to the date of the proposed issuance of such Revolving Letter of Credit,
in the case of a Revolving Letter of Credit with an Available Amount that,
together with the Available Amount of all other Revolving Letters of Credit
requested within the preceding 10 consecutive Business Days, would result in the
aggregate Available Amount of all such Revolving Letters of Credit being greater
than $25,000,000 (except in the case of the initial Revolving Letters of Credit
to be issued or deemed issued on the Effective Date), by the Borrower to the
Administrative Agent, which shall give to the Revolving Issuing Bank prompt
notice thereof by telecopier or electronic communication by no later than 5:00
P.M. (New York time) at least three Business Days or ten Business Days, as the
case may be, prior to the date of the proposed issuance. The notice of issuance
of any Revolving Letter of Credit shall be substantially in the form attached
hereto as Exhibit B-2 (a “Notice of Issuance”) and shall be in writing or by
telecopier or electronic communication (and confirmed by telephone), specifying
therein the requested (i) date of such issuance (which shall be a Business Day),
(ii) Available Amount of such Revolving Letter of Credit, (iii) expiration date
of such Revolving Letter of Credit, (iv) name and address of the beneficiary of
such Revolving Letter of Credit, (v) supportable obligation and (vi) form of
such Revolving Letter of Credit. If the requested form of such Revolving Letter
of Credit is acceptable to the Revolving Issuing Bank in its sole discretion,
the Revolving Issuing Bank will, upon fulfillment of the applicable conditions
set forth in Article III, make such Revolving Letter of Credit available to the
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
the Borrower in connection with such issuance. Notwithstanding anything herein
to the contrary, no Revolving Issuing Bank shall be under any obligation to
issue any Revolving Letter of Credit if (x) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Revolving Issuing Bank from issuing such Revolving Letter of
Credit, or any law applicable to such Revolving Issuing Bank or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Revolving Issuing Bank shall prohibit, or direct that
such Revolving Issuing Bank refrain from, the issuance of letters of credit
generally or such Revolving Letter of Credit in particular or shall impose upon
such Revolving Issuing Bank with respect to such Revolving Letter of Credit any
restriction, reserve or capital requirement (for which such Revolving Issuing
Bank is not otherwise compensated hereunder), or shall impose upon such
Revolving Issuing Bank any unreimbursed loss, cost or expense (for which such
Revolving Issuing Bank is not otherwise compensated hereunder) or (y) any Lender
under the Revolving Letter of Credit Facility is a Defaulting Lender, unless
such Revolving Issuing Bank has entered into arrangements with the



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015040.jpg]
36 Borrower or such Defaulting Lender satisfactory to such Revolving Issuing
Bank to eliminate such Revolving Issuing Bank's risk with respect to such
Defaulting Lender. (b) Revolving Letter of Credit Reports. Each Revolving
Issuing Bank shall promptly (i) notify the Administrative Agent in writing of
the amount and expiry date of each Revolving Letter of Credit issued by it and
(ii) provide a copy of such Revolving Letter of Credit (and any amendments,
renewals or extension thereof) to the Administrative Agent. (c) Participations
in Revolving Letters of Credit. Upon the issuance of each Revolving Letter of
Credit and, in the case of the Existing Letters of Credit, upon the Effective
Date, without further action, each Revolving Credit Lender shall be deemed to
have irrevocably purchased, to the extent of its Pro Rata Share, a participation
interest in such Revolving Letter of Credit and such Revolving Credit Lender
shall, to the extent of its contingent obligation or Pro Rata Share, be
responsible for reimbursing the Revolving Issuing Bank in respect of any
Unreimbursed Amount in accordance with Section 2.03(d) (with the terms of this
Section surviving the termination of this Agreement). (d) Drawing and
Reimbursement; Funding of Participations. (i) Upon receipt from the beneficiary
of any Revolving Letter of Credit of any notice of drawing under such Revolving
Letter of Credit, the Revolving Issuing Bank that issued such Revolving Letter
of Credit shall notify promptly the Borrower and the Administrative Agent
thereof. On the same Business Day on which any payment is made by any Revolving
Issuing Bank under a Revolving Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such Revolving Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse any Revolving Issuing Bank by such time (it being
acknowledged and agreed that any such failure shall not be a Default hereunder),
the Administrative Agent shall promptly notify each Appropriate Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Appropriate Lender’s Pro Rata Share thereof. In such
event, in the case of an Unreimbursed Amount under a Revolving Letter of Credit,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Loans under the Revolving Credit Facility, to be disbursed on the Business Day
immediately following the Honor Date in an amount not to exceed the Unreimbursed
Amount thereof subject to the amount of the Unused Revolving Credit Commitments
(without regard, in each case, to the conditions set forth in Section 3.02). Any
notice given by a Revolving Issuing Bank or the Administrative Agent pursuant to
this Section 2.03(d) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. Unreimbursed Amounts
shall bear interest at the Eurodollar Rate plus the Applicable Margin, from the
Honor Date until such Unreimbursed Amount shall be repaid or converted into a
Revolving Letter of Credit Loan, payable on demand. (ii) Each Revolving Credit
Lender shall upon any notice pursuant to Section 2.03(d)(i) make funds available
for the account of its Lending Office to the Administrative Agent for the
account of the Revolving Issuing Bank by deposit to the



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015041.jpg]
37 Administrative Agent’s Account, in same day funds, an amount equal to such
Lender’s Pro Rata Share of any Unreimbursed Amount in respect of any Revolving
Letter of Credit issued by such Revolving Issuing Bank not later than 11:00 A.M.
(New York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of subsection (iii),
each Revolving Credit Lender that so makes funds available to the Revolving
Issuing Bank shall be deemed to have made a Eurodollar Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the Revolving Issuing Bank. (iii) Until each Revolving Credit Lender funds its
Revolving Credit Loan or Revolving Letter of Credit Loan pursuant to this
Section 2.03(d) to reimburse the Revolving Issuing Bank for any amount drawn
under any Revolving Letter of Credit issued by the Revolving Issuing Bank,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of the applicable Revolving Issuing Bank. (iv) Each
Revolving Credit Lender’s obligation to make Revolving Credit Loans or Revolving
Letter of Credit Loans to reimburse the Revolving Issuing Bank for amounts drawn
under any Revolving Letter of Credit issued by the Revolving Issuing Bank, as
contemplated by this Section 2.03(d), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Revolving Issuing Bank, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. (v) If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Revolving Issuing
Bank any amount required to be paid by such Revolving Credit Lender pursuant to
the foregoing provisions of this Section 2.03(d) by the time specified in
Section 2.03(d)(ii), the Revolving Issuing Bank shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Revolving Issuing Bank at a rate per annum equal to the Eurodollar Rate
plus the Applicable Margin from time to time in effect. A certificate of the
Revolving Issuing Bank submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(d)(v) shall be conclusive absent manifest error. (vi) If, at any time after
the Revolving Issuing Bank has made a payment under any Revolving Letter of
Credit and has received from any Revolving Credit Lender such Lender’s Revolving
Letter of Credit Loan in respect of such payment in accordance with this Section
2.03(d), the Administrative Agent receives for the account of such Revolving
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower, or otherwise, including
proceeds of Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its Pro
Rata Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015042.jpg]
38 during which such Revolving Credit Lender’s Revolving Letter of Credit Loan
was outstanding) in the same funds as those received by the Administrative
Agent. (vii) If any payment received by the Administrative Agent for the account
of any Revolving Issuing Bank pursuant to Section 2.03(d)(i) is required to be
returned under any of the circumstances described in Section 9.11 (including
pursuant to any settlement entered into by the Revolving Issuing Bank in its
discretion), in the case of a Revolving Letter of Credit, each Revolving Credit
Lender shall pay for the account of its Lending Office to the Administrative
Agent for the account of such Revolving Issuing Bank its Pro Rata Share thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Revolving Credit Lender,
at a rate per annum equal to the Eurodollar Rate from time to time in effect.
(e) Existing Letters of Credit Refinanced. As of the date hereof, the Borrower
acknowledges that certain letters of credit as set forth in Schedule 2.03(e)
(the “Existing Letters of Credit”) have been issued by or on behalf of the
Initial Revolving Issuing Bank for the account of MACH Gen and the Guarantors
(the “Existing Loan Parties”). The parties agree that all reimbursement and
other obligations of the Existing Loan Parties in respect of the Existing
Letters of Credit, if then outstanding, shall be refinanced by the Revolving
Letter of Credit Facility under this Agreement with effect from the Effective
Date and thereafter such letters of credit will be deemed for all purposes of
the Loan Documents to have been provided for the account of the Borrower and the
Guarantors under the Revolving Letter of Credit Facility under this Agreement.
(f) [Reserved]. (g) Obligations Absolute. The Obligations of the Borrower under
this Agreement and any other agreement or instrument relating to any Revolving
Letter of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and such other agreement
or instrument under all circumstances, including, without limitation, the
following circumstances: (i) any lack of validity or enforceability of any Loan
Document, any Revolving Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”); (ii) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations of the Borrower in respect of
any L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents; (iii) the existence of
any claim, set-off, defense or other right that the Borrower may have at any
time against any beneficiary or any transferee of a Revolving Letter of Credit
(or any Persons for which any such beneficiary or any such transferee may be
acting), any Revolving Issuing Bank or any other Person, whether in connection



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015043.jpg]
39 with the transactions contemplated by the L/C Related Documents or any
unrelated transaction; (iv) any statement or any other document presented under
a Revolving Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by any Revolving Issuing Bank under a Revolving
Letter of Credit against presentation of a draft, certificate or other document
that does not strictly comply with the terms of such Revolving Letter of Credit;
(vi) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guarantees or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including, without limitation, any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a guarantor. (h) Replacement of a Revolving Issuing Bank. (i) Any Revolving
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the new Revolving Issuing Bank and the Administrative Agent (with
notice to the Revolving Issuing Bank being replaced); provided, however, that,
if the Revolving Issuing Bank being replaced so requests, any Revolving Letter
of Credit issued by such Revolving Issuing Bank shall be replaced and cancelled
prior to the removal of such Revolving Issuing Bank and all fees and other
amounts owed to such removed Revolving Issuing Bank shall be paid to it by the
Borrower; and provided, further, that the Initial Revolving Issuing Bank may not
be replaced without the consent of the Required Lenders. (ii) If at any time the
unsecured senior debt of any Revolving Issuing Bank (other than the Initial
Revolving Issuing Bank or an Affiliate of the Initial Revolving Issuing Bank) is
not rated at least A3 by Moody’s and A- by S&P, then the Borrower may, upon 10
days’ prior written notice to such Revolving Issuing Bank and the Administrative
Agent, elect to (i) replace such Revolving Issuing Bank with a Person selected
by the Borrower so long as such Person is an Eligible Assignee and is reasonably
satisfactory to the Administrative Agent or (ii) cause such Revolving Issuing
Bank to assign its Letter of Credit Commitment to an additional Revolving
Issuing Bank selected by the Borrower so long as such Person is an Eligible
Assignee and is reasonably satisfactory to the Administrative Agent. Each
replacement or assignment pursuant to this Section 2.03(h) shall be done in
accordance with Section 9.07. (iii) From and after the effective date of any
such replacement or addition, (A) the successor or additional Revolving Issuing
Bank shall have all the rights and obligations of a Revolving Issuing Bank under
this Agreement (and the Revolving



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015044.jpg]
40 Letters of Credit to be issued by it on such effective date or thereafter)
and (B) references herein to the term “Revolving Issuing Bank” shall be deemed
to refer to such successor, additional Revolving Issuing Bank or to any previous
Revolving Issuing Bank, or to such successor, additional Revolving Issuing Bank
and all previous Issuing Banks, as the context may require. (i) Resignation of a
Revolving Issuing Bank. Each Revolving Issuing Bank may at any time give notice
of its resignation to the Administrative Agent and the Borrower, in each case by
giving 30 days written notice thereof to such parties. Upon receipt of any such
notice of resignation, the Borrower shall have the right, in consultation with
the Administrative Agent, to appoint a successor, which shall be an Eligible
Assignee and shall be reasonably satisfactory to the Administrative Agent, it
being understood that each of Wells Fargo, N.A., Deutsche Bank AG, Bank of
America, N.A., Natixis New York and Barclays Bank PLC and their respective
Affiliates or branches operating in New York (each a “Pre-Approved Issuing
Bank”) is approved by and reasonably acceptable to both Borrower and the
Administrative Agent.If no such successor shall have been so appointed by the
Borrower and shall have accepted such appointment within 30 days after the
retiring Revolving Issuing Bank gives notice of its resignation, then the
retiring Revolving Issuing Bank may on behalf of the Revolving Credit Lenders,
appoint a successor Revolving Issuing Bank, as applicable, meeting the
qualifications set forth above; provided, that, if such Revolving Issuing Bank
shall notify the Borrower and the Revolving Credit Lenders, that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and the retiring Revolving
Issuing Bank shall be discharged from its duties and obligations hereunder and
under the other Loan Documents. Upon the acceptance of a successor’s appointment
as Revolving Issuing Bank hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Revolving Issuing Bank, and the retiring Revolving Issuing Bank shall
be discharged from all of its duties and obligations to issue additional
Revolving Letters of Credit hereunder without affecting its rights and
obligations in respect to Revolving Letters of Credit previously issued by it
(if not already discharged therefrom as provided above in this Section). After
the resignation of the Revolving Issuing Bank hereunder, the retiring Revolving
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of a Revolving Issuing Bank set forth in this Agreement
and the other Loan Documents with respect to Revolving Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Revolving Letters of Credit. (j) Revolving Letter of Credit Issuance Protocol.
Notwithstanding any other provision of this Agreement, so long as Beal Bank USA
or an Affiliate thereof is a Revolving Issuing Bank, the following protocol and
agreements shall govern the issuance of all Revolving Letters of Credit by such
Revolving Issuing Bank: (i) the Borrower shall use its commercially reasonable
efforts to have the beneficiary of any requested Revolving Letter of Credit
accept a Revolving Letter of Credit issued by Beal Bank USA or an Affiliate
thereof; (ii) if the applicable beneficiary declines to accept a Revolving
Letter of Credit issued by Beal Bank USA or an Affiliate thereof, then such
Revolving Issuing



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015045.jpg]
41 Bank agrees (A) to use its commercially reasonable efforts to cause Wells
Fargo Bank, N.A., Natixis New York, or another bank reasonably acceptable to the
Borrower and such Revolving Issuing Bank to issue such Revolving Letter of
Credit (i.e., front for such Revolving Issuing Bank) and (B) to the extent, in
the manner and in the amount required by such bank, cash collateralize such
Revolving Letter of Credit; (iii) in respect of any Revolving Letter of Credit
issued by Wells Fargo Bank, N.A., Natixis New York or another bank pursuant to
clause (ii) or (iii) above (a “Fronting Bank”), (A) the letter of credit and
fronting fees payable to the Fronting Bank for issuing such Revolving Letter of
Credit shall be for the account of the Borrower, (B) the funds (if any) used to
cash collateralize a Revolving Letter of Credit issued by a Fronting Bank shall
be provided by such Revolving Issuing Bank, provided that any draw on any such
Revolving Letter of Credit (and application or utilization of such funds by the
Fronting Bank to reimburse itself for any such draw), and any loss of such funds
by such Revolving Issuing Bank due to any cause whatsoever (except to the extent
such loss and the amount of such loss are solely caused by breach of the Loan
Documents or by acts of gross negligence or willful misconduct on the part of
such Revolving Issuing Bank), shall give rise to a reimbursement obligation on
the part of the Borrower to such Revolving Issuing Bank and a deemed advance by
such Revolving Issuing Bank to be repaid by the Borrower to such Revolving
Issuing Bank as if such amount had been drawn on the applicable Revolving Letter
of Credit in accordance with Section 2.03(d), (C) unless otherwise agreed by the
Borrower and such Revolving Issuing Bank, the Fronting Bank in its capacity as
such shall have no rights or recourse against any Loan Party and shall not be a
Secured Party or a Lender Party, (D) such Revolving Letter of Credit shall
constitute a utilization of the applicable Revolving Letter of Credit Facility,
and (E) the Borrower shall pay to such Revolving Issuing Bank the fees in
respect of such Letter of Credit as if such Revolving Issuing Bank had issued
such Revolving Letter of Credit pursuant to this Section 2.03; and (iv) a
failure or delay by (A) any Fronting Bank to issue any Revolving Letter of
Credit in accordance with the protocol set forth in this Section 2.03(j) or (B)
any Revolving Issuing Bank or Fronting Bank to issue any Revolving Letter of
Credit in the form requested by the Loan Parties shall not constitute a breach
or default by such Revolving Issuing Bank of any of its obligations under this
Agreement SECTION 2.04. Repayment of Loans. (a) Term B Loans. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term B Lenders
the aggregate outstanding principal amount of the Term B Loans on the last
Business Day of each of the following months in an amount equal to the product
of (i) the aggregate principal amount of Term B Loans outstanding on the
Effective Date (after giving effect to the Term B Borrowings on the Effective
Date), multiplied by (ii) the percentage indicated opposite such month in the
table below: Month Percentage June 2014 0.25%



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015046.jpg]
42 September 2014 0.25% December 2014 0.25% March 2015 0.25% June 2015 0.25%
September 2015 0.25% December 2015 0.25% March 2016 0.25% June 2016 0.25%
September 2016 0.25% December 2016 0.25% March 2017 0.25% June 2017 0.25%
September 2017 0.25% December 2017 0.25% March 2018 1.25% June 2018 1.25%
September 2018 1.25% December 2018 1.25% March 2019 1.25% June 2019 1.25%
September 2019 1.25% December 2019 1.25% March 2020 2.50% June 2020 2.50%
September 2020 2.50% December 2020 2.50% March 2021 2.50% June 2021 2.50%
September 2021 2.50% December 2021 2.50% March 2022 2.50% June 2022 2.50% July
10, 2022 Remaining principal balance provided, however, that the final principal
installment shall be repaid on the Term B Maturity Date and in any event shall
be in an amount equal to the aggregate unpaid principal amount of the Term B
Loans on such date.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015047.jpg]
43 (b) Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Revolving
Credit Termination Date the aggregate principal amount of the Revolving Credit
Loans then outstanding. (c) Revolving Letter of Credit Loans. The Borrower shall
repay to the Administrative Agent for the account of the Revolving Issuing Bank
and each Revolving Credit Lender that has made a Revolving Letter of Credit Loan
on the Revolving Credit Termination Date the outstanding principal amount of
each Revolving Letter of Credit Loan made by each of them. SECTION 2.05.
Termination or Reduction of the Commitments. (a) Optional. The Borrower may,
upon at least five Business Days’ written notice to the Administrative Agent,
terminate in whole or reduce in part the Unused Revolving Credit Commitments;
provided, however, that each partial reduction of the Revolving Credit Facility
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$500,000 in excess thereof and shall be made ratably among the Revolving Credit
Lenders in accordance with their Commitments with respect to the Revolving
Credit Facility. The Borrower’s written notice to the Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the relevant Commitments shall be effective on the date specified
in the Borrower’s notice and shall reduce the relevant Commitments of the
Appropriate Lenders proportionately in accordance with each such Appropriate
Lender’s Pro Rata Share thereof. (b) Mandatory. (i) Revolving Letter of Credit
Commitments. The Revolving Letter of Credit Facility shall be permanently and
ratably reduced from time to time on the date of each reduction of the Unused
Revolving Credit Commitments pursuant to Section 2.05(a) by the amount, if any,
by which the amount of the Revolving Letter of Credit Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Unused
Revolving Credit Commitments. (ii) Asset Sales. In addition, in the event of an
Asset Sale, the Revolving Credit Commitments (and, if applicable, the
corresponding Revolving Letter of Credit Commitments to the extent necessary so
that such Revolving Letter of Credit Commitments will not exceed the reduced
Revolving Credit Commitments) will be ratably and permanently reduced by the
applicable amounts set forth below: (A) $25,000,000, in the event of a sale of
the Millennium Project or Millennium; (B) $40,000,000, in the event of a
Harquahala Sale; and (C) $100,000,000, in the event of a sale of the Athens
Project or Athens.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015048.jpg]
44 provided, that, in the event of an Asset Sale on or prior to the Revolving
Credit Reduction Date, each of the amounts set forth in clauses (A), (B) and (C)
shall be increased by twenty-five percent (25%). (iii) Upon Revolving Credit
Reduction Date. On the Revolving Credit Reduction Date, automatically and
without the requirement of any action by any Person, (A) the Revolving Credit
Commitments will be ratably and permanently reduced by $40,000,000, and (B) the
Revolving Letter of Credit Commitments will be ratably and permanently reduced
by $40,000,000. (c) Yield Maintenance Fee. The Borrower will pay any Yield
Maintenance Fee due in connection with any reduction of the Revolving Credit
Commitments on the terms set forth in Section 2.08(b). SECTION 2.06.
Prepayments. (a) Optional. The Borrower may, upon at least three Business Days’
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding aggregate principal amount of the Loans in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid and the applicable Yield
Maintenance Fee (if any; it being understood that no Yield Maintenance Fee will
be applicable with respect to prepayments of Revolving Credit Loans or Revolving
Letter of Credit Loans that do not result in a permanent reduction of the
Revolving Credit Commitments); provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $500,000 in excess thereof and (ii) if any prepayment of a
Loan is made on a date other than the last day of an Interest Period for such
Loan, the Borrower shall also pay any amounts owing pursuant to Section 9.04(c).
Each such prepayment of the Term B Loans shall be applied to scheduled principal
payments of the Term B Loans in inverse order of maturity, including the
principal amount due on the Term B Maturity Date. (b) Mandatory. (i) On each
Cash Flow Payment Date, the Borrower shall prepay an aggregate principal amount
of the Term B Loans in accordance with priority eighth of Section 3.2 of the
Security Deposit Agreement and priority first of Section 3.7 of the Security
Deposit Agreement, in an amount equal to seventy-five percent (75%) (subject to
the provisos below, the “Cash Sweep Percentage”) of the aggregate amount
remaining on deposit in or credited to the Revenue Account after giving effect
to the withdrawals and transfers on such Cash Flow Payment Date pursuant to
priorities first through seventh of Section 3.2 of the Security Deposit
Agreement; provided, that if at least $150,000,000 of the outstanding aggregate
principal amount of Term B Loans have been prepaid on or prior to July 10, 2016
solely from Cash Flow Available for Debt Service, the Cash Sweep Percentage
shall be reduced to fifty percent (50%); provided, further, that if at least
$225,000,000 of the outstanding aggregate principal amount of Term B Loans have
been prepaid on or prior to July 10, 2018 solely from Cash Flow Available for
Debt Service, the Cash Sweep Percentage shall be reduced to thirty- three
percent (33%). Each such prepayment of the Term B Loans shall be applied to
scheduled principal payments of the Term B Loans in inverse order of maturity
(including the principal amount due on the Term B Maturity Date).



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015049.jpg]
45 (ii) Subject to the Security Deposit Agreement, upon the occurrence of a
Casualty Event, Event of Eminent Domain, Asset Sale or the incurrence or
issuance of any Debt (other than Debt permitted to be incurred pursuant to
Section 5.02(b)), the Borrower shall (A) prepay an aggregate principal amount of
the Loans and (B) deposit an amount in the Revolving L/C Cash Collateral Account
in an aggregate amount equal to the Net Cash Proceeds thereof in accordance with
priorities first through third of Section 3.7 of the Security Deposit Agreement.
Each such prepayment of the Term B Loans shall be applied to scheduled principal
payments of the Term B Loans in inverse order of maturity, including the
principal amount due on the Term B Maturity Date. (iii) [Reserved.] (iv) If at
any time (A) the sum of the aggregate outstanding balance of the Revolving
Credit Loans and the Available Amount of all Revolving Letters of Credit exceeds
the aggregate Revolving Credit Commitments or (B) the Available Amount of all
Revolving Letters of Credit exceeds the aggregate Revolving Letter of Credit
Commitments, whether because of a reduction of the Revolving Credit Commitments
and/or Revolving Letter of Credit Commitments pursuant to Section 2.05(b) or
otherwise, the Borrower shall within two (2) Business Days, first, repay the
Revolving Credit Loans and, second, if necessary, transfer funds to the
Revolving L/C Cash Collateral Account in an amount sufficient to eliminate such
excess in accordance with this Agreement. (v) All prepayments under this clause
(b) shall be made together with (A) accrued and unpaid interest to the date of
such prepayment on the principal amount prepaid, (B) any amounts owing pursuant
to Section 9.04(c) and (C) any applicable Yield Maintenance Fee. (c) Term B
Lender’s Option to Decline Prepayment. Except as provided in the last sentence
of this clause (c), any Term B Lender, at its option, may elect not to accept
all or any portion of any prepayment of the Term B Loans pursuant to Section
2.06(b). Subject to the immediately preceding sentence, upon each prepayment
date set forth in Section 2.06(b) for any prepayment of Term B Loans, in
accordance with the Security Deposit Agreement, the Borrower shall notify the
Administrative Agent in writing of the amount that is available to prepay the
Term B Loans. Promptly after the date of receipt of such notice, the
Administrative Agent shall provide written notice (the “First Offer”) to the
Term B Lenders of the amount available to prepay the Term B Loans. Any Term B
Lender declining such prepayment (a “Declining Lender”) shall give written
notice thereof to the Administrative Agent by 11:00 a.m. New York City time no
later than two (2) Business Days after the date of such notice from the
Administrative Agent; any Term B Lender that does not give such notice during
such period shall be deemed to have accepted such prepayment offer. On such date
the Administrative Agent shall then provide written notice (the “Second Offer”)
to the Term B Lenders other than the Declining Lenders (such Term B Lenders
being the “Accepting Lenders”) of the additional amount available (due to such
Declining Lenders’ declining such prepayment) to prepay the Term B Loans owing
to such Accepting Lenders. Any Term B Lender declining prepayment pursuant to
such Second Offer shall give written notice thereof to the Administrative Agent
by 11:00 a.m. New York City time no later than two (2) Business Days after the
date of such notice of a Second Offer; any Term B Lender that does not give such
notice during such period shall be



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015050.jpg]
46 deemed to have accepted such prepayment offer. Amounts remaining after the
allocation of accepted amounts shall be applied as provided in Section 3.7 of
the Security Deposit Agreement, except to the extent otherwise set forth in
Section 2.06(b). Notwithstanding the above, (A) if Term B Lenders owed or
holding more than 50% of the aggregate principal amount of the Term B Loans
outstanding at such time accept or are deemed to have accepted all or any
portion of any prepayment offer pursuant to this clause (c), then all Term B
Lenders shall be deemed to have accepted such prepayment offer to the same
extent and (B) in the case of the mandatory prepayment of Term B Loans pursuant
to Section 2.06(b) as a result of a Harquahala Sale, the right of the Term B
Lenders to reject prepayments hereunder shall only be permitted once the Term B
Loans have been prepaid with such proceeds such that the aggregate principal
amount of the Term B Loans is $310,000,000 or less. SECTION 2.07. Interest. (a)
Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at a rate per annum equal at all times
during each Interest Period for such Loan to the sum of (A) the Eurodollar Rate
for such Interest Period for such Loan plus (B) the Applicable Margin in effect
from time to time, payable in arrears on each Interest Payment Date. (b)
[Reserved]. (c) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and upon the request of
the Required Lenders shall, require that the Borrower pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Loan owing to each Lender
Party, payable in arrears on the dates referred to in Section 2.07(a), as
applicable, and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Loan pursuant to
Section 2.07(a), as applicable, and (ii) to the fullest extent permitted by
applicable law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender Party that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid pursuant to Section 2.07(a);
provided, however, that following the making of the request or the granting of
the consent specified by Section 6.01 to authorize the Administrative Agent to
declare the Loans due and payable pursuant to the provisions of Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent. Payment or acceptance of the increased
rates of interest provided for in this Section 2.07(c) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender Party. SECTION 2.08. Fees. (a) Commitment
Fee. The Borrower shall pay to the Administrative Agent for the account of each
of the Revolving Credit Lenders, a commitment fee, from the date hereof in the
case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Revolving Credit Lender
in the case of each other



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015051.jpg]
47 Revolving Credit Lender until the Revolving Credit Termination Date, payable
in arrears quarterly on the last Business Day of each December, March, June and
September occurring after the Effective Date, and on the Revolving Credit
Termination Date, at the Eurodollar Rate per annum on the average daily Unused
Revolving Credit Commitment of such Revolving Credit Lender during such quarter.
(b) Yield Maintenance Fee. (i) Subject to clause (iii) below, upon any permanent
reduction of the aggregate Revolving Credit Commitments pursuant to Section 2.05
or any termination of the aggregate Revolving Credit Commitments pursuant to
Section 6.01 during the Yield Maintenance Period (the amount of such reduction
being the "Commitment Reduction Amount" and the date when such reduction occurs
being the "Commitment Reduction Date"), the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Revolving Credit Lenders, a
Yield Maintenance Fee in an amount equal to the Commitment Reduction Amount
multiplied by the percentage set forth below opposite the period in which the
Commitment Reduction Date occurs: Month Yield Maintenance Fee Percentage 11
April 2014 – 10 May 2014 5.86% 11 May 2014 – 10 June 2014 5.64% 11 June 2014 –
10 July 2014 5.43% 11 July 2014 – 10 August 2014 5.21% 11 August 2014 – 10
September 2014 4.99% 11 September 2014 – 10 October 2014 4.78% October 2014 – 10
November 2014 4.56% 11 November 2014 – 10 December 2014 4.34% 11 December 2014 –
10 January 2015 4.12% 11 January 2015 – 10 February 2015 3.91% 11 February 2015
– 10 March 2015 3.69% 11 March 2015 – 10 April 2015 3.47% 11 April 2015 – 10 May
2015 3.26%



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015052.jpg]
48 11 May 2015 – 10 June 2015 3.04% 11 June 2015 – 10 July 2015 2.82% 11 July
2015 – 10 August 2015 2.60% 11 August 2015 – 10 September 2015 2.39% 11
September 2015 – 10 October 2015 2.17% 11 October 2015 – 10 November 2015 1.95%
11 November 2015 – 10 December 2015 1.74% 11 December 2015 – 10 January 2016
1.52% 11 January 2016 – 10 February 2016 1.30% 11 February 2016 – 10 March 2016
1.09% 11 March 2016 – 10 April 2016 0.87% 11 April 2016 – 10 May 2016 0.65% 11
May 2016 – 10 June 2016 0.43% 11 June 2016 – 10 July 2016 0.22% After 10 July
2016 0.00% (ii) Subject to clause (iii) below, in the event that (A) the
Borrower makes any prepayment of Term B Loans pursuant to Section 2.06 other
than any prepayment upon the occurrence of a Casualty Event or an Event of
Eminent Domain or (B) the unpaid principal balance of any Term B Loan is
accelerated pursuant to Section 6.01 during the Yield Maintenance Period (the
principal amount of such prepayment or amount so accelerated being the
“Prepayment Amount”), the Borrower shall pay to the Administrative Agent, for
the ratable benefit of the Term B Lenders, a Yield Maintenance Fee in an amount
equal to the sum of the interest that would have been payable on the Prepayment
Amount (in the absence of such prepayment or acceleration) at a rate per annum
equal to the Applicable Margin (x) on all scheduled Interest Payment Dates
falling after the date of prepayment or acceleration until the end of the Yield
Maintenance Period and (y) if the last day of the Yield Maintenance Period is
not an Interest Payment Date, on the last day of the Yield Maintenance Period,
in each case discounted from the respective scheduled payment date to the date
of prepayment or acceleration, in accordance with accepted financial practice at
a discount factor equal to



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015053.jpg]
49 the equivalent weighted-average life U.S. Treasury yield as of 10:00 a.m. New
York City time on the Business Day immediately preceding the date of prepayment
or acceleration. (iii) Notwithstanding anything set forth in this Agreement, no
Yield Maintenance Fee will be due: (A) with respect to any prepayment of the
Loans or reduction of Revolving Credit Commitments, in each case, resulting from
a Harquahala Sale; (B) following the end of the Yield Maintenance Period;
provided, however, that, in the event of an acceleration of the Facilities
pursuant to Section 6.01 or Section 6.02, the Yield Maintenance Fee shall apply
and shall be determined pursuant to clause (b)(ii) above as if a prepayment
occurred on the date of such acceleration; (C) with respect to any payment of
Revolving Credit Loans or Revolving Letter of Credit Loans that does not result
in a permanent reduction of the Revolving Credit Commitments; (D) [Reserved]; or
(E) with respect to any reduction of Revolving Credit Commitments pursuant to
Section 2.05(b)(iii). (c) Revolving Letter of Credit Fees. (i) The Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender a letter of credit fee, payable in arrears quarterly on the last Business
Day of each December, March, June and September occurring after the Effective
Date, and on the Revolving Credit Termination Date, on such Revolving Credit
Lender’s Pro Rata Share of the average daily aggregate Available Amount during
such quarter of all Revolving Letters of Credit outstanding from time to time
during such quarter at a rate per annum equal to the Eurodollar Rate plus 2.00%.
(ii) The Borrower shall pay the Revolving Issuing Bank, for its own account,
such commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance, administration and amendment of each
Revolving Letter of Credit as the Borrower and such Revolving Issuing Bank shall
agree. (d) Agents’ Fees. The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent. SECTION 2.09. [Reserved]. SECTION 2.10. Increased Costs, Etc. (a)
If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Loans or of agreeing to issue or of issuing or



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015054.jpg]
50 maintaining or participating in Revolving Letters of Credit or of agreeing to
make or of making or maintaining Revolving Letter of Credit Loans (excluding,
for purposes of this Section 2.10, any such increased costs resulting from (x)
Taxes or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in
the basis or rate of taxation of overall net income or overall gross income by
the United States or by the foreign jurisdiction or state under the laws of
which such Lender Party is organized or has its Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost. A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error. (b) If any Lender Party determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party’s commitment to make Loans or to issue or participate in Revolving
Letters of Credit hereunder and other commitments of such type or the issuance
or maintenance of or participations in the Revolving Letters of Credit (or
similar Guaranteed Debts), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of such circumstances,
to the extent that such Lender Party reasonably determines such increase in
capital to be allocable to the existence of such Lender Party’s commitment to
make Loans or to issue or participate in Revolving Letters of Credit hereunder
or to the issuance or maintenance of or participation in any Revolving Letters
of Credit. A certificate as to such amounts submitted to the Borrower by such
Lender Party shall be conclusive and binding for all purposes, absent manifest
error. SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Lending Office, in each case to be applied in accordance with the terms of
this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(e), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015055.jpg]
51 payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due. (c) All computations
of interest based on the Eurodollar Rate and of commitment fees, letter of
credit fees and other fees and commissions shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Administrative Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error. (d) Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Loans to be
made in the next following calendar month, such payment shall be made on the
preceding Business Day. (e) Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to any
Lender Party hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Eurodollar Rate. (f) If the
Administrative Agent receives funds for application to the Obligations of the
Loan Parties under or in respect of the Loan Documents under circumstances for
which the Loan Documents do not specify the Loans or the Facility to which, or
the manner in which, such funds are to be applied, the Administrative Agent may,
if no instructions with respect thereto are received from the Lender Parties
upon request, but shall not be obligated to, elect to distribute such funds to
each of the Lender Parties in accordance with such Lender Parties pro rata share
of the sum of (i) the aggregate principal amount of all Loans outstanding at
such time and (ii) the aggregate Available Amount of all Revolving Letters of
Credit outstanding



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015056.jpg]
52 at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender Party, and, in the case of the Term
B Facility, for application to such principal repayment installments thereof, as
the Administrative Agent shall direct. (g) Notwithstanding any provision of this
Agreement to the contrary, to the extent that this Agreement provides for
advances or payments (or deemed advances or payments) to be made by or to the
Revolving Credit Lenders ratably according to their Revolving Credit Commitments
or according to their Pro Rata Shares, as between Beal Bank USA and Beal Bank,
SSB, the Revolving Credit Lenders may allocate such advances and payments
ratably according to their respective Unused Revolving Credit Commitments or in
such other manner as Beal Bank USA and Beal Bank, SSB may agree without
affecting in any manner the aggregate Revolving Credit Commitments available to
the Borrower at any time. SECTION 2.12. Taxes. (a) Any and all payments by any
Loan Party to or for the account of any Lender Party or any Agent hereunder or
under any other Loan Document shall be made, in accordance with Section 2.11 or
the applicable provisions of such other Loan Document, if any, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and each Agent, taxes that are
imposed on its overall net income by the United States and taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender Party
or such Agent, as the case may be, is organized (or any political subdivision
thereof), has its Lending Office, has a permanent establishment or is engaged in
business (other than the business that the Lender Party is engaged in solely by
reason of the transactions contemplated by this Agreement), (y) any branch
profits taxes imposed by the United States of America and (z) withholding taxes
imposed under law in effect on the date hereof or at the time the Lender Party
designates a new Lending Office, other than any new Lending Office designated at
the written request of a Loan Party (in the case of a Lender Party that is not
an Initial Lender, this clause (z) shall include taxes imposed under law in
effect on the date such Lender Party becomes a Lender Party, except to the
extent that the Lender’s predecessor would have been entitled to receive
additional amounts under this Section 2.12(a)) and, in the case of each Lender
Party, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender
Party’s Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any other Loan Document
being hereinafter referred to as “Taxes”). If any Loan Party shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to any Lender Party or any Agent, (i) the sum
payable by such Loan Party shall be increased as may be necessary so that after
such Loan Party and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) such Lender Party or such Agent, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Loan Party shall make all such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law. (b) In addition, each Loan Party
shall pay any present or future stamp, documentary, excise, property (including
intangible property, but with regard to all property



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015057.jpg]
53 taxes, only to the extent relating to property of a Loan Party) mortgage
recording or similar taxes, charges or levies that arise from any payment made
by such Loan Party hereunder or under any other Loan Documents or from the
execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement or the other Loan Documents (hereinafter referred to
as “Other Taxes”). (c) The Loan Parties shall indemnify each Lender Party and
each Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.12, imposed on or paid by
such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor. (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.12,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code. (e) Each Lender Party
organized under the laws of a jurisdiction outside the United States shall, on
or prior to the date of its execution and delivery of this Agreement in the case
of each Initial Lender Party and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender Party in the case of each other Lender
Party, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender Party remains lawfully
able to do so), provide each of the Administrative Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8EC1 or (in the case of
a Lender Party that has certified in writing to the Administrative Agent that it
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue
Code), (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal Revenue Code), Internal Revenue Service Form W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender Party is exempt from or entitled to a
reduced rate of United States withholding tax on payments pursuant to this
Agreement or any other Loan Document or, in the case of a Lender Party that has
certified that it is not a “bank” as described above, certifying that such
Lender Party is a foreign corporation, partnership, estate or trust. As provided
in Section 2.12(a), if the forms provided by a Lender Party at the time such
Lender Party first becomes a party to this Agreement indicate a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015058.jpg]
54 until such Lender Party provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender Party becomes a party to this Agreement, the Lender
Party assignor was entitled to payments under subsection (a) of this Section
2.12 in respect of United States withholding tax with respect to interest paid
at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender Party assignee on such date. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the date hereof by Internal Revenue Service Form W-8BEN or W-8EC1 or the
related certificate described above, that the applicable Lender Party reasonably
considers to be confidential, such Lender Party shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information. (f) For any period with respect to which a Lender
Party has failed to provide the Borrower with the appropriate form, certificate
or other document described in subsection (e) above (other than if such failure
is due to a change in law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided or if such form, certificate or other
document otherwise is not required under subsection (e) above), such Lender
Party shall not be entitled to indemnification under subsection (a) or (c) of
this Section 2.12 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender Party become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request, at the Lender Party’s sole expense and as long as the
Loan Parties determine that such steps will not, in the reasonable judgment of
the Loan Parties, be disadvantageous to the Loan Parties, to assist such Lender
Party to recover such Taxes. (g) Any Lender Party claiming any additional
amounts payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party. In addition, if
a Lender Party determines, in such Lender Party’s sole discretion, that it has
received a refund or credit in respect of any Taxes or Other Taxes as to which
it has been indemnified pursuant to Section 2.12(c), or with respect to which
additional amounts have been paid pursuant to Section 2.12(a), such Lender Party
shall pay to the Borrower an amount equal to such refund (but such amount in no
event to exceed the amount of any indemnity payments made, or additional amounts
paid, by the Borrower under this Section 2.12 with respect to the Taxes or Other
Taxes giving rise to such refund) net of all out- of-pocket expenses of such
Lender Party, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of such Lender Party, shall agree to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender Party in the event such Lender
Party subsequently determines that such refund or credit is



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015059.jpg]
55 unavailable under applicable law or is otherwise required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require a Lender Party to rearrange its tax affairs or to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. SECTION 2.13. Sharing of
Payments, Etc. If any Lender Party shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of set- off, or
otherwise, other than as a result of an assignment pursuant to Section 9.07),
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the other Loan Documents in excess of its ratable share (according to the
proportion of the amount of such Obligations due and payable to such Lender
Party, (ii) the aggregate amount of the Obligations due and payable to all
Lender Parties hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the other Loan Documents at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations owing to such Lender Party at such time to (ii)
the aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the other Loan Documents at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations as shall be necessary to cause such purchasing
Lender Party to share the excess payment ratably with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender Party, such purchase from each other
Lender Party shall be rescinded and such other Lender Party shall repay to the
purchasing Lender Party the purchase price to the extent of such Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such Lender Party to (ii) the aggregate purchase price paid to all Lender
Parties) of such recovery together with an amount equal to such Lender Party’s
ratable share (according to the proportion of (i) the amount of such other
Lender Party’s required repayment to (ii) the total amount so recovered from the
purchasing Lender Party) of any interest or other amount paid or payable by the
purchasing Lender Party in respect of the total amount so recovered. The Loan
Parties agree that any Lender Party so purchasing an interest or participating
interest from another Lender Party pursuant to this Section 2.13 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Lender Party were the direct creditor of
the Loan Parties in the amount of such interest or participating interest, as
the case may be. For the avoidance of doubt, notwithstanding anything to the
contrary in this Section 2.13 or otherwise, the Lender Parties shall not be
entitled to receive or share in any fees paid by the Borrower pursuant to
Section 2.08(c), which fees shall be solely for the account of the Revolving
Credit Lenders (with respect to Section 2.08(c)(i)) and Revolving Issuing Bank
(with respect to Section 2.08(c)(ii)). SECTION 2.14. Use of Proceeds.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015060.jpg]
56 (a) The Term B Loans to be advanced on the Effective Date shall be available
(and the Borrower agrees that it shall use the Term B Loans) solely to repay the
Existing Debt of the Existing Loan Parties outstanding on the Effective Date.
(b) The proceeds of the Revolving Credit Loans and utilization of Revolving
Letter of Credit Commitments shall be available (and the Borrower agrees that it
shall use such proceeds and Commitments) solely (i) on the Effective Date, to
repay and/or refinance in full all obligations of the Existing Loan Parties
outstanding on the Effective Date under the Pre-Petition First Lien Credit
Agreement and the DIP Credit Agreement, including to refinance the obligations
of the Existing Loan Parties with respect to Existing Letters of Credit then
outstanding, in accordance with the Plan of Reorganization, and (ii) on and
after the Effective Date, (A) to provide working capital for the Loan Parties,
(B) to provide credit support in respect of such working capital needs, and (C)
for the Loan Parties’ other general corporate purposes. SECTION 2.15. Evidence
of Debt. (a) Each Lender Party shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender Party resulting from each Loan owing to such Lender Party from time
to time, including the amounts of principal and interest payable and paid to
such Lender Party from time to time hereunder. The Borrower agrees that upon
notice by any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Loans
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Revolving Credit Note and a Term B Note, as applicable, in
substantially the form of Exhibits A-1 and A-2 hereto, respectively, payable to
the order of such Lender Party in a principal amount equal to the Revolving
Credit Commitment and Term B Loans, respectively, of such Lender Party. All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder. (b) The Register maintained by the Administrative Agent
pursuant to Section 9.07(e) shall include a control account, and a subsidiary
account for each Lender Party, in which accounts (taken together) shall be
recorded (i) the date and amount of each Borrowing made hereunder and, if
appropriate, the Eurodollar Rate Period applicable thereto, (ii) the terms of
each Assignment and Acceptance delivered to and accepted by it, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender Party hereunder and (iv) the amount of any sum
received by the Administrative Agent from the Borrower hereunder and each Lender
Party’s share thereof. (c) Entries made in good faith by the Administrative
Agent in the Register pursuant to subsection (b) above, and by each Lender Party
in its account or accounts pursuant to subsection (a) above, shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender Party and, in the case of such account or accounts, such Lender Party,
under this Agreement, absent manifest error; provided, however, that the failure
of the Administrative Agent or such Lender Party to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015061.jpg]
57 SECTION 2.16. Duty to Mitigate. In the event that any Lender Party demands
payment of costs or additional amounts pursuant to Section 2.10 or 2.12, the
Borrower may, upon 20 days’ prior written notice to such Lender Party and the
Administrative Agent, elect to cause such Lender Party to assign its Loans and
Commitments in full to one or more Persons selected by the Borrower so long as
(i) each such Person satisfies the criteria of an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent and any Revolving Issuing
Bank, (ii) such Lender Party receives payment in full in Cash of the outstanding
principal amount of all Loans made by it and all accrued and unpaid interest
thereon and all other amounts due and payable to such Lender Party as of the
date of such assignment (including, without limitation, amounts owing pursuant
to Sections 2.10, 2.12 and 9.04) and (iii) each such assignee agrees to accept
such assignment and to assume all obligations of such Lender Party hereunder in
accordance with Section 9.07. ARTICLE III CONDITIONS TO EFFECTIVENESS OF LENDING
SECTION 3.01. Conditions Precedent. Section 2.01 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
Administrative Agent determines in its sole and absolute discretion that the
following conditions precedent have been satisfied (and the obligation of any
Revolving Issuing Bank to issue a Revolving Letter of Credit or refinance an
Existing Letter of Credit, any Revolving Credit Lender to make a Revolving
Credit Loan and the Term B Lenders to make a Term B Loan hereunder is subject to
the satisfaction of such conditions precedent before or concurrently with the
Effective Date): (a) The Administrative Agent shall have received on or before
the Effective Date the following, each dated such day (unless otherwise
specified) and in form and substance reasonably satisfactory to the
Administrative Agent: (i) The Notes, duly executed and delivered by the Borrower
and payable to the order of the Lenders, to the extent requested by the Lenders
pursuant to the terms of Section 2.15. (ii) The First Lien Security Agreement,
duly executed by the Borrower, each Guarantor and MACH Gen, together with: (A)
confirmation reasonably satisfactory to the Administrative Agent that (1)
certificates representing the Initial Pledged Equity referred to therein
accompanied by undated membership interest powers or partnership interest
powers, as applicable, executed in blank, and (2) instruments evidencing the
Initial Pledged Debt referred to therein, indorsed in blank, in each case, have
been delivered to the First Lien Collateral Agent, (B) appropriately completed
financing statements in form appropriate for filing under the Uniform Commercial
Code in the State of



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015062.jpg]
58 Delaware, covering the Collateral described in the First Lien Security
Agreement, (C) completed requests for information or similar search reports,
dated on or before the Effective Date, listing all effective financing
statements filed in the jurisdictions where the Loan Parties are incorporated or
in which the Projects are located that name any Loan Party as debtor, together
with copies of such other financing statements, (D) true and complete copies of
each Material Contract, (E) [Reserved], (F) a First Lien Consent and Agreement
in respect of each Commodity Hedge and Power Sale Agreement and each other
Material Contract set forth on Schedule 3.01(a)(ii)(F) hereto; and (G) evidence
that all other action that the Administrative Agent and the First Lien
Collateral Agent may deem reasonably necessary in order to perfect and protect
the first priority liens and security interests created under the First Lien
Security Agreement has been taken. (iii) Original counterparts of the mortgages,
deeds of trust or security deeds encumbering each of the Real Properties and
substantially in the form of Exhibit D (with such changes or modifications as
may be required by local law and, with respect to the mortgage with respect to
the New York property, with such modifications as Greene County Industrial
Development Agency or its counsel may reasonably request), duly executed by the
appropriate Loan Party (collectively the “Initial First Lien Mortgages”),
together with: (A) evidence that counterparts of the Initial First Lien
Mortgages have been either (x) duly recorded on or before the Effective Date or
(y) duly executed, acknowledged and delivered to the Title Company in form
suitable for filing or recording, in all filing or recording offices necessary
in order to create a valid first and subsisting Lien on the property described
therein in favor of the First Lien Collateral Agent for the benefit of the First
Lien Secured Parties and that all filing and recording taxes and fees have been
paid to the Title Company, (B) certified copies of the fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies (the
“First Lien Mortgage Policies”) in the amount of $420,000,000 for New York
property (Athens), $150,000,000 for Arizona property (Harquahala) and
$80,000,000 for Massachusetts property (Millennium), in form and substance and
with endorsements (including zoning endorsements) to the extent available,
issued by the Title Company, and reinsured by title insurers reasonably
acceptable to the Administrative Agent and the First Lien Collateral Agent,
insuring the Initial First Lien Mortgages to be valid



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015063.jpg]
59 first and subsisting Liens on the property described therein, free of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) and such direct access, in
each case, substantially in the form as provided in the title insurance policies
insuring the first lien mortgages in connection with the Pre-Petition First Lien
Credit Agreement, (C) certified copies of the American Land Title
Association/American Congress on Surveying and Mapping form surveys, which were
certified to the Administrative Agent and the First Lien Collateral Agent and
the Title Company in connection with the Pre- Petition First Lien Credit
Agreement by a land surveyor duly registered and licensed in the States in which
the property described in such surveys is located, together with a survey
affidavit of the applicable Loan Parties satisfactory to the Title Company, (D)
evidence of the insurance required by the terms of the First Lien Mortgages, and
(E) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent or the First Lien Collateral Agent may deem
reasonably necessary or desirable and evidence that all other actions that the
Administrative Agent or the First Lien Collateral Agent may deem necessary or
desirable in order to create the valid first and subsisting Liens on the
property described in the First Lien Mortgages has been taken. (iv) The
Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent, and duly executed by the Borrower and each Guarantor and
each other party thereto as of the Effective Date. (v) The Security Deposit
Agreement, in form and substance satisfactory to the Administrative Agent, and
duly executed by the Borrower and each Guarantor and each other party thereto as
of the Effective Date. (vi) Certified copies of the resolutions of the board of
directors of MACH Gen and authorizations of the sole member or general partner,
as applicable, of each Loan Party approving the Loan Documents to which it is or
is to be a party and the transactions contemplated thereby, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the Loan Documents to
which it is or is to be a party and the transactions contemplated thereby.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015064.jpg]
60 (vii) A copy of a certificate of the Secretary of State of Delaware, dated
reasonably near the Effective Date certifying (A) as to a true and correct copy
of the certificate of formation or certificate of limited partnership, as the
case may be, of MACH Gen or such Loan Party and each amendment thereto on file
in such Secretary’s office and (B) that (1) such amendments are the only
amendments to such MACH Gen’s or Loan Party’s certificate of formation or
certificate of limited partnership, as the case may be, on file in such
Secretary’s office, (2) to the extent applicable, MACH Gen or such Loan Party
has paid all franchise taxes to the date of such certificate and (3) to the
extent applicable, MACH Gen or such Loan Party is duly formed and in good
standing or presently subsisting under the laws of the State of Delaware. (viii)
A certificate of MACH Gen and each Loan Party signed on behalf of such Person by
its chief executive officer, dated the Effective Date (the statements made in
which certificate shall be true on and as of the Effective Date), certifying as
to (A) the absence of any amendments to the certificate of formation or
certificate of limited partnership, as the case may be, of such Person since the
date of the Secretary of State’s certificate referred to in Section
3.01(a)(vii), (B) a true and correct copy of the limited liability company
agreement or limited partnership agreement, as the case may be, of such Person
as in effect on the date on which the resolutions referred to in Section
3.01(a)(vi) were adopted and on the Effective Date, (C) the due formation and
good standing or valid existence of such Person as a limited liability company
or limited partnership, as the case may be, organized under the laws of the
jurisdiction of its formation, and the absence of any proceeding for the
dissolution or liquidation of such Person, (D) the truth in all material
respects of the representations and warranties contained in the Loan Documents
as though made on and as of the Effective Date and (E) the absence of receipt of
notice from a party to the IDA Lease or a PILOT Document asserting that a breach
or default has occurred and is continuing thereunder. (ix) In the case of MACH
Gen, a certificate of MACH Gen executed by a director of MACH Gen, and in the
case of each Loan Party, a certificate of the sole member or general partner, as
applicable, of such Loan Party executed by a director of such sole member or
general partner, in each case, certifying the name and true signature of the
officer or representative of such Loan Party authorized to sign each Loan
Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder. (x) [Reserved.] (xi) A certificate in
substantially the form of Exhibit E, attesting to the Solvency of MACH Gen, the
Borrower and its Subsidiaries on a Consolidated basis after giving effect to the
Plan of Reorganization, the Loan Documents and the transactions contemplated
thereby, from its chief executive officer. (xii) (A) A certified hard copy of,
and a computer disk containing, pro forma cash flow statements with respect to
the Borrower and its Subsidiaries for the period from the Effective Date through
and including Fiscal Year 2030 (the “Base Case



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015065.jpg]
61 Projections”); and (B) a certified copy of the operating budget for the
Borrower and its Subsidiaries for Fiscal Year 2014 (the “Initial Operating
Budget”). (xiii) A pro forma balance sheet of the Borrower and its Subsidiaries,
on a Consolidated basis, as of the Effective Date after giving effect to the
Plan of Reorganization and the Loans and extensions of credit pursuant to this
Agreement occurring on the Effective Date. (xiv) [Reserved.] (xv) Copies of all
certificates representing the policies, endorsements and other documents
required under Section 5.01(d) to be in effect as of the Effective Date,
accompanied by (A) a certificate of the Borrower signed by its chief executive
officer certifying that the copies of each of the policies, endorsements and
other documents delivered pursuant to this Section 3.01(a)(xv) are true, correct
and complete copies thereof, (B) letters from the Borrower’s insurance brokers
or insurers, dated not earlier than fifteen (15) days prior to the Effective
Date, stating with respect to each such insurance policy that (1) such policy is
in full force and effect, (2) all premiums theretofore due and payable thereon
have been paid and (3) the underwriters of such insurance have agreed that the
policies, when issued, will contain the provisions required under Section
5.01(d) and (C) a certificate from the Independent Insurance Consultant in form
and substance reasonably satisfactory to the Lenders confirming that such
required insurance is in full force and effect in accordance with the terms of
this Agreement. (xvi) An opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent (including, without limitation, with respect to the
enforceability of this Agreement). (xvii) Opinions of local counsel for the Loan
Parties in substantially the form of Exhibit G with respect to the
enforceability and perfection of each Initial First Lien Mortgage and any
related fixture filings, in form and substance reasonably satisfactory to the
Administrative Agent. (b) The Plan of Reorganization shall have been confirmed
by the Bankruptcy Court, and the order of the Bankruptcy Court confirming the
Plan of Reorganization shall (i) approve and authorize the Facilities, the
transactions contemplated hereby and the granting of the Liens securing the
Facilities, and (ii) be in full force and effect and shall not have been stayed,
reversed, amended or modified. (c) The conditions to effectiveness of the Plan
of Reorganization shall have been satisfied, and the Plan of Reorganization will
be substantially consummated with the effectiveness of this Agreement on the
Effective Date. (d) The Administrative Agent shall be satisfied that all
Existing Debt has been (or is contemporaneously being) prepaid, redeemed or
defeased in full or otherwise satisfied and extinguished, including all
interest, fees and other amounts accrued and unpaid in accordance



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015066.jpg]
62 with the Final Financing Order (as defined in the Restructuring Support
Agreement), and all commitments relating thereto are (or are contemporaneously
being) terminated. (e) Before giving effect to the Loan Documents and the
transactions contemplated thereby, there shall have occurred no Material Adverse
Change since the date of confirmation of the Plan of Reorganization by the
Bankruptcy Court. (f) There shall exist no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries
pending or threatened in writing before any Governmental Authority (other than
the Chapter 11 Cases) that (i) could reasonably be expected to have a Material
Adverse Effect or materially impair or interfere with the operations of any
Project Company or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated hereby. (g) Except for any Governmental Authorizations required in
connection with the Lender Parties’ exercise of remedies under the Loan
Documents, all Governmental Authorizations and third party consents and
approvals necessary in connection with the Loan Documents and the transactions
contemplated thereby or for the ownership and operation of the Projects at full
design capacity shall have been obtained (without the imposition of any
condition that is not acceptable to the Administrative Agent or the Lenders) and
shall remain in effect. (h) The Borrower shall have paid (or shall be
contemporaneously paying from the proceeds of the Loans) all accrued fees of the
Agents and the Lender Parties, and all accrued expenses of the Agents (including
all accrued fees and expenses of counsel to the Administrative Agent and local
counsel to the Lender Parties) and other compensation contemplated in connection
with this Agreement, the Final DIP Order and the Plan of Reorganization payable
to the Administrative Agent and the Lender Parties in respect of the
transactions contemplated by this Agreement. (i) The Administrative Agent shall
be reasonably satisfied that the amount of committed financing available to the
Borrower shall be sufficient to meet the ongoing financial needs of the Borrower
and its Subsidiaries after giving effect to the Loan Documents and the
transactions contemplated thereby. SECTION 3.02. Conditions Precedent to Each
Borrowing and Issuance. The obligation of each Appropriate Lender to make a Loan
(other than a Revolving Letter of Credit Loan made by a Revolving Issuing Bank
or a Revolving Credit Lender pursuant to Section 2.03(c)), or deem to make any
Term B Loan on the occasion of each Borrowing (including the initial Borrowing),
and the obligation of each Revolving Issuing Bank to issue a Revolving Letter of
Credit or refinance an Existing Letter of Credit (including on the Effective
Date) shall be subject to the conditions precedent that on the date of such
Borrowing or other extension of credit the following statements shall be true
and the Administrative Agent shall have received for the account of such Lender
or such Revolving Issuing Bank a certificate signed by a duly authorized officer
of the Borrower, dated the date of such Borrowing or extension of credit,
stating that (and each of the giving of the applicable Notice of Borrowing or
Notice of Issuance and the acceptance by the Borrower of the proceeds of such
Borrowing or such Revolving Letter of Credit shall constitute a representation
and warranty by the Borrower that



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015067.jpg]
63 both on the date of such notice and on the date of such Borrowing or
extension of credit such statements are true): (a) the representations and
warranties contained in each Loan Document are true and correct in all material
respects on and as of such date, before and after giving effect to such
Borrowing or other extension of credit and to the application of the proceeds
therefrom, as though made on and as of such date; and (b) no Default has
occurred and is continuing, or would result from such Borrowing or other
extension of credit or from the application of the proceeds therefrom. ARTICLE
IV REPRESENTATIONS AND WARRANTIES SECTION 4.01. Representations and Warranties.
Each Loan Party represents and warrants as follows: (a) Organization. It (i) is
a limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is duly qualified and in good standing as a limited liability
company or limited partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
could not reasonably be expected to have a Material Adverse Effect and (iii) has
all requisite limited liability company or partnership (as applicable) power and
authority (including, without limitation, all Governmental Authorizations) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted. (b) Location. Set forth on Schedule
4.01(b) hereto is a complete and accurate list of all Loan Parties, showing as
of the date hereof (as to each Loan Party) the jurisdiction of its formation,
the address of its principal place of business and its U.S. taxpayer
identification number. The copy of the charter, certificate of formation or
certificate of limited partnership, as applicable, of each Loan Party and each
amendment thereto provided pursuant to Section 3.01(a)(vi) is a true and correct
copy of each such document, each of which is valid and in full force and effect.
(c) Ownership Information. Set forth on Schedule 4.01(c) hereto is a complete
and accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its formation, the
number of shares, membership interests or limited partnership interests (as
applicable) of each class of its Equity Interests authorized, and the number
outstanding, on the date hereof and the percentage of each such class of its
Equity Interests owned (directly or indirectly) by such Loan Party and the
number of shares, membership interests or limited partnership interests (as
applicable) covered by all outstanding options, warrants, rights of conversion
or purchase and similar rights at the date hereof. All of the outstanding Equity
Interests in each Loan Party’s Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by such Loan Party or one or



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015068.jpg]
64 more of its Subsidiaries free and clear of all Liens, except those created
under the First Lien Collateral Documents or Permitted Liens. (d) Authorization
Non-Contravention. The execution, delivery and performance by each Loan Party of
each Loan Document to which it is or is to be a party, and the consummation of
the transactions contemplated thereby, are within such Loan Party’s limited
liability company or limited partnership (as applicable) powers, have been duly
authorized by all necessary limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s limited
liability company agreement, limited partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
applicable to or binding on it, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, a Contractual
Obligation of any Loan Party (except to the extent such conflict, breach,
default or payment could not reasonably be expected to have a Material Adverse
Effect) or (iv) except for the Liens created under the First Lien Collateral
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the Properties of any Loan Party or any of its
Subsidiaries. As of the Effective Date, no Loan Party is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to have a Material Adverse Effect.
(e) Consents and Approvals. (i) No Governmental Authorization, and no notice to,
filing with, or consent or approval of any other third party is required for (A)
the due execution, delivery, recordation, filing or performance by any Loan
Party of any Loan Document to which it is or is to be a party, or for the
consummation of the transactions contemplated thereby, (B) the grant by any Loan
Party of the Liens granted by it pursuant to the First Lien Collateral
Documents, (C) the perfection or maintenance of the Liens created under the
First Lien Collateral Documents (including the first priority nature thereof) or
(D) the exercise by any Agent or any Lender Party of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the First
Lien Collateral Documents, except for (1) those Governmental Authorizations,
notices and filings set forth on Schedule 4.01(e), (A) all of which have been
duly obtained, taken, given or made, (B) are in full force and effect, and (C)
are free from conditions or requirements that have not been met or complied with
or (2) those Governmental Authorizations, notices, filings with, or consents of,
any other third party, the failure of which to obtain and maintain could not
reasonably be expected to result in a Material Adverse Effect. (ii) No
Governmental Authorization, and no notice to, filing with, or consent or
approval of any Governmental Authority or any other third party is required in
connection with the operation of the Projects in accordance with applicable law
and as otherwise contemplated by this Agreement, except for (A) the Governmental
Authorizations, notices and filings set forth on Schedule 4.01(e), (1) all of
which have been duly obtained, taken, given or made, (2) are in full force and
effect and (3) are free



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015069.jpg]
65 from conditions or requirements that have not been met or complied with or
(B) those Governmental Authorizations, notices, filings with or consents of any
other third party, the failure of which to obtain and maintain could not
reasonably be expected to result in a Material Adverse Effect. (f) Binding
Agreement. This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against each such Loan Party in accordance with its
terms. (g) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or threatened in writing before any Governmental
Authority or arbitrator that (i) could reasonably be expected to have a Material
Adverse Effect or (ii) other than confirmation of the Plan of Reorganization by
the Bankruptcy Court, purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby. (h) Financial Statements. (i) The Consolidated balance
sheet of the Borrower and its Subsidiaries, the related Consolidated statement
of income and Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and the Consolidated balance sheet
of the Borrower and its Subsidiaries and the related Consolidated statement of
income and Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the three months then ended, duly certified by a Responsible
Officer of the Borrower, in each case which have most recently been furnished to
the Administrative Agent pursuant to Section 3.01 or Section 5.03, fairly
present in all material respects, subject, in the case of any interim balance
sheet and related statements of income and cash flows for the relevant three
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at the dates of such financial
statements and the Consolidated results of operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis, provided that, with respect to periods prior to
the Effective Date, references in this clause (i) to Borrower and its
Subsidiaries will be deemed to be references to the Existing Loan Parties. (ii)
Since the Effective Date, there has been no Material Adverse Change. (iii) The
Base Case Projections of the Borrower and its Subsidiaries delivered to the
Administrative Agent pursuant to Section 3.01(a)(xii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015070.jpg]
66 (i) Information. As of the Effective Date, no information, exhibit or report
furnished by or on behalf of any Loan Party to any Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading. (j) Margin Stock. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loan or drawings under any
Revolving Letter of Credit will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock. (k) Investment Company Act. No Loan Party is an “investment company,” as
defined in or subject to regulations under the Investment Company Act of 1940,
as amended. (l) Security Interest. All filings and other actions necessary to
perfect and protect the security interest in the Collateral created under the
First Lien Collateral Documents have been duly made or taken and are in full
force and effect, and the First Lien Collateral Documents create in favor of the
First Lien Collateral Agent for the benefit of the First Lien Secured Parties a
valid and, together with such filings and other actions, perfected first
priority security interest in the Collateral, securing the payment of the First
Lien Obligations. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the liens and security
interests created or permitted under the Loan Documents. (m) Solvency. After
giving effect to the Loan Documents and the transactions contemplated thereby,
the Borrower and its Subsidiaries are, on a Consolidated basis, Solvent. (n)
ERISA Etc. (i) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan that has resulted in or is reasonably expected to
result in a material liability of any Loan Party or any ERISA Affiliate. (ii)
Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any material Withdrawal Liability to any Multiemployer Plan.
(iii) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a material Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA. (o) Environmental
Matters. (i) Except as otherwise set forth on Part I of Schedule 4.01(o) hereto,
the operations and properties of each Loan Party and each of its Subsidiaries
comply with all applicable Environmental Laws and Environmental Permits, all
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without ongoing obligations or costs, except for any such
noncompliance, obligation or cost that could not reasonably be expected to have
a Material Adverse Effect and, to the best



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015071.jpg]
67 knowledge of each Loan Party, no circumstances exist that could (A) form the
basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any restrictions on ownership or transferability, or subject to any material
Lien, under any Environmental Law. (ii) Except as otherwise set forth on Part II
of Schedule 4.01(o) hereto, none of the properties currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries is currently listed or
proposed for listing on the NPL or on the CERCLIS or any analogous state or
local list; there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries that requires abatement under any applicable Environmental Law; and
Hazardous Materials have not been released, discharged or disposed of on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries in a manner that would reasonably be expected to require any
material investigation, cleanup, remediation or remedial action by any Loan
Party under any applicable Environmental Law. (iii) Except as otherwise set
forth on Part III of Schedule 4.01(o) hereto, neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in liability to any Loan Party or any of its
Subsidiaries except, in each case above, where any such investigation or
assessment or remedial or response action or liability could not reasonably be
expected to have a Material Adverse Effect. (p) Tax Matters. (i) Neither any
Loan Party nor any of its Subsidiaries is party to any tax sharing agreement.
(ii) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (Federal, state, local and
foreign) required to be filed, other than those tax returns where the failure to
file such returns could not be reasonably expected to have a Material Adverse
Effect or to result in a liability of such Loan Party and its Subsidiaries in an
amount in excess of $2,000,000 at any time, and has paid all taxes shown thereon
to be due, together with applicable interest and penalties (other than taxes
contested in good faith by proper proceedings to the extent that adequate
reserves are being maintained therefor).



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015072.jpg]
68 (iii) No issues have been raised by the Internal Revenue Service in respect
of federal income tax returns for years for which the expiration of the
applicable statute of limitations has not occurred by reason of extension or
otherwise that, in the aggregate, could reasonably be expected to have a
Material Adverse Effect. (iv) No issues have been raised by any state, local or
foreign taxing authorities, in respect of the returns for years for which the
expiration of the applicable statute of limitations has not occurred by reason
of extension or otherwise, that, in the aggregate, could reasonably be expected
to have a Material Adverse Effect. (q) [Reserved]. (r) Owned Real Property. Set
forth on Schedule 4.01(r) hereto is a complete and accurate list of all real
property owned by any Loan Party, showing as of the date hereof the street
address, county or other relevant jurisdiction, state and record owner thereof.
Each Loan Party has good and marketable fee simple title to such real property,
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents. (s) Leased Real Property. Set forth on Schedule 4.01(s) hereto is a
complete and accurate list of all leases of real property under which any Loan
Party is the lessee, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor and lessee thereof. Each such lease
is the legal, valid and binding obligation of the parties thereto, enforceable
in accordance with its terms. (t) Material Contracts. Each Material Contract (i)
has been duly authorized, executed and delivered by all parties thereto, has not
been amended or otherwise modified from the form previously delivered to the
Administrative Agent except to the extent permitted under the terms of the Loan
Documents and (ii) is in full force and effect and is binding upon and
enforceable against all parties thereto in accordance with its terms, and to the
best knowledge of the Loan Parties, there exists no material default under any
Material Contract by any party thereto. All Material Contracts and Hedge
Agreements, including all amendments thereto, to which any Loan Party is a party
and in effect as of the Effective Date are set forth on Schedule 4.01(t). (u)
Accounts. Neither the Borrower nor any of its Subsidiaries has any deposit or
securities accounts other than the Accounts, Pledged Accounts, any Counterparty
Collateral Accounts, or as otherwise permitted under the terms of this
Agreement. (v) Regulatory Status. Each Project Company: (i) meets the
requirements for, and has made the necessary filing with, or has been determined
by, FERC to be an exempt wholesale generator (“EWG”) within the meaning of
Section 1262(6) of the Public Utility Holding Company Act of 2005 (“PUHCA”);
(ii) is authorized by FERC pursuant to Section 205 of the FPA to sell electric
power, including energy and capacity, at market-based rates; and (iii) is
authorized by FERC to issue securities and assume obligations and liabilities
pursuant to Section 204 of the FPA. (w) FERC Proceedings. There are no pending
FERC proceedings in which the EWG status, market-based rate authority or the FPA
Section 204 authority of a Project Company



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015073.jpg]
69 is subject to withdrawal, revocation or material modification, other than
with respect to FERC’s Notice of Proposed Rulemaking of general applicability in
Docket No. RM04-7-00 with respect to market-based rate authority and blanket
authorizations under FPA Section 204. (x) Regulatory Approvals. Except for any
FERC approvals required in connection with the Lender Parties’ exercise of
remedies under the Loan Documents, no approvals or authorizations from FERC are
required to be obtained by any Project Company, the Loan Parties, the First Lien
Collateral Agent or the Lender Parties with respect to the Loan Documents and
the transactions contemplated thereby. (y) Existing Regulatory Orders. The
Borrower and each Project Company is in full compliance with the terms and
conditions of all orders issued by FERC under Section 203 of the FPA and
obtained by MACH Gen, the Borrower or any Project Company. (z) PUHCA. The
Borrower is a “holding company” within the meaning of Section 1262(8) of PUHCA
solely with respect to its ownership of one or more EWGs, and is not subject to
or is otherwise exempt from regulation under PUHCA. (aa) Patriot Act. No Loan
Party is in material violation of any Anti-Terrorism Laws. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. (bb) Secured Obligations. As of the Effective Date, and after
giving effect to the Initial Extension of Credit, there are no First Lien
Obligations other than Obligations arising under this Agreement. ARTICLE V
COVENANTS SECTION 5.01. Affirmative Covenants. Until a Repayment Event has
occurred, the Borrower and each Guarantor will: (a) Compliance with Laws, Etc.
Comply, and cause each of its Subsidiaries to comply with all applicable laws,
rules, regulations and orders binding on the Borrower or such Subsidiary, such
compliance to include, without limitation, compliance with ERISA and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970, other than any such non-compliance which could not
reasonably be expected to have a Material Adverse Effect. (b) Payment of Taxes,
Etc. Pay and discharge, and cause each of its Subsidiaries to pay and discharge,
before the same shall become delinquent, (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its property and (ii) all
lawful claims that, if unpaid, might by law become a Lien upon its property
(unless, in the case



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015074.jpg]
70 of (i) and (ii), the failure to do so could not reasonably be expected to
have a Material Adverse Effect, or to result in a liability of such Loan Party
and its Subsidiaries in an amount in excess of $2,000,000 at any time);
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to pay or discharge any such tax, assessment, charge or claim that
is being contested in good faith and by proper proceedings and, and only to the
extent that, adequate reserves are being maintained. (c) Compliance with
Environmental Laws. Comply, and cause each of its Subsidiaries and, if
applicable, take commercially reasonable efforts to cause, all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew, and cause each of its Subsidiaries to obtain and renew, all
material Environmental Permits necessary for its operations and properties; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, cleanup, removal, remedial or other action in
response to any release, discharge or disposal of any Hazardous Materials from
or at any of its properties, to the extent required by, and in material
compliance with, all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings provided
appropriate reserves are being maintained with respect to such circumstances.
(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance in accordance with Schedule 5.01(d). (e) Preservation of
Existence, Etc. Preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence as a limited liability company or limited
partnership, as applicable, its good standing in the State of Delaware and, to
the extent required under applicable law, its qualification to do business and
good standing in each other state or jurisdiction in which it operates a
material part of its business; provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(d). (f) Visitation Rights. Upon reasonable notice, at any reasonable time
and from time to time, permit any of the Agents or any of the Lender Parties, or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants;
provided that so long as no Event of Default shall have occurred and be
continuing, unless the Borrower shall have consented thereto, neither the Agents
nor the Lender Parties shall be entitled to more than one visit at the cost of
Borrower to any single Project in any Fiscal Year. (g) Keeping of Books. Keep,
and cause each of its Subsidiaries to keep, proper books of record and account
in accordance with GAAP. (h) Maintenance of Properties, Etc. Maintain, preserve
and protect, and cause each of its Subsidiaries to maintain, preserve and
protect, all of its properties and equipment



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015075.jpg]
71 necessary in the conduct of the business of the Projects in good working
order and condition, ordinary wear and tear excepted, and in accordance with
Prudent Industry Practices. (i) Transactions with Affiliates. Conduct, and cause
each of its Subsidiaries to conduct, all transactions otherwise permitted under
the Loan Documents with any of their Affiliates on terms that are, when taken as
a whole, fair and reasonable and no less favorable to the Borrower or such
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate. (j) Covenant to Give Security. Upon the acquisition of
(i) fee title to any property which is leased pursuant to the IDA Lease or (ii)
any other property by any Loan Party with a fair market value in excess of
$5,000,000 or which is otherwise necessary or desirable for the continued
operation of any Project, and such property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
security interest in favor of the First Lien Collateral Agent for the benefit of
the First Lien Secured Parties, then in each case at the Borrower’s expense: (i)
within 10 days after such acquisition, furnish to the Administrative Agent and
the First Lien Collateral Agent a description of the real and personal
properties so acquired, in each case in detail satisfactory to the
Administrative Agent; and (ii) promptly, but in any event within 90 days after
such acquisition, take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, estoppel and consent agreements of
lessors, documents, instruments, agreements, opinions and certificates with
respect to such Property as the Administrative Agent shall reasonably request to
create (and provide evidence thereof) a valid and perfected first priority Lien
on such Property in favor of the First Lien Collateral Agent (for the benefit of
the First Lien Secured Parties). (k) Further Assurances. Promptly upon request
by any Agent, or any Lender Party through the Administrative Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
estoppel and consent agreements of lessors, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the First Lien Collateral Documents
and (iii) perfect and maintain the validity, effectiveness and priority of any
of the First Lien Collateral Documents and any of the Liens intended to be
created thereunder. (l) Accounts. (i) Establish and maintain, and cause each
other Loan Party to maintain at all times in accordance with the Security
Deposit Agreement, the Accounts, (ii) cause all Revenues (as defined in the
Security Deposit Agreement) and other amounts payable to it to be deposited
into, or credited to, the Accounts, in accordance with the terms of the Security



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015076.jpg]
72 Deposit Agreement and (iii) cause all funds deposited in the Accounts to be
applied and disbursed in accordance with the terms of the Security Deposit
Agreement, including directing the Depositary to transfer funds from the Revenue
Account to the Debt Service Reserve Account pursuant to priority fifth of
Section 3.2 of the Security Deposit Agreement as when necessary (to the extent
of available funds) so that the balance in the Debt Service Reserve Account is
equal to the Debt Service Reserve Requirement. (m) Commodity Hedge Counterparty
Security. Any Loan Party that enters into a Commodity Hedge and Power Sale
Agreement that benefits from a Lien permitted pursuant to Section 5.02(a)(1)
shall: (i) require that the terms and conditions of such Commodity Hedge and
Power Sale Agreement provide that if the Commodity Hedge Counterparty thereto
ceases at any time to have a Required Rating (including with respect to any
Person guaranteeing the obligations of such Commodity Hedge Counterparty), such
Commodity Hedge Counterparty will provide collateral in amount and form, and
pursuant to documents, customarily provided in comparable transactions to secure
its obligations under the applicable Commodity Hedge and Power Sale Agreement;
and (ii) exercise its rights to enforce such obligations of the Commodity Hedge
Counterparty at all times, except to the extent that the Commodity Hedge and
Power Sale Agreement in question has a Maximum Potential Exposure of $5,000,000
or less; provided that no breach shall arise hereunder if any such exercise is
unsuccessful so long as the applicable Loan Party has exercised its rights to
enforce. (n) [Reserved]. (o) Performance of Material Contracts. Perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce each such Material Contract in accordance with its terms unless
the failure to do so would not reasonably be expected to have a Material Adverse
Effect or, in the case of the IDA Lease, the Borrower obtains fee title to the
Athens Project as set forth in Section 6.01(n). (p) Separateness. Comply with
the following: (i) Each of the Borrower and its Subsidiaries will act solely in
its name and through its duly authorized officers, managers, representatives or
agents in the conduct of its businesses; (ii) Each of the Borrower and its
Subsidiaries will conduct in all material respects its business solely in its
own name, in a manner not misleading to other Persons as to its identity
(including, without limiting the generality of the foregoing, all oral and
written communications (if any), including invoices, purchase orders, and
contracts); provided, however, that nothing in clause (p)(i) or (p)(ii) shall
prohibit the Loan Parties from continuing to refer to themselves as “MACH Gen”
in oral and written communications;



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015077.jpg]
73 (iii) Each of the Borrower and its Subsidiaries will obtain proper
authorization from member(s), shareholder(s), director(s) and manager(s), as
required by its limited liability company agreement or bylaws for all of its
limited liability company or corporate actions; and (iv) Each of the Borrower
and its Subsidiaries will comply with the terms of its certificate of
incorporation or formation and by-laws or limited liability company agreement
(or similar constituent documents). (q) Maintenance of Regulatory Status. The
Project Companies shall maintain EWG status, market-based rate authority under
FPA Section 205, FPA Section 204 blanket pre- approval and compliance with
previously issued FPA Section 203 orders applicable to the Borrower or Project
Company. SECTION 5.02. Negative Covenants. Until a Repayment Event has occurred,
neither the Borrower nor any Guarantor will, at any time: (a) Liens, Etc.
Create, incur, assume or suffer to exist, or permit any of its Subsidiaries to
create, incur, assume or suffer to exist, any Lien on or with respect to any of
its properties of any character (including, without limitation, accounts)
whether now owned or hereafter acquired, or sign or file or suffer to exist, or
permit any of its Subsidiaries to sign or file or suffer to exist, under the
Uniform Commercial Code of any jurisdiction, a financing statement that names
the Borrower or any of its Subsidiaries as debtor, or sign or suffer to exist,
or permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except: (i) Liens created under the First Lien
Collateral Documents; provided that (A) such Liens only secure (1) Debt
permitted under Section 5.02(b)(i) and/or (2) Debt arising under Commodity Hedge
and Power Sales Agreements (I) that are entered into with Commodity Hedge
Counterparties, (II) that (x) commit no more than the output of one unit from
either Harquahala or Athens (approximately 360MW) for no more than one month,
(y) are not secured by pari passu liens with the Facilities in excess of (A)
$80,000,000, minus, (B) upon and following a Harquahala Sale, $30,000,000, and
minus (C) upon and following an Asset Sale with respect to Millennium or the
Millennium Project, $10,000,000, in the aggregate when taken together with the
amount of any other Commodity Hedge and Power Sales Agreements then secured by
the Collateral, and minus (D) to the extent such amounts are greater than
$20,000,000, the aggregate amount of all swap termination payments paid by the
Borrower with respect to termination of Commodity Hedge and Power Sale
Agreements during the term of the Facilities that exceed $20,000,000, and (z)
provide that the obligation to sell power or purchase fuel is contingent upon
the subject unit being available for operation, (III) that are not in respect of
the Millennium Project and (IV) at the time that any such Commodity Hedge and
Power Sale Agreement is entered into, or any Lien in respect of the Collateral
is granted in respect thereof, the aggregate amount of claims due and unpaid
beyond any applicable cure period under any other Commodity Hedge and Power
Sales Agreements secured by the Collateral does not exceed $25,000,000, (B) such
Liens



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015078.jpg]
74 are subject to the terms of the Intercreditor Agreement and (C) any lender or
issuing bank (or any agent or trustee thereof) with respect to such Debt and any
Commodity Hedge Counterparty party to any such Commodity Hedge and Power Sale
Agreement shall have become a party to the Intercreditor Agreement as, and shall
have the obligations of, a First Lien Secured Party thereunder; (ii) Liens
created under the Second Lien Collateral Documents; provided that (A) such Liens
only secure obligations under Commodity Hedge and Power Sale Agreements which
provide by their terms that they are to be secured by a second priority Lien on
the Collateral, (B) such Liens are subject to the terms of the Intercreditor
Agreement and (C) any Commodity Hedge Counterparty party to any such Commodity
Hedge and Power Sale Agreement shall have become a party to the Intercreditor
Agreement as, and shall have the obligations of a Second Lien Secured Party
thereunder; (iii) Permitted Liens; (iv) [Reserved]; (v) purchase money Liens
upon or in real property or equipment acquired or held by the Borrower or any of
its Subsidiaries in the ordinary course of business (excluding any equipment
that is necessary or desirable for the continued operation of any Project) to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment to be subject to such Liens, or Liens existing on any such
property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property or equipment being acquired, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (v) shall not exceed the amount permitted under
Section 5.02(b)(iv) at any time outstanding; (vi) Liens arising by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights; (vii) Liens arising from precautionary Uniform Commercial
Code financing statements regarding, and any interest or title of a licensor,
lessor or sublessor under, any operating lease; (viii) pledges or deposits of
Cash or cash equivalents securing deductibles, self-insurance, co-payment,
co-insurance, retentions or similar obligations to providers of property,
casualty or liability insurance in the ordinary course of business; and



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015079.jpg]
75 (ix) Liens arising under Capitalized Leases permitted under Section
5.02(b)(vii); provided that no such Lien shall extend to or cover any Collateral
or assets other than the property subject to such Capitalized Leases. (b) Debt.
Create, incur, assume or suffer to exist, or permit any of its Subsidiaries to
create, incur, assume or suffer to exist, any Debt, except: (i) Debt under the
Loan Documents; (ii) [reserved]; (iii) [reserved]; (iv) Debt secured by Liens
permitted by Section 5.02(a)(v) not to exceed in the aggregate, when taken
together with any outstanding Debt permitted to be incurred pursuant to Section
5.02(b)(vii), $25,000,000 at any time outstanding; (v) to the extent
constituting Debt, payment or guaranty obligations under any Commodity Hedge and
Power Sale Agreements to the extent permitted under Section 5.02(l); (vi) Debt
owed to any Loan Party or MACH Gen, which Debt shall (x) constitute Pledged
Debt, (y) be on terms reasonably acceptable to the Administrative Agent and (z)
be otherwise permitted under Section 5.02(f); (vii) (x) Capitalized Leases not
to exceed in the aggregate, when taken together with any outstanding Debt
permitted to be incurred pursuant to Section 5.02(b)(iv), $25,000,000 at any
time outstanding, and (y) in the case of Capitalized Leases to which any
Subsidiary of the Borrower is a party, Debt of the Borrower of the type
described in clause (i) of the definition of “Debt” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases; (viii) to the extent
constituting Debt, Debt in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, completion guarantees, indemnification obligations,
obligations to pay insurance premiums, take or pay obligations and similar
obligations incurred in the ordinary course of business and not in connection
with Debt for Borrowed Money; (ix) other unsecured Debt of (A) Athens in an
aggregate amount not to exceed $5,000,000 at any one time outstanding and (B)
the other Loan Parties in an aggregate amount not to exceed $25,000,000 at any
one time outstanding; provided that the aggregate amount of Debt incurred
pursuant to this clause (ix) shall not exceed $25,000,000; (x) other unsecured
Debt of the Loan Parties issued in settlement of delinquent obligations of the
Loan Parties or disputes between the Loan Parties and other Persons under
Contractual Obligations of the Loan Parties (other than in respect of Debt);



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015080.jpg]
76 (xi) [reserved]; and (xii) Guaranteed Debt of any Loan Party in respect of
any Debt otherwise permitted to be incurred under this Section 5.02(b). (c)
Change in Nature of Business. Make, or permit any of its Subsidiaries to make,
any material change in the nature of its business as carried on at the date
hereof. (d) Mergers, Etc. Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so;
provided that any Subsidiary of the Borrower may merge into or consolidate with
any other Subsidiary of the Borrower; provided that, in the case of any such
merger or consolidation, the Person formed by such merger or consolidation shall
be a wholly owned Subsidiary of the Borrower; provided that the Person formed by
such merger or consolidation obtain prior approval under Section 204 of the
Federal Power Act to the extent required; and provided further that, in the case
of any such merger or consolidation to which a Guarantor is a party, the Person
formed by such merger or consolidation shall be a Guarantor. (e) Sales, Etc. of
Assets. Without the prior written consent of the Required Lenders, which consent
may be granted or withheld in each Required Lender’s sole and absolute
discretion, sell, lease, transfer or otherwise dispose of, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, any assets, or
grant any option or other right to purchase, lease or otherwise acquire, or
permit any of its Subsidiaries to grant any option or other right to purchase,
lease or otherwise acquire, any assets, except: (i) sales of (or the granting of
any option or other right to purchase, lease or otherwise acquire) power,
natural gas, fuel, capacity or ancillary services or other inventory in the
ordinary course of such Person’s business; (ii) sales, transfers or other
dispositions in the ordinary course of its business of Property that is surplus
(excluding surplus land owned by Harquahala or related to the Harquahala
Project, unless the Administrative Agent shall have given its prior written
consent to such sale or disposition, which consent may be granted or withheld in
the Administrative Agent’s sole and absolute discretion), obsolete, defective,
worn-out, damaged, or that individually or in the aggregate is not reasonably
necessary for the continued operation of any Project, which, in the case of any
such sale, transfer or disposition exceeding $1,000,000.00 in value, shall be so
certified by a Responsible Officer of the Borrower and agreed by the
Administrative Agent; (iii) the liquidation, sale or use of Cash and Cash
Equivalents; (iv) sales, transfers or other dispositions of assets among Loan
Parties; and (v) sales of (A) all, but not less than all, of the Equity Interest
in or (B) all or substantially all, but not less than substantially all, of the
Property of, in each case, any Project Company, including to a special purpose
vehicle owned by one or more Persons other than the Loan Parties, so long as (1)
the Net Cash Proceeds received by the



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015081.jpg]
77 Borrower and the Guarantors in respect of such sale are not less than the
Floor Amount in respect of such Project Company, (2) the purchase price for such
sale shall be paid solely in Cash, and (3) the Loan Parties shall have
terminated or transferred to the buyer or another unaffiliated third party any
Commodity Hedge and Power Sale Agreement relating to the Project that is the
subject of the sale, only to the extent that such Commodity Hedge and Power Sale
Agreement relates solely to the Project that is the subject of the sale;
provided, however, for the sale of the last Project remaining as Collateral, the
Net Cash Proceeds of such sale must be sufficient to permit the Borrower to
immediately satisfy all the conditions of a Repayment Event, in which case the
applicable threshold stated in the definition of “Floor Amount” will not apply
in respect of such sale; provided, that the Borrower may not engage in any Asset
Sales unless the proceeds thereof are applied to prepay the First Lien
Obligations pursuant to and in the manner set forth in the Security Deposit
Agreement; and provided, further, notwithstanding the foregoing, that the
Borrower may not sell an undivided interest in any Project or Project Company
without the prior written consent of the Required Lenders, which consent may be
given or withheld by the Required Lenders in their sole and absolute discretion.
For the avoidance of doubt, except as the result of any Asset Sale permitted
pursuant to this Section 5.02(e), the Borrower shall not fail to hold, directly
or indirectly, 100% of the Equity Interests in each of the Project Companies.
(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except: (i)
Investments by and among Loan Parties in other Loan Parties or MACH Gen; (ii)
Investments by the Borrower and its Subsidiaries in (A) Cash and Cash
Equivalents, (B) direct obligations of the United States of America (including
obligations issued or held in book-entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal and interest on which are fully guaranteed by the United States
of America and (C) certificates of deposit fully insured by the Federal Deposit
Insurance Corporation in national, state or foreign commercial banks whose
outstanding long term debt is rated at least A or the equivalent by S&P or
Moody’s; (iii) to the extent constituting Investments, Investments in contracts
and agreements (including, without limitation, Commodity Hedge and Power Sale
Agreements and interest rate Hedge Agreements), including prepaid deposits and
expenses thereunder, to the extent permitted under the Loan Documents; (iv)
Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015082.jpg]
78 (v) Investments in the Accounts and Counterparty Collateral Accounts, and
Investments permitted pursuant to Section 5.02(f)(ii) on deposit in or credited
to the Accounts, or other accounts permitted under the Loan Documents; and (vi)
loans and advances to officers, directors and employees of any Loan Party for
reasonable and customary business related travel expenses, moving expenses and
similar expenses incurred in the ordinary course of business of such Loan Party
in an aggregate principal amount at any time outstanding not exceeding
$1,000,000. (g) Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in the Borrower, except that (A) any Subsidiary of
the Borrower may (1) declare and pay Cash dividends to the Borrower or to any
Loan Party of which it is a Subsidiary and (2) accept capital contributions from
its parent to the extent permitted under Section 5.02(f)(i), (B) so long as no
Default or Event of Default has occurred and is continuing, on Cash Flow Payment
Dates, the Borrower may declare and pay dividends to the holders of common
Equity Interests in the Borrower with distributable cash available and permitted
to be used for such purpose under the Security Deposit Agreement and (C) the
Borrower may pay (or reimburse MACH Gen) in accordance with the Security Deposit
Agreement for O&M Costs (including D&O insurance, indemnification obligations to
managers, officers and equityholders of MACH Gen and taxes) incurred by MACH Gen
in connection with the administration of the Projects and the Loan Parties. (h)
Amendments of Constitutive Documents. Amend, or permit any of its Subsidiaries
to amend, its limited liability company agreement, limited partnership agreement
or other constitutive documents, other than amendments in respect of the
constitutive documents of the Borrower that could not be reasonably expected to
have a Material Adverse Effect. (i) Accounting Changes. Make or permit, or
permit any of its Subsidiaries to make or permit, any change in (i) accounting
policies or reporting practices, except, with prior written notice to the
Administrative Agent, as permitted by GAAP, or (ii) Fiscal Year. (j)
Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt that is expressly
subordinated to the Obligations hereunder, or that is secured and the Liens
securing such Debt rank behind the Liens created by the First Lien Collateral
Documents, or permit any of its Subsidiaries to do any of the foregoing, in each
case, except to the extent permitted by the Security Deposit Agreement and the
Intercreditor Agreement. (k) Partnerships; Formation of Subsidiaries, Etc. (i)
Except with respect to Millennium, become a general partner in any general or
limited partnership or joint venture, or



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015083.jpg]
79 permit any of its Subsidiaries to do so or (ii) organize, or permit any
Subsidiary to organize, any new Subsidiary. (l) Speculative Transactions.
Engage, or permit any of its Subsidiaries to engage, in any transaction
involving commodity options or futures contracts or any similar transactions,
other than Permitted Trading Activity (it being understood and agreed that all
activities of the Loan Parties under the Energy Management Agreements are
subject to this covenant). (m) Capital Expenditures. Make, or permit any of its
Subsidiaries to make: (i) any Capital Expenditures for Maintenance that would
cause the aggregate of all such Capital Expenditures for Maintenance made by the
Borrower and its Subsidiaries to exceed $25,000,000 (the “Base Capex Amount”)
per Fiscal Year; provided, however that if, for any Fiscal Year, the Base Capex
Amount exceeds the aggregate amount of Capital Expenditures for Maintenance made
by the Borrower and its Subsidiaries for such Fiscal Year, the Borrower and its
Subsidiaries shall be entitled to make Capital Expenditures for Maintenance in
any succeeding Fiscal Year in an amount (such amount being referred to herein as
the “Capex Carryover Amount”) equal to such excess. Capital Expenditures for
Maintenance shall be deemed to be made, first, from Capex Carryover Amounts and
second, the Base Capex Amount in any Fiscal Year; or (ii) any Capital
Expenditures for Investment using funds from the Operating Account in excess of
$1,000,000 per Fiscal Year without the prior written consent of the
Administrative Agent, which consent may be granted or withheld in the
Administrative Agent’s sole and absolute discretion. For the avoidance of doubt,
(x) for purposes of the Security Deposit Agreement, Capital Expenditures for
Investment in excess of the threshold set forth above shall not be “Approved
Capital Expenditures” or “O&M Costs” unless the Administrative Agent’s prior
written consent (which may be granted or withheld in the Administrative Agent’s
sole and absolute discretion) shall have been obtained therefor and (y) the
Borrower may make Capital Expenditures for Investment without restriction under
this Section 5.02(m) so long as such Capital Expenditures for Investment are not
made using funds from the Operating Account or any funds generated from the
operation of the Projects. (n) Amendment, Etc., of Material Contracts. Cancel or
terminate any Material Contract or consent to or accept any cancellation or
termination thereof, amend or otherwise modify any Material Contract, waive any
default under or breach of any Material Contract, agree in any manner to any
other amendment, modification or change of any term or condition of any Material
Contract, or permit any of its Subsidiaries to do any of the foregoing, unless
(x) such cancellation, termination, amendment, modification or change could not
reasonably be expected to have a Material Adverse Effect, (y) such Material
Contract has been replaced as set forth in Section 6.01(n) or (z) in the case of
the IDA Lease, the Borrower obtains fee title to the Athens Project as set forth
in Section 6.01(n).



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015084.jpg]
80 (o) Regulatory Matters. Make or permit to be made any change in the upstream
ownership of a Guarantor without first obtaining any necessary authorization
under Section 203 of the FPA. (p) Investments by Depositary. Direct or permit
the Depositary to invest any funds on deposit in or credited to the Accounts
under the Security Deposit Agreement to be invested in any Investments other
than Investments permitted pursuant to Section 5.02(f)(ii). SECTION 5.03.
Reporting Requirements. Until a Repayment Event has occurred, the Borrower will
furnish to the Agents: (a) Default Notice. As soon as possible and in any event
within five days after the Borrower obtains knowledge thereof: (i) the
occurrence of each Default or any event, development or occurrence reasonably
likely to have a Material Adverse Effect or to materially impair or interfere
with the operations of any Project Company, a written statement of a Responsible
Officer of the Borrower setting forth details of such Default, event,
development or occurrence and the action that the Borrower has taken and
proposes to take with respect thereto; and (ii) any breach or default, any
allegation of breach or default, or any event, development or occurrence under
the IDA Lease, the PILOT Documents, the Millennium Lease or, only to the extent
such breach or default, or allegation thereof is reasonably likely to have a
Material Adverse Effect (or to materially impair or interfere with the
operations of any Project Company), any other Material Contract, a written
statement of an officer of the Borrower setting forth details of such breach,
default, allegation, event, development or occurrence and the action that the
Borrower has taken and proposes to take with respect thereto. (b) Annual
Financials. As soon as available and in any event within 120 days after the end
of each Fiscal Year, a copy of the annual audit report for such year for the
Borrower, including therein a Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and a Consolidated statement of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, in each case accompanied by (i) an opinion as
to such audit report of KPMG or other independent public accountants of
recognized standing acceptable to the Administrative Agent and (ii) a
certificate of a Responsible Officer of the Borrower (A) certifying such
financial statements as having been prepared in accordance with GAAP and (B)
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto. (c)
Quarterly Financials. As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
60 days after the end of the fourth quarter of each Fiscal Year, a Consolidated
balance sheet of each of the Borrower and its Subsidiaries as of the end of such
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of each of the Borrower and its Subsidiaries



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015085.jpg]
81 for the period commencing at the end of the previous fiscal quarter and
ending with the end of such fiscal quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of each of the Borrower and
its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Responsible Officer of the
Borrower as having been prepared in accordance with GAAP, together with a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto. (d) Annual Budget. As soon as available and in any
event no later than 15 days before the start of each Fiscal Year, an annual
budget, prepared on a quarterly basis for such Fiscal Year in substantially the
same form as the Initial Operating Budget or in form otherwise acceptable to the
Administrative Agent (with respect to each such Fiscal Year, the “Budget”),
which Budget shall be certified by a Responsible Officer of the Borrower as
having been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time made. (e) Litigation. Promptly after the
commencement thereof, notice of all actions, suits, litigation and proceedings
before any Governmental Authority of the type described in Section 4.01(g). (f)
Agreement Notices; Etc. (i) Promptly upon execution thereof, copies of any
Material Contract entered into by any Loan Party after the date hereof; (ii)
promptly (but in any event within 10 days) following any Loan Party’s entering
into of any Material Contract after the date hereof, a First Lien Consent and
Agreement substantially in the form of Exhibit F-1 or Exhibit F-2, as
applicable, in respect of such Material Contract; and (iii) promptly upon
execution thereof, copies of any amendment, modification or waiver of any
provision of any Material Contracts. (g) ERISA. (i) ERISA Events and ERISA
Reports. (A) Promptly and in any event within 10 Business Days after any Loan
Party or any ERISA Affiliate knows or has reason to know that any ERISA Event
has occurred that could reasonably be expected to result in liability in excess
of $5,000,000, a statement of a Responsible Officer of the Borrower describing
such ERISA Event and the action, if any, that such Loan Party or such ERISA
Affiliate has taken and proposes to take with respect thereto and (B) on the
date any records, documents or other information must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information within 10 Business Days.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015086.jpg]
82 (ii) Plan Terminations. Promptly and in any event within ten Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan. (iii) Multiemployer Plan Notices.
Promptly and in any event within ten Business Days after receipt thereof by any
Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition of Withdrawal Liability that
could reasonably be expected to result in liability in excess of $5,000,000 by
any such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan that could
reasonably be expected to result in liability in excess of $5,000,000 or (C) the
amount of liability incurred, or that may be incurred, by such Loan Party or any
ERISA Affiliate in connection with any event described in clause (A) or (B). (h)
Environmental Conditions. Promptly after the assertion or occurrence thereof,
notice of any Environmental Action against or of any noncompliance known to the
Borrower by any Loan Party or any of its Subsidiaries with any Environmental Law
or Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect (or to materially impair or interfere with the operations of any
Project Company) or (ii) cause any property described in the First Lien
Mortgages to be subject to any restrictions on ownership or transferability, or
subject to any material Lien, under any Environmental Law. (i) Real Property. As
soon as available and in any event within 30 days after the end of each Fiscal
Year, a report supplementing Schedules 4.01(r) and 4.01(s) hereto, including an
identification of all owned and leased real property disposed of by the Borrower
or any of its Subsidiaries during such Fiscal Year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, and, in the case of leases of property, lessor and lessee thereof)
of all real property acquired or leased during such Fiscal Year and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete. (j)
Insurance. (i) (i) Promptly after the Borrower gains knowledge of the occurrence
thereof, a report summarizing any changes in the insurance coverage of the
Borrower and its Subsidiaries resulting from a change in the insurance markets
of the type described in Section 2 of Schedule 5.01(d). (ii) Promptly after the
occurrence thereof, notice of any Casualty Event or Event of Eminent Domain
affecting any Loan Party, whether or not insured, through fire, theft, other
hazard or casualty involving a probable loss of $4,000,000 or more. (iii)
Promptly after receipt thereof, copies of any cancellation or receipt of written
notice of threatened cancellation of any property damage insurance required to
be maintained under Section 5.01(d).



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015087.jpg]
83 (k) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request. ARTICLE VI EVENTS OF DEFAULT SECTION 6.01. Events of Default. If any of
the following events (“Events of Default”) shall occur and be continuing: (a)
Payment Defaults. (i) the Borrower shall fail to pay any principal of any Loan
when the same shall become due and payable, (ii) the Borrower shall fail to pay
any interest on any Loan within three Business Days after the same shall become
due and payable, or (iii) any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (iii) within ten
Business Days after the same shall become due and payable and notice thereof
from the Agent shall have been delivered; (b) Misrepresentation. any
representation or warranty made by any Loan Party (or any of its officers) under
or in connection with any Loan Document shall prove to have been incorrect in
any material respect when made; provided, however, that if (i) such Loan Party
was not aware that such representation or warranty was false or incorrect at the
time such representation or warranty was made, (ii) the fact, event or
circumstance resulting in such false or incorrect representation or warranty is
capable of being cured, corrected or otherwise remedied and (iii) such fact,
event or circumstance resulting in such false or incorrect representation or
warranty shall have been cured, corrected or otherwise remedied, within 60 days
from the date on which the Borrower or any officer thereof first obtains
knowledge thereof such that such incorrect or false representation or warranty
(as cured, corrected or remedied) could not reasonably be expected to result in
a Material Adverse Effect, then such incorrect or false representation or
warranty shall not constitute a Default or Event of Default; (c) Certain
Covenants. the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d), (e), (i), (l) and (p), 5.02 or
5.03(a); (d) Other Covenant. any Loan Party shall fail to perform or observe any
other term, covenant or agreement contained in any Loan Document on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after the earlier of the date on which (i) any Responsible Officer of a Loan
Party becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by any Agent or any Lender Party; (e) Cross Default.
any Loan Party or any of its Subsidiaries shall fail to pay any principal of,
premium or interest on or any other amount payable in respect of (i) any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement or Commodity Hedge and
Power Sale Agreement, an Agreement Value) of at least $25,000,000 either
individually or in the aggregate



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015088.jpg]
84 for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder) or (ii) any Energy Management Agreement that has a Liability Amount
of at least $25,000,000, in each case, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt or Energy
Management Agreement; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or any such Debt
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; (f) Insolvency Event. any Loan Party or any of its Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); (g) Judgments. any final judgments or orders, either
individually or in the aggregate, for the payment of money in excess of (i)
$5,000,000, in the case of judgments or orders that are superior in right of
payment to any Obligation under this Agreement, or (ii) $25,000,000, in the case
of any other judgment or order, in each case, shall be rendered against any Loan
Party or any of its Subsidiaries by one or more Governmental Authorities,
arbitral tribunals or other bodies having jurisdiction against such Loan Party
and either (x) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (y) there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect or such judgment or order
has not been otherwise discharged or satisfied within such 60 day period; and
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 6.01(g) if and for so long as (A) the amount
of such judgment or order in excess of the thresholds listed above is covered by
a valid and binding policy of insurance in favor of such Loan Party or
Subsidiary from an insurer that is rated at least “A” “X” by A.M. Best Company,
which policy covers full payment thereof and (B) such insurer has been notified,
and has not denied the claim made for payment, of the amount of such judgment;



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015089.jpg]
85 (h) Non-Monetary Judgments. any non-monetary judgment or order shall be
rendered against any Loan Party or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and there shall be any period of
60 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; (i)
Invalidity. any provision of any Loan Document after delivery thereof pursuant
to Section 3.01 or 5.01(j) shall for any reason (except as a result of acts or
omissions of the First Lien Secured Parties) cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; (j) Collateral. any First Lien Collateral Document or financing
statement after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority lien on and security interest in the Collateral
purported to be covered thereby; (k) Change of Control. a Change of Control
shall occur; (l) ERISA Event. (i) any ERISA Event shall have occurred with
respect to a Plan and the sum (determined as of the date of occurrence of such
ERISA Event) of the Insufficiency of such Plan and the Insufficiency of any and
all other Plans with respect to which an ERISA Event shall have occurred and
then exist (or the liability of the Loan Parties and the ERISA Affiliates
related to such ERISA Event) exceeds $10,000,000; (ii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred Withdrawal Liability to such Multiemployer Plan in an
amount that, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Loan Parties and the ERISA Affiliates as Withdrawal
Liability (determined as of the date of such notification), exceeds $5,000,000
or requires payments exceeding $5,000,000 per annum; or (iii) any Loan Party or
any ERISA Affiliate shall have been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is in reorganization or is being terminated,
within the meaning of Title IV of ERISA, and as a result of such reorganization
or termination the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all Multiemployer Plans that are then in reorganization or
being terminated have been or will be increased over the amounts contributed to
such Multiemployer Plans for the plan years of such Multiemployer Plans
immediately preceding the plan year in which such reorganization or termination
occurs by an amount exceeding $10,000,000; (m) Dissolution. any order, judgment
or decree shall be entered against any Loan Party or any of its Subsidiaries
decreeing the dissolution or split up of such Loan Party or Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30 days;



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015090.jpg]
86 (n) Material Contracts. (i) any Material Contract shall at any time cease to
be valid and binding or in full force and effect (in each case, except in
connection with its expiration in accordance with its terms in the ordinary
course (and not related to any default thereunder), or (ii) any Loan Party shall
default in any material respect in the performance or observance of any covenant
or agreement contained in any Material Contract to which it is a party and such
default has continued beyond any applicable grace period specified therein, and
in the case of (i) or (ii), such event could reasonably be expected to have a
Material Adverse Effect or to have an adverse impact on the value of the
Collateral in excess of an amount (the “Material Contract Threshold Amount”)
equal to (A) $50,000,000 multiplied by (B) an amount equal to (I) one minus (II)
an amount equal to (1) the sum of the Floor Amounts for each Project or Project
Company that has been transferred pursuant to an Asset Sale, if any (and for the
avoidance of doubt, if no Asset Sales have occurred, this sum shall be equal to
zero), divided by (2) $1,050,000,000, unless within 120 days of such termination
or default, the applicable Loan Party replaces such Material Contract with a
replacement agreement (x) similar in scope to and on terms not materially less
favorable to the relevant Loan Party, the relevant Project and the Lender
Parties than the Material Contract being replaced or (y) in form and substance
reasonably satisfactory to the Administrative Agent, and in each case with a
counterparty of comparable or better standing in the applicable industry;
provided that if at any time during such 120 day grace period the Administrative
Agent reasonably determines that the applicable Loan Party is not diligently
seeking to replace the applicable Material Contract, an Event of Default shall
immediately occur; and provided, further, that to the extent the IDA Lease is
terminated, no Default or Event of Default shall occur to the extent that
concurrently therewith the Borrower obtains fee title to the Athens Project and
grants to the First Lien Collateral Agent a mortgage in respect thereof as set
forth in Section 5.01(j) and no Material Adverse Effect results from the
termination of the IDA Lease; then, and in any such event, the Administrative
Agent (i) shall at the request, or may with the consent, of the Required
Lenders, by notice to the Borrower, declare the Commitments of each Lender Party
and the obligation of each Lender Party to make Loans (other than Revolving
Letter of Credit Loans by the Revolving Issuing Bank or Revolving Credit Lenders
pursuant to Section 2.03(c)) and each Revolving Issuing Bank to issue Revolving
Letters of Credit to be terminated, whereupon the same shall forthwith terminate
and (ii) shall at the request, or may with the consent, of the Required Lenders,
by notice to the Borrower, declare the Loans, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that, in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, (x) the Commitments of each Lender Party and the obligation of
each Lender Party to make Loans (other than Revolving Letter of Credit Loans by
the Revolving Issuing Bank or Revolving Credit Lenders pursuant to Section
2.03(c)) and of each Revolving Issuing Bank to issue Revolving Letters of Credit
shall automatically be terminated and (y) the Loans, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower. For the avoidance of doubt, payment defaults
may be cured within the applicable cure period, if any, by equity contributions
from one or more members of the Borrower without limitation as to the number of
such cures. Upon any



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015091.jpg]
87 acceleration of the unpaid principal balance of any Term B Loan or
termination of any Revolving Credit Commitment pursuant to this Section 6.01
during the Yield Maintenance Period, the applicable Lender shall be entitled to,
and the Borrower shall pay as liquidated damages (it being agreed that the
amount of damages that such Lender will suffer in each case are difficult to
calculate) an amount equal to the Yield Maintenance Fee applicable to the
principal balance of such Term B Loan that has been accelerated or Revolving
Credit Commitment that has been terminated, as the case may be, determined, in
the case of a Term B Loan, as if such Term B Loan had been prepaid on the date
of the acceleration thereof, less any interest accrued and paid thereon and
attributable to the period from the date of acceleration to the date of payment,
in each case in addition to all other amounts due and payable in respect of the
Obligations hereunder. SECTION 6.02. Actions in Respect of the Revolving Letters
of Credit Upon Default. If any Event of Default shall have occurred and be
continuing, the Administrative Agent may, or shall at the request of the
Required Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, pay to the First Lien Collateral
Agent on behalf of the Lender Parties in same day funds at the Collateral
Agent’s Office, for deposit in the Revolving L/C Cash Collateral Account, an
amount equal to 103.0% of the aggregate Available Amount of all Revolving
Letters of Credit then outstanding; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, the Borrower shall be obligated to pay to the First
Lien Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the Revolving L/C Cash Collateral
Account, an amount equal to 103.0% of the aggregate Available Amount of all
Letters of Credit then outstanding, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower. If
at any time the Administrative Agent or the First Lien Collateral Agent
determines that any funds held in the Revolving L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Agents and the Lender
Parties or that the total amount of such funds is less than 103.0% of the
aggregate Available Amount of all Revolving Letters of Credit, the Borrower
will, forthwith upon demand by the Administrative Agent or the First Lien
Collateral Agent, pay to the First Lien Collateral Agent, as additional funds to
be deposited and held in the Revolving L/C Cash Collateral Account, an amount
equal to the excess of (a) 103.0% of the aggregate Available Amount of all
Revolving Letters of Credit then outstanding over (b) the total amount of funds,
if any, then held in the Revolving L/C Cash Collateral Account that the
Administrative Agent or the First Lien Collateral Agent, as the case may be,
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit in the Revolving L/C Cash
Collateral Account, such funds shall be applied to reimburse the Revolving
Issuing Bank or the Appropriate Lenders, as applicable, to the extent permitted
by applicable law. ARTICLE VII THE AGENTS SECTION 7.01. Authorization and
Action. (a) Each Lender Party (in its capacities as a Lender and a Revolving
Issuing Bank (if applicable)) hereby appoints and



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015092.jpg]
88 authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Obligations of the Loan Parties), the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. Without limiting the generality
of the foregoing, each Lender Party hereby authorizes and instructs the
Administrative Agent to enter into the documents to be entered into by the
Administrative Agent expressly mentioned in Section 3.01. (b) The Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the First Lien Collateral
Documents or of exercising any rights and remedies thereunder at the direction
of the First Lien Collateral Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, employee or attorney-in-fact that it selects in accordance with
the foregoing provisions of this Section 7.01(b) in the absence of the
Administrative Agent’s gross negligence or willful misconduct. SECTION 7.02.
Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (c) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015093.jpg]
89 SECTION 7.03. Agents and Affiliates. With respect to its Commitments, the
Loans made by it and any Notes issued to it, each Agent and its Affiliates shall
have the same rights and powers under the Loan Documents as any other Lender
Party and may exercise the same as though each were not an Agent or an Affiliate
of an Agent; and the term “Lender Party” or “Lender Parties” shall, unless
otherwise expressly indicated, include each Agent and its Affiliates in their
respective individual capacities. Each Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if such Agent was not an Agent and without any duty to account therefor to the
Lender Parties. No Agent shall have any duty to disclose any information
obtained or received by it or any of its Affiliates relating to any Loan Party
or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as such Agent. SECTION 7.04. Lender Party
Credit Decision. Each Lender Party acknowledges that it has, independently and
without reliance upon any Agent or any other Lender Party and based on the
financial statements referred to in Section 3.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender Party also acknowledges that
it will, independently and without reliance upon any Agent or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement. SECTION 7.05. Indemnification. (a) Each Lender
Party severally agrees to indemnify each Agent (to the extent not promptly
reimbursed by the Borrower and without limiting its obligation to do so) from
and against such Lender Party’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any action taken
or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender Party agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) payable by the Borrower
under Section 9.04, to the extent that such Agent is not promptly reimbursed for
such costs and expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender Party or any other Person. Each Agent is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and otherwise apply any and all amounts it receives pursuant to the Loan
Documents to or for the credit or the account of any Lender Party against any
and all obligations of such Lender Party to such Agent now or hereafter existing
under this Section 7.05; provided that the foregoing sentence shall only apply
if such Lender Party fails to promptly pay such obligation following such
Agent’s written request for



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015094.jpg]
90 payment; provided further that any obligation a Lender Party fails to
promptly pay following the Agent’s written request for payment shall bear
interest at the same rate as Default Interest and the Agent is authorized to set
off against any such accrued interest in the manner described above. (b) Each
Revolving Credit Lender severally agrees to indemnify the Revolving Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Revolving Issuing Bank in any
way relating to or arising out of the Loan Documents or any action taken or
omitted by such Revolving Issuing Bank under the Loan Documents; provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Revolving Issuing Bank’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Revolving Credit Lender agrees to reimburse the Revolving
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that such Revolving Issuing
Bank is not promptly reimbursed for such costs and expenses by the Borrower. (c)
For purposes of Section 7.05(a), (i) each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (A) the
aggregate principal amount of the Loans outstanding at such time and owing to
such Lender Party, (B) in the case of any Revolving Credit Lender, such
Revolving Credit Lender’s Unused Revolving Credit Commitments at such time and
(C) in the case of any Revolving Credit Lender, such Revolving Credit Lender’s
Pro Rata Shares of the aggregate Available Amount of all Revolving Letters of
Credit outstanding at such time; and (ii) each Revolving Credit Lender’s ratable
share of any amount shall be determined, at any time, according to the sum of
(A) the aggregate principal amount of the Revolving Credit Loans outstanding at
such time and owing to such Lender, (B) such Lender’s Pro Rata Shares of the
aggregate Available Amount of all Revolving Letters of Credit outstanding at
such time and (C) such Lender’s Unused Revolving Credit Commitments at such
time; provided that the aggregate principal amount of Revolving Letter of Credit
Loans owing to the Revolving Issuing Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments and Section 7.05(b). The failure of any Lender Party to
reimburse any Agent or any Revolving Issuing Bank, as the case may be, promptly
upon demand for its ratable share of any amount required to be paid by the
Lender Parties to the such Agent or such Revolving Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse such Agent or Revolving Issuing Bank, as the
case may be, for its ratable share of such amount, but no Lender Party shall be
responsible for the failure of any other Lender Party to reimburse such Agent or
Revolving Issuing Bank, as the case may be, for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015095.jpg]
91 SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign as to any or all of the Facilities at any time by giving 15 days’ written
notice thereof to the Lender Parties and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right, with (so long as no Event of
Default has occurred and is continuing) the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor Administrative Agent
as to such of the Facilities as to which the Administrative Agent has resigned
or been removed. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lender
Parties, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent as to less than all of the Facilities, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Administrative Agent
as to such Facilities, other than with respect to funds transfers and other
similar aspects of the administration of Borrowings under such Facilities,
issuance of Revolving Letters of Credit (notwithstanding any resignation as
Administrative Agent with respect to the Revolving Letter of Credit Facility)
and payments by the Borrower in respect of such Facilities, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement as to such Facilities, other than as aforesaid. If within 45 days
after written notice is given of the retiring Administrative Agent’s resignation
or removal under this Section 7.06 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(a) the retiring Administrative Agent’s resignation or removal shall become
effective, (b) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Loan Documents and (c) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent as to any of
the Facilities shall have become effective, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent as to such Facilities under this Agreement.
SECTION 7.07. First Lien Collateral Agent. Each of the Administrative Agent and
the Lender Parties hereby designates and appoints CLMG as First Lien Collateral
Agent under this Agreement and the other Loan Documents and authorizes CLMG, in
the capacity of First Lien Collateral Agent, to (A) execute, deliver and perform
the obligations, if any, of the First Lien Collateral Agent, as applicable under
this Agreement and each other Loan Document and (B) take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the First Lien Collateral Agent by the terms of this Agreement and the other
Loan Documents,



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015096.jpg]
92 together with such other powers as are reasonably incidental thereto;
provided, however, that the First Lien Collateral Agent shall not be required to
take any action that exposes the First Lien Collateral Agent to personal
liability or that is contrary to this Agreement or applicable law. Without
limiting the generality of the foregoing, each of the Administrative Agent and
the Lender Parties hereby authorizes and instructs CLMG, in the capacity of
First Lien Collateral Agent, to execute and deliver the documents to be entered
into by the First Lien Collateral Agent expressly mentioned in Section 3.01,
and, without limiting any of the provisions of this Agreement, CLMG, in the
capacity of First Lien Collateral Agent, shall continue to be bound by and
entitled to all the benefits and protections afforded to the First Lien
Collateral Agent under the Intercreditor Agreement, including Section 7 of the
Intercreditor Agreement, as if fully set forth herein. ARTICLE VIII GUARANTY
SECTION 8.01. Guaranty; Limitation of Liability. (a) Subject in the case of
Athens to the Athens Cap Amount, each Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or any other Lender Party in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, subject in the case of Athens to the
Athens Cap Amount, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Lender Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Lender Parties and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015097.jpg]
93 (c) Subject in the case of Athens to the Athens Cap Amount, each Guarantor
hereby unconditionally and irrevocably agrees that in the event any payment
shall be required to be made to any Lender Party under this Guaranty or any
other guaranty, such Guarantor will contribute, to the maximum extent permitted
by law, such amounts to each other Guarantor and each other guarantor so as to
maximize the aggregate amount paid to the Lender Parties under or in respect of
the Loan Documents. SECTION 8.02. Guaranty Absolute. Subject in the case of
Athens to the Athens Cap Amount, each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender
Party with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following: (a) any lack of validity or enforceability of any Loan
Document or any agreement or instrument relating thereto; (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations or any other Obligations of any other Loan Party under or
in respect of the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise; (c)
any taking, exchange, release or non-perfection of any Collateral or any other
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations; (d) any manner of application of Collateral or any other
collateral, or proceeds thereof, to all or any of the Guaranteed Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries; (e) any change, restructuring or termination of the
corporate structure or existence of any Loan Party or any of its Subsidiaries;
(f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance,



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015098.jpg]
94 properties or prospects of any other Loan Party now or hereafter known to
such Lender Party (each Guarantor waiving any duty on the part of the Lender
Parties to disclose such information); (g) the failure of any other Person to
execute or deliver this Agreement or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or (h) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by any Lender Party that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by any Lender
Party or any other Person upon the insolvency, bankruptcy or reorganization of
the Borrower or any other Loan Party or otherwise, all as though such payment
had not been made. SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any Collateral. (b) Each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future. (c) Each Guarantor hereby unconditionally
and irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Lender Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any Collateral and (ii)
any defense based on any right of set-off or counterclaim against or in respect
of the obligations of such Guarantor hereunder. (d) Each Guarantor acknowledges
that the First Lien Collateral Agent may, without notice to or demand upon such
Guarantor and without affecting the liability of such Guarantor under this
Guaranty, foreclose under any mortgage by nonjudicial sale, and each Guarantor
hereby waives any defense to the recovery by the First Lien Collateral Agent and
the other First Lien Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law. (e) Each Guarantor hereby unconditionally and irrevocably waives
any duty on the part of any Lender Party to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by such Lender Party.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015099.jpg]
95 (f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits. SECTION 8.04. Subrogation.
Each Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower or any
other Loan Party that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Lender Party against the
Borrower, any other Loan Party or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Loan Party directly or indirectly, in Cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in Cash,
all Revolving Letters of Credit shall be expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in Cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the Term B
Maturity Date and (c) the latest date of expiration or termination of all
Revolving Letters of Credit, such amount shall be received and held in trust for
the benefit of the Lender Parties, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Lender Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in Cash, (iii) the Term B Maturity Date shall have
occurred, and (c) all Revolving Letters of Credit shall have expired or been
terminated, the Lender Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.
SECTION 8.05. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.05: (a)
Prohibited Payments, Etc. Except during the continuance of any Event of Default,
each Guarantor may receive regularly scheduled payments from any other Loan
Party on account of the Subordinated Obligations in compliance with the Security
Deposit Agreement. After the occurrence and during the continuance of any Event
of Default, however, unless the



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015100.jpg]
96 Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
other than to the extent payment of such Subordinated Obligations is permitted
under the terms of the Security Deposit Agreement and the other Loan Documents.
(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in Cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations. (c)
Turn-Over. After the occurrence and during the continuance of any Default, each
Guarantor shall, if the Administrative Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Lender Parties and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post-Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty. (d) Administrative Agent Authorization. After
the occurrence and during the continuance of any Default, the Administrative
Agent is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Administrative Agent
for application to the Guaranteed Obligations (including any and all
Post-Petition Interest). SECTION 8.06. Continuing Guaranty; Assignments. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until a Repayment Event has occurred, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lender Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Lender
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and any Note or Notes held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender Party herein or
otherwise, in each case as and to the extent provided in Section 9.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Required Lenders, which consent
may be granted or withheld in the Required Lenders’ sole and absolute
discretion. ARTICLE IX MISCELLANEOUS



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015101.jpg]
97 SECTION 9.01. Amendments, Etc. (a) Subject to Section 5.3(c) of the
Intercreditor Agreement and clause (b) below, no amendment or waiver of any
provision of this Agreement, the Notes or any other Loan Document (including the
Intercreditor Agreement and the Security Deposit Agreement), nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders (or the
Administrative Agent on their behalf) and, in the case of an amendment, the
Borrower on behalf of the Loan Parties, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (i) no amendment, waiver or consent shall, unless
in writing and signed by each Lender, do any of the following at any time: (A)
waive any of the conditions specified in Section 3.01 or, in the case of the
Initial Extension of Credit, Section 3.02; (B) change (1) the definition of
“Required Lenders” or (2) the number of Lenders or the percentage of (x) the
Commitments, (y) the aggregate unpaid principal amount of the Loans or (z) the
aggregate Available Amount of outstanding Revolving Letters of Credit that, in
each case, shall be required for the Lender Parties or any of them to take any
action hereunder or under any other Loan Document; (C) change any other
definition in the Intercreditor Agreement or the Security Deposit Agreement in
any manner adverse to the Lender Parties; (D) other than as expressly
contemplated by Section 5.1 of the Intercreditor Agreement, release one or more
Guarantors (or otherwise limit such Guarantors’ liability with respect to the
Obligations owing to the Agents and the Lender Parties under the Guarantees) if
such release or limitation is in respect of a material portion of the value of
the Guarantees to the Lender Parties; (E) other than as expressly contemplated
by Section 5.1 of the Intercreditor Agreement, release any material portion of
the Collateral in any transaction or series of related transactions; (F)
subordinate the Liens of the Lender Parties; or (G) amend this Section 9.01, and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender Party specified below for such amendment,
waiver or consent: (A) increase the Commitments of a Lender Party without the
consent of such Lender Party; (B) reduce or forgive the principal of, or stated
rate of interest on, the Loans owed to a Lender Party or any fees or other
amounts stated to be payable hereunder or under the other Loan Documents to such
Lender Party without the consent of such Lender;



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015102.jpg]
98 (C) postpone any date scheduled for any payment of principal of, or interest
on, the Loans pursuant to Section 2.04 or 2.07, any or any date fixed for any
payment of fees hereunder, in each case, payable to a Lender Party without the
consent of such Lender Party; (D) impose any restrictions on the rights of such
Lender under Section 9.07 without the consent of such Lender; (E) change the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially adversely affects the Lenders under a Facility without the
consent of holders of a majority of the Commitments or Loans outstanding under
such Facility; (F) increase the maximum duration of any Eurodollar Rate Period;
(G) change the order of application of proceeds of Collateral and other payments
set forth in Section 4.1 of the Intercreditor Agreement or Article III of the
Security Deposit Agreement in a manner that materially adversely affects any
Lender Party without the consent of such Lender Party; (H) otherwise amend or
modify any of the Intercreditor Agreement or any First Lien Collateral Document
in a manner which disproportionately affects any Lender Party vis-à-vis any
other Secured Party without the written consent of such Lender Party; or (I)
amend or modify the provisions of Sections 2.11(a)(i), 2.11(f) and 2.13
(including the definition of “Pro Rata Share”) in a manner that adversely
affects any Lender Party without the consent of such Lender Party; provided
further that no amendment, waiver or consent shall, unless in writing and signed
by each Revolving Issuing Bank, as the case may be, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Revolving Issuing Banks, as the case may be, under this Agreement; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by an Agent in addition to the Lenders required above to take such action,
affect the rights or duties of such Agent under this Agreement or the other Loan
Documents. (b) Notwithstanding the other provisions of this Section 9.01, the
Borrower, the Guarantors, the First Lien Collateral Agent and the Administrative
Agent may (but shall have no obligation to) amend or supplement the Loan
Documents without the consent of any Lender Party: (i) to cure any ambiguity,
defect or inconsistency; (ii) to make any change that would provide any
additional rights or benefits to the Lender Parties or (iii) to make, complete
or confirm any grant of Collateral permitted or required by this Agreement or
any of the First Lien Collateral Documents or any release of any Collateral that
is otherwise permitted under the terms of this Agreement and the First Lien
Collateral Documents.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015103.jpg]
99 SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
electronic communication) and mailed, telegraphed, telecopied or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in Section
9.02(b), (i) if to any Loan Party, to the Borrower at its address at New MACH
Gen, LLC, 9300 US Highway 9W, Athens, NY 12015, Attention: Garry Hubbard, Fax:
(972) 943-3808, E-mail Address: garryh@wbcmllc.com (with a copy sent to Willow
Bend Capital Management, 2701 Dallas Parkway, Suite 560 Plano, TX 75093,
Attention: Jimmy Teringo, Fax: (972) 943-3808, E-mail Address:
jimmyt@wbcmllc.com; and to Competitive Power Ventures, Inc., 8403 Colesville
Road, Suite 915, Silver Spring, MD 20910, Attention: Eric Cada, Fax: (240)
723-2339, E-mail Address: ecada@cpv.com); (ii) if to any Term B Lender or
Revolving Credit Lender identified on Schedule I hereto, at its Lending Office
specified opposite its name on Schedule I hereto; (iii) if to any Initial Lender
or Initial Revolving Issuing Bank, at its Lending Office specified in Schedule I
attached hereto; (iv) if to any other Lender Party, at its Lending Office
specified in the Assignment and Acceptance pursuant to which it became a Lender
Party; (v) if to the First Lien Collateral Agent or Administrative Agent, at its
address at 7195 Dallas Parkway, Plano, TX 75024, Attention: James Erwin, Fax:
(469) 467- 5550, E-mail Address: jerwin@clmgcorp.com; or, as to the Borrower or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Administrative Agent; provided, however, that materials and
information described in Section 9.02(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
other communications shall, when mailed, telegraphed, telecopied, or e-mailed,
be effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or sent by electronic communication, respectively,
except that notices and communications to any Agent pursuant to Article II, III
or VII shall not be effective until received by such Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes shall be effective as
delivery of an original executed counterpart thereof. (b) The Borrower hereby
agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new Borrowing (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address specified by the
Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015104.jpg]
100 Agent may make the Communications available to the Lender Parties by posting
the Communications on IntraLinks or a substantially similar electronic
transmission system (the “Platform”). (c) THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. (d) The Administrative Agent
agrees that the receipt of the Communications by the Administrative Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender Party agrees (i) that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender Party
for purposes of the Loan Documents. Each Lender Party agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender Party’s e-mail address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender Party to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document. SECTION 9.03. No Waiver; Remedies. No failure on the part of
any Lender or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015105.jpg]
101 SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand
(i) all costs and expenses of each Agent and Revolving Issuing Bank in
connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and (B)
the reasonable fees and expenses of counsel for each Agent with respect thereto,
with respect to advising such Agent or Revolving Issuing Bank, as the case may
be, as to its rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and
each Lender Party in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto). (b) The
Borrower agrees to indemnify, defend and save and hold harmless each Agent, each
Lender Party and each of their Affiliates and their respective officers,
directors, employees, trustees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Facilities, the actual or proposed use of the proceeds of the Loans or
the Revolving Letters of Credit, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated thereby are consummated. The Borrower also agrees not
to assert any claim against any Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, trustees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Loans or the
Revolving Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents. (c) If any payment of principal of any Loan
is made by the Borrower to or for the account of a Lender Party other than on
the last day of the Interest Period for such Loan as a



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015106.jpg]
102 result of a payment pursuant to Section 2.06, acceleration of the maturity
of the Loans pursuant to Section 6.01 or for any other reason, or if the
Borrower fails to make any payment or prepayment of a Loan for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party any
amounts required to compensate such Lender Party for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
such failure to pay or prepay, as the case may be, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Loan. (d) If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
under any Loan Document, including, without limitation, fees and expenses of
counsel and indemnities, such amount may be paid on behalf of such Loan Party by
the Administrative Agent or any Lender Party, in its sole discretion. (e)
Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.10 and 2.12 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents. SECTION 9.05. Right of
Set-off. Upon (a) the occurrence and during the continuance of any Event of
Default and (b) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Administrative Agent to declare the
Loans due and payable pursuant to the provisions of Section 6.01, each Agent and
each Lender Party and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and otherwise apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Agent, such Lender Party or such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender Party shall have made any demand under this
Agreement and although such Obligations may be unmatured. Each Agent and each
Lender Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Agent
and each Lender Party and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender Party and their respective
Affiliates may have. SECTION 9.06. Binding Effect. This Agreement shall become
effective when it shall have been executed by the Borrower and each Agent and
the Administrative Agent shall have been notified by each initial Lender Party
that such initial Lender Party has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Agent and each Lender Party
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015107.jpg]
103 each Lender Party. This Agreement is intended to be solely for the benefit
of the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto. SECTION 9.07.
Assignments and Participations. (a) Each Lender Party may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment or
Commitments, the Loans owing to it, and the Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of any or all
Facilities, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender Party, an Affiliate of any
Lender Party or an Approved Fund of any Lender Party or an assignment of all of
a Lender Party’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $2,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) no such assignments shall be permitted without the
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld and (v) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes (if any)
subject to such assignment. (b) [Reserved]. (c) [Reserved]. (d) Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender or Revolving Issuing Bank, as the case may be,
hereunder and (ii) the Lender or Revolving Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Revolving Issuing Bank’s rights and obligations under this Agreement, such
Lender or Revolving Issuing Bank shall cease to be a party hereto). (e) By
executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability,



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015108.jpg]
104 genuineness, sufficiency or value of, or the perfection or priority of any
lien or security interest created or purported to be created under or in
connection with, any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Agent, such assigning Lender Party or any other Lender
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Revolving Issuing Bank, as the
case may be. (f) The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Loans owing under each Facility to, each Lender Party
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lender Parties shall treat each Person whose name
is recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice. (g) Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender Party and an assignee, together with any Note or
Notes (if any) subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and each other Agent. In the case of any assignment by a
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes (if any) an amended and
restated Note (which shall be marked “Amended and Restated”) to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender that had a Note or Notes prior to such assignment has retained a
Commitment hereunder under such Facility, an amended and restated Note to the
order of such assigning Lender in an amount equal to the Commitment retained by
it hereunder. Such amended and restated Note or Notes shall be



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015109.jpg]
105 dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as the case
may be. (h) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Loans owing to it and the
Note or Notes (if any) held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party’s shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender Party shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom. (i) Any Lender
Party may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 9.07, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party. (j) Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Loans owing
to it and the Note or Notes (if any) held by it) in favor of any Federal Reserve
Bank or Federal Home Loan Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or similar laws and regulations relating
to the Federal Home Loan Banks. (k) Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may, without the consent of the
Borrower or any other Person, create a security interest in all or any portion
of the Loans owing to it and any Note or Notes held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that, unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 9.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise. (l) Notwithstanding anything
to the contrary contained herein, any Lender Party (a “Granting Lender”) may
grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower
(an “SPC”) the option to provide all or any part of any Loan that such Granting
Lender would



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015110.jpg]
106 otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent and with the payment of a processing fee of $500, assign all or any
portion of its interest in any Loan to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC. This subsection (l)
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Loans are being funded by the SPC at the time of such
amendment. SECTION 9.08. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by telecopier of an executed counterpart of a signature page
to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. SECTION 9.09. No Liability of the Revolving
Issuing Banks. The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Revolving Letter of Credit with respect to its
use of such Revolving Letter of Credit. Neither any Revolving Issuing Bank nor
any of its officers or directors shall be liable or responsible for: (a) the use
that may be made of any Revolving Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Revolving Issuing Bank against
presentation of documents that do not comply with the terms of a Revolving
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Revolving Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any
Revolving Letter of Credit, except that the Borrower shall have a claim against
such Revolving Issuing Bank, and such Revolving Issuing Bank shall be liable to
the Borrower, to the extent of any direct, but not consequential, damages
suffered by the Borrower that the Borrower proves were caused by (i) such
Revolving Issuing Bank’s willful misconduct



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015111.jpg]
107 or gross negligence as determined in a final, non-appealable judgment by a
court of competent jurisdiction in determining whether documents presented under
any Revolving Letter of Credit comply with the terms of the Revolving Letter of
Credit or (ii) such Revolving Issuing Bank’s willful failure to make lawful
payment under a Revolving Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Revolving Letter of Credit. In furtherance and not in limitation of the
foregoing, such Revolving Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in connection
therewith, shall adhere to Uniform Customs and Practice for Documentary Credits
as in effect as at the time of the Revolving Letter of Credit Issuance Date.
SECTION 9.10. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, trustees, agents and advisors and to
actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party or (f) in connection with the exercise of any right or remedy under
this Agreement or any other Loan Document. SECTION 9.11. Marshalling; Payments
Set Aside. Neither any Agent nor any Lender Party shall be under any obligation
to marshal any assets in favor of any Loan Party or any other Person or against
or in payment of any or all of the Obligations. To the extent that any Loan
Party makes a payment or payments to the Administrative Agent or the Lender
Parties (or to Administrative Agent, on behalf of the Lender Parties), or any
Agent or Lender Party enforces any security interests or exercise its rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred. SECTION 9.12. Patriot Act
Notice. Each Lender Party and each Agent (for itself and not on behalf of any
Lender Party) hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender Party or such
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act. The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015112.jpg]
108 any Agent or any Lender Party in order to assist the Agents and the Lender
Parties in maintaining compliance with the Patriot Act. SECTION 9.13.
Jurisdiction, Etc. (a) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Except as provided in Section 9.17, nothing
in this Agreement shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any of the other
Loan Documents in the courts of any jurisdiction. (b) Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party in any New
York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. SECTION
9.14. Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York. SECTION 9.15.
Waiver of Jury Trial. Each of the Borrower, the Agents and the Lender Parties
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Loans, the Revolving Letters of
Credit or the actions of any Agent or any Lender Party in the negotiation,
administration, performance or enforcement thereof. SECTION 9.16. Limitation on
Liability. TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS: (A) NONE OF THE
ADMINISTRATIVE AGENT, THE LENDER PARTIES OR ANY INDEMNIFIED PARTY SHALL BE
LIABLE TO ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY, THE TERM B LOAN,
THE REVOLVING CREDIT LOANS, THE REVOLVING LETTER OF CREDIT LOANS OR OTHERWISE IN
CONNECTION WITH THE FOREGOING; (B) WITHOUT LIMITING THE FOREGOING, NONE OF THE
ADMINISTRATIVE AGENT, THE LENDER PARTIES OR ANY INDEMNIFIED PARTY SHALL BE
SUBJECT TO ANY EQUITABLE REMEDY OR



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015113.jpg]
109 RELIEF, INCLUDING SPECIFIC PERFORMANCE OR INJUNCTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED THEREBY; (C) NONE OF THE ADMINISTRATIVE AGENT, THE LENDER PARTIES
OR ANY INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY TO THE LOAN PARTIES, FOR
DAMAGES OR OTHERWISE, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY UNTIL THE EFFECTIVE
DATE HAS OCCURRED; AND (D) IN NO EVENT SHALL LENDERS’ LIABILITY TO THE LOAN
PARTIES FOR FAILURE TO FUND ANY REVOLVING CREDIT LOAN EXCEED ACTUAL DIRECT
DAMAGES INCURRED BY THE LOAN PARTIES OF UP TO $20,000,000 IN THE AGGREGATE.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015114.jpg]




--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015115.jpg]




--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015116.jpg]




--------------------------------------------------------------------------------



 
[a1231201510kexhibit1015117.jpg]




--------------------------------------------------------------------------------



 